Exhibit 10.1

 

Please note that the representations and warranties of each party set forth in
the Master Procurement Agreement have been made solely for the benefit of the
other party. You should not rely on such representations and warranties, which
(i) have been qualified in some circumstances by confidential disclosures to the
other party in connection with the agreement, (ii) were made only as of the date
of the Master Procurement Agreement or such other date as is specified in the
agreement, and (iii) may have been included in the agreement for the purpose of
allocating risk between the parties rather than establishing matters as facts.

 

MASTER PROCUREMENT AGREEMENT

 

by and between

 

METROPCS WIRELESS, INC.

 

and

 

ERICSSON INC.

 

September 10, 2009

 

CONFIDENTIAL

 

***  Where this marking appears throughout this Exhibit 10.1,

         information has been omitted pursuant to a request for

         confidential treatment and such information has been filed

         with the Securities and Exchange Commission separately.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE

         

PAGE

ARTICLE 1

  GENERAL   1

1.1

  Procurement of Products and Services   1   1.1.1   General   1   1.1.2  
Product Addenda   1   1.1.3   Statements of Work   1

1.2

  Special Terms Relating to Growth and Restructurings   2   1.2.1   MetroPCS
Growth and Restructurings   2   1.2.2   Supplier Growth and Restructuring   2

1.3

  Benefits of Agreement   2

1.4

  Non-Exclusive Relationship/No Volume Commitment   3

1.5

  Definitions   3

1.6

  Conflicts in Interpretation   3

ARTICLE 2

  ACQUISITION AND PROVISIONING PROCESS   4

2.1

  Product Addenda   4   2.1.1   Product Addenda for Wireless Products   4  
2.1.2   Development of Product Addenda   4

2.2

  Statements of Work   5

2.3

  Purchase Orders   5

2.4

  Delivery of Products   5   2.4.1   General   5   2.4.2   Product Delivery
Delays   6

2.5

  Product Delivery Cancellations   6

ARTICLE 3

  SOFTWARE AND EQUIPMENT   6

3.1

  Software License   6   3.1.1   Grant of License   6   3.1.2   Optional
Software Features   6   3.1.3   Ownership Rights Reserved   7   3.1.4  
Additional Licensing Terms   7

3.2

  Interfaces   7

3.3

  Custom Programming   7

3.4

  Transfer Rights   8

3.5

  Equipment   8   3.5.1   Equipment and Equipment Configuration   8   3.5.2  
Title, Risk of Loss   8   3.5.3   Substitutions   9   3.5.4   Replacement Parts
for Equipment and Related Firmware   9     3.5.4.1   Availability   9

 

-i-



--------------------------------------------------------------------------------

ARTICLE

         

PAGE

    3.5.4.2   Third Party Parts   9     3.5.4.3   Equipment Repair and/or
Replacement   10     3.5.4.4   Reporting   10   3.5.5   Discontinuation of
Products   10   3.5.6   Site Preparation   10

3.6

  Compatible Products   11

3.7

  Source Code   11   3.7.1   General   11   3.7.2   ***   11   3.7.3   License  
11

3.8

  Purchase Orders and Shipment Reports   11

3.9

  Third Party IP Rights   11

ARTICLE 4

  SERVICES   11

4.1

  General   11

4.2

  Right to Access; Identification Credentials; Facility Rules   12   4.2.1  
Right of Access   12   4.2.2   Identification Credentials   12   4.2.3  
Facility Rules   12   4.2.4   Background Checks   12

4.3

  Compliance with Local Employment/Labor Laws   12

4.4

  License of Know-How   13

ARTICLE 5

  PROJECT MANAGEMENT AND PERSONNEL   13

5.1

  Covenant of Cooperation   13

5.2

  Supplier Personnel   13

5.3

  Removal of Supplier Personnel by MetroPCS   13

5.4

  Removal/Reassignment of Supplier Personnel by Supplier   14

5.5

  MetroPCS Personnel   14

5.6

  Status Meetings and Reports   14

5.7

  Administration of Projects   15

ARTICLE 6

  INSTALLATION AND IMPLEMENTATION   15

6.1

  Implementation Workplan   15

6.2

  Implementation Delays   16

6.3

  Supplier Specifications and Performance Standards   16

6.4

  Change Order Procedures   17

6.5

  Conversions   17

6.6

  Instruction and Training   17   6.6.1   General   17   6.6.2   Right to Earn
Additional Training Credits   17

 

-ii-



--------------------------------------------------------------------------------

ARTICLE

         

PAGE

ARTICLE 7

  TESTING AND ACCEPTANCE   18

7.1

  Test Plans and Materials   18

7.2

  Acceptance   18

7.3

  Failure to Achieve Acceptance   19

7.4

  Post-Acceptance Correction of Defects   19

7.5

  Certification Testing   19

ARTICLE 8

  SUPPORT AND MAINTENANCE SERVICES   19

8.1

  General   19

8.2

  Term and Termination   19

8.3

  Third Party Product Support and Maintenance Services Guarantees   20

8.4

  Support and Maintenance Services Fees   20

8.5

  Warranty Periods   21

ARTICLE 9

  REPRESENTATIONS AND WARRANTIES   21

9.1

  Supplier Product Functionality Warranty   21 9.2   Documentation Warranty   21

9.3

  Performance Warranties   21   9.3.1   Performance Standards   21   9.3.2  
Compatibility Warranty for Products   22   9.3.3   Correction of Failure to Meet
Performance Warranties   22

9.4

  Pricing and Terms and Conditions Warranty   22

9.5

  Disabling Code Warranty   22

9.6

  Open Architecture Warranty   23

9.7

  Third Party Warranties and Indemnities   23

9.8

  Services Warranty   23

9.9

  Intellectual Property Warranty   23

9.10

  Warranty of Authority   24

9.11

  Warranty of Title   24

9.12

  Pending Litigation Warranty   24

9.13

  Additional Warranties   24

9.14

  Material Misstatements or Omissions   24

9.15

  Warranty Disclaimer   24

ARTICLE 10

  PRICING AND PAYMENT TERMS   25

10.1

  Time and Method of Payment   25   10.1.1   Invoicing   25   10.1.2   Net Zero
Discount   25   10.1.3   Payments   25   10.1.4   Electronic Funds Transfer   25
  10.1.5   Invoicing for Products   25

 

-iii-



--------------------------------------------------------------------------------

ARTICLE

         

PAGE

  10.1.6   Invoicing for Software   26   10.1.7   Invoicing for Services   26  
  10.1.7.1   Fixed Fee Services   26     10.1.7.2   Time-and-Materials Services
  26   10.1.8   Credits Owed by Supplier to MetroPCS   27

10.2

  Disputed Amounts   27

10.3

  Travel Policy, Out-of-Pocket Expenses and Other Charges   27

10.4

  Taxes   27   10.4.1   General   27   10.4.2   Exemptions   28   10.4.3  
Special Provision Relating to State Sales and Use Taxes   28   10.4.4  
Protested Taxes   28

10.5

  Market Pricing Adjustment   29

10.6

  Price Erosion   29

10.7

  Marketing Development Fund Incentive   29

10.8

  Contracting Expenses   29

ARTICLE 11

  TERM AND TERMINATION   30

11.1

  Term of Agreement   30

11.2

  Events of Default   30

11.3

  Rights and Remedies of Supplier Upon Default of MetroPCS   31

11.4

  Rights and Remedies of MetroPCS Upon Default of Supplier   32   11.4.1  
General     32   11.4.2   Right to Set Off   32

11.5

  Limitation of Liability   32   11.5.1   Cap on Damages   32   11.5.2  
Exclusions from Limitations of Liability   32   11.5.3   Items Not Considered
Damages   33   11.5.4   Disclaimer of Non-Direct Damages   33

11.6

  Waiver of Liability Cap   33

11.7

  Termination for Force Majeure   33

11.8

  Termination for Supplier Charge in Control   34

11.9

  Termination Without Cause   34

11.10

  Transition Rights   35

11.11

  No Interruption of Services or Disablement of Products   35

11.12

  Attorneys’ Fees   35

11.13

  Non-Exclusive Remedies   35

11.14

  Survival   35 ARTICLE 12   INTELLECTUAL PROPERTY RIGHTS, CONFIDENTIALITY AND
SECURITY   36

12.1

  Intellectual Property Rights   36   12.1.1   Pre-Existing Materials   36

 

-iv-



--------------------------------------------------------------------------------

ARTICLE

         

PAGE

  12.1.2   Custom Programming   36   12.1.3   Disclosure, Delivery and
Cooperation   37

12.2

  Confidential Information   37   12.2.1   Duty of Care   37   12.2.2  
Disclosures of Confidential Information   37   12.2.3   Uses of Confidential
Information   38   12.2.4   Return or Destruction of Confidential Information  
38   12.2.5   Notification Obligation   39   12.2.6   Injunctive Relief   39  
12.2.7   Survival   39

ARTICLE 13

  INDEMNIFICATION AND INSURANCE   39

13.1

  General   39

13.2

  Proprietary Rights Infringement Indemnification   40   13.2.1   General   40  
13.2.2   Remedies   40

13.3

  Procedures for Indemnification   41   13.3.1   General   41   13.3.2   Defense
Assumed   41   13.3.3   Defense Declined   41   13.3.4   Settlement of Claims  
41   13.3.5   Contributory Negligence; Right of Contribution   41

13.4

  Insurance   41

ARTICLE 14

  DISPUTE RESOLUTION   42

14.1

  Project Manager Level Performance Review   42

14.2

  Executive Level Performance Review   42

14.3

  Voluntary, Non-Binding Mediation   43

14.4

  Continued Performance   43

14.5

  Equitable Relief   43

ARTICLE 15

  MISCELLANEOUS   43

15.1

  Notices   43

15.2

  Bankruptcy   44

15.3

  Approval of Subcontractors   44

15.4

  Audits   44

15.5

  Force Majeure   45

15.6

  Binding Nature and Assignment   45

15.7

  Media Releases and Public Disclosures of Agreement   46

15.8

  Counterparts; Electronic Signatures   46

15.9

  Severability   46

15.10

  Waiver   46

 

-v-



--------------------------------------------------------------------------------

ARTICLE

     

PAGE

15.11

  Governing Law/Exclusive Jurisdiction   46

15.12

  Compliance with Regulations   47   15.12.1   Radio Frequency Energy Standards
  47   15.12.2   Registration   47   15.12.3   Underwriters Approval   47  
15.12.4   Other   47

15.13

  No Construction Against Drafter   47

15.14

  Relationship of Parties   48

15.15

  Time is of the Essence   48

15.16

  Entire Agreement; Modifications   48

 

-vi-



--------------------------------------------------------------------------------

SCHEDULES, EXHIBITS AND ATTACHMENTS

 

Schedule 1.5    Defined Terms

Attachment A

   Supplier Competitors Schedule 2.2    Checklist for Developing Procurement
Documents Schedule 4.4    Transfer of Know-How Schedule 5.6    Sample Status
Report Schedule 7.2    Acceptance Certificate Attachment A    Products that Have
Achieved Acceptance Schedule 8.5    Warranty Periods Schedule 10    Service
Rates and Personnel Categories Schedule 13.4    Insurance Requirements Schedule
15.3    Approved Subcontractors Exhibit 1    Procurement Documents    Product
Addendum One (Wireless Products)

 

-vii-



--------------------------------------------------------------------------------

MASTER PROCUREMENT AGREEMENT

This Master Procurement Agreement (“Agreement”) is made and entered into this
10th day of September, 2009 (the “Effective Date”), by and between MetroPCS
Wireless, Inc., a Delaware corporation with its principal place of business at
2250 Lakeside Boulevard, Richardson, Texas 75082 (including its permitted
successors and assigns, “MetroPCS”), and Ericsson Inc., a Delaware corporation
with its principal place of business at 6300 Legacy Drive, Plano, Texas 75024
(including its permitted successors and assigns, “Supplier”).

RECITALS:

WHEREAS, MetroPCS offers an integrated set of wireless telecommunications
products and services to its customers.

WHEREAS, MetroPCS wants to purchase from Supplier, and Supplier wants to supply
to MetroPCS, the Products and Services described herein, all in accordance with
the terms and conditions set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, MetroPCS and Supplier,
intending to be legally bound, hereby agree to the foregoing and as follows:

ARTICLE 1 — GENERAL

1.1 Procurement of Products and Services.

1.1.1 General. This Agreement represents the terms and conditions under which
Supplier and its Affiliates shall provide Products and Services to MetroPCS in
the Territory pursuant to Purchase Orders that are signed and issued by an
authorized representative of MetroPCS, an Affiliate of MetroPCS or a Designated
Entity.

1.1.2 Product Addenda. For Products and Services of the same type, the parties
have or will develop a product addendum (each, a “Product Addendum”) that set
forth, among other things, complete pricing information for such Products and
Services, all as further described in Section 2.1. MetroPCS shall have the right
to acquire Products and Services that are the subject of a Product Addendum by
initiating a Purchase Order as provided in Section 2.3. All Product Addenda will
be attached to and incorporated into this Agreement as part of Exhibit 1.

1.1.3 Statements of Work. For Products and Services that are unique or otherwise
are not of the type that would be included in a Product Addendum including, by
way of example, Custom Programming Services, MetroPCS shall have the right to
acquire such Products and Services from Supplier pursuant to a Statement of Work
developed in accordance with the terms set forth in Section 2.2. All Statements
of Work will be attached to and incorporated into this Agreement as part of
Exhibit 1.

 

-1-



--------------------------------------------------------------------------------

1.2 Special Terms Relating to Growth and Restructurings.

1.2.1 MetroPCS Growth and Restructurings. If MetroPCS acquires a new Affiliate
or Designated Entity following the Effective Date and such new Affiliate or
Designated Entity is a party to one (1) or more agreements with Supplier,
MetroPCS and/or such Affiliate and/or such Designated Entity shall have the
right, upon written notice to Supplier, to *** any and all existing agreements
between such Affiliate or Designated Entity and Supplier (“Pre-Existing MetroPCS
Affiliate Agreement”) *** and all products, software and services acquired or
licensed by such Affiliate or Designated Entity from Supplier pursuant to such
agreements ***. Notwithstanding the foregoing, if such Pre-Existing MetroPCS
Affiliate Agreements include purchase commitments ***. Notwithstanding the
foregoing, if such Pre-Existing MetroPCS Affiliate Agreement covers products,
software and services for which a Procurement Document is not then in effect
under this Agreement, then the Supplier products, software and services acquired
by such MetroPCS Affiliate or Designated Entity shall *** until ***.

1.2.2 Supplier Growth and Restructuring. If Supplier acquires a new Affiliate
following the Effective Date and such new Affiliate is a party to one (1) or
more agreements with MetroPCS, a MetroPCS Affiliate or a Designated Entity
(collectively “MetroPCS” for purposes of this Section 1.2.2) (such agreements
“Pre-Existing Supplier Affiliate Agreements”), the products and services
obtained and to be obtained by MetroPCS pursuant to the Pre-Existing Supplier
Affiliate Agreements shall be subject in all respects to the terms of Sections
*** of this Agreement ***. At the request of MetroPCS, Supplier shall *** for
such Pre-Existing Supplier Affiliate Agreements *** and ***. If Supplier
integrates and/or migrates support and maintenance services for such products
and services within Supplier’s support and maintenance structure, Supplier shall
provide Support and Maintenance Services for such products and services ***.
Upon MetroPCS’ request, Supplier shall *** of a Pre-Existing Supplier Affiliate
Agreements based on MetroPCS’ business needs.

1.3 Benefits of Agreement. All rights and benefits granted hereunder to MetroPCS
may be exercised and enjoyed by any MetroPCS Affiliate or Designated Entity, and
MetroPCS shall have the right to sell, resell, transfer, assign, lease and/or
otherwise make available all Products and Services purchased under this
Agreement to its Affiliates and/or Designated Entities; provided, however, that
MetroPCS shall not assign, transfer or lease Software licenses to MetroPCS
Affiliates or Designated Entities that are direct Supplier Competitors without
Supplier’s written consent, which consent shall not be unreasonably withheld,
conditioned or delayed. References to MetroPCS and to Supplier in this Agreement
shall include the parties’ respective Affiliates (and, in MetroPCS’ case,
Designated Entities), as applicable and where the context so requires. MetroPCS
and Supplier shall be responsible for ensuring each of their respective
Affiliates’ (and, in MetroPCS’ case, Designated Entities’) compliance with their
obligations hereunder including, without limitation, their compliance with the
confidentiality, licensing and payment obligations under this Agreement. For
purposes of determining the purchases made by MetroPCS under any volume
commitments and discounts (if any) available under this Agreement that are based
on volume, quantity or other measurement factors, the total volume of purchases
made by MetroPCS, its *** Affiliates and Designated Entities pursuant to this
Agreement shall be considered to determine whether the applicable volume,
quantity or other measurement factor has been achieved.

 

-2-



--------------------------------------------------------------------------------

1.4 Non-Exclusive Relationship/No Volume Commitment. This Agreement establishes
a non-exclusive relationship between the parties and does not grant Supplier an
exclusive privilege to furnish to MetroPCS any or all of the Products and
Services that MetroPCS may require, need, or desire. MetroPCS expressly reserves
the right to contract with others for the purchase of products and services
comparable or identical to the Products and Services that are the subject of
this Agreement. Additionally, Supplier expressly reserves the right to contract
with others to sell products and services comparable or identical to the
Products and Services that are the subject of this Agreement. Notwithstanding
anything contained herein to the contrary, MetroPCS shall not be obligated to
purchase any Products and/or Services exclusively from Supplier. Except to the
extent expressly provided otherwise in a Product Addendum *** do not require
MetroPCS to ***, and MetroPCS shall not be obligated ***.

1.5 Definitions. Capitalized terms used herein shall have the meanings ascribed
to them in this Agreement, including in any Procurement Document and/or in
Schedule 1.5. Additional definitions may be set forth in the applicable
Procurement Document.

1.6 Conflicts in Interpretation. The following order of precedence shall be
followed in resolving any inconsistencies between the terms of this Agreement
and the terms of any Schedules, Exhibits, Attachments, Addenda and other
documents attached hereto:

(a) first, the terms contained in the body of this Agreement, except where a
Procurement Document specifically identifies a Section(s) of this Agreement and
expressly states that a conflicting term in such Procurement Document will take
precedence;

(b) second, the terms of the Schedules, Exhibits, Attachments and Addenda to
this Agreement (excluding Procurement Documents attached as part of any
Schedule, Exhibit, Attachment or Addendum which, for purposes of precedent,
shall be treated as set forth in subsection (c) below), except where a
Procurement Document specifically identifies a term in a Schedule, Exhibit,
Attachment or Addendum to this Agreement and expressly states that a conflicting
term in such Procurement Document will take precedence, provided that no order
of precedence shall be applied among such Schedules, Exhibits, Attachments and
Addenda;

(c) third, the terms of any Procurement Document, including all Schedules,
Exhibits, Attachments and Addenda thereto (but excluding any Supplier responses
to a MetroPCS request for proposal or request for information, which, for
purposes of precedent, shall be treated as set forth in subsection (e) below),
except where a Procurement Document specifically identifies a Section(s) of this
Agreement and expressly states that a conflicting term in such Procurement
Document will take precedence (in which case the terms of the foregoing
subsection (a) shall apply), provided that no order of precedence shall be
applied among such Procurement Documents;

(d) fourth, the terms of any Purchase Order signed and issued by MetroPCS, a
MetroPCS Affiliate or a Designated Entity and accepted by Supplier, including
all Schedules, Exhibits, Attachments and Addenda thereto;

 

-3-



--------------------------------------------------------------------------------

(e) fifth, Supplier’s response, if any, to a MetroPCS, MetroPCS Affiliate or
Designated Entity request for proposal or request for information, which
response shall be incorporated as part of the applicable Procurement Document by
this reference unless specified otherwise in the applicable Procurement
Document; and

(f) sixth, Documentation.

Any attempt to alter or amend the terms and conditions contained in the
Agreement through conflicting or inconsistent terms in a Procurement Document,
Schedule, Exhibit, Attachment, Addenda or any other document shall be void and
of no force and effect unless such conflicting or inconsistent terms
specifically are identified as an amendment to this Agreement and such amendment
is signed by an authorized representative of MetroPCS as provided in
Section 15.16, it being the parties’ express understanding that any such
alteration or amendment shall require a formal amendment to this Agreement.

ARTICLE 2 — ACQUISITION AND PROVISIONING PROCESS

2.1 Product Addenda. All Product Addenda shall be developed by the parties in
accordance with the terms set forth in this Section 2.1 and shall include, as
applicable, the terms described in Schedule 2.2.

2.1.1 Product Addenda for Wireless Products. Attached to the Agreement as part
of Exhibit 1 is Product Addendum One (Wireless Products) that sets forth terms
and conditions that are applicable to MetroPCS’ purchase of Wireless Products
from Supplier.

2.1.2 Development of Product Addenda. MetroPCS and Supplier may mutually agree
in writing following the Effective Date to develop and attach to this Agreement
as part of Exhibit 1 one or more Product Addenda. Each Product Addendum shall
incorporate by reference the terms and conditions of this Agreement and shall
contain contract terms and conditions that are specific to the various types of
Products and Services that MetroPCS might acquire from Supplier under that
Product Addendum, including terms and conditions that are legally required based
on the countries in which such Products will be sold or installed and/or
Services performed, including, without limitation, each of the following, as
applicable:

(a) complete pricing information for the Product(s) including, without
limitation, all acquisition and/or licensing costs associated with Software,
Equipment, Support and Maintenance Services, Enhancements, anticipated or
projected Equipment upgrade charges, and the like;

(b) a general Certification Test Plan and Installation Test Plan for the
Products (developed in accordance with the terms set forth in Article 7);

(c) a general Implementation Workplan for the Products;

(d) a list of standard Interfaces for the Products;

 

-4-



--------------------------------------------------------------------------------

(e) with respect to Products that will be installed by Supplier, the
site-readiness specifications for such Products;

(f) the standard order-to-delivery interval for the Products; and

(g) subject to the terms set forth in Schedule 8.5, special and/or additional
warranties.

Each future Product Addendum must be signed by a Vice President or higher-level
corporate officer of MetroPCS, and by a duly authorized Supplier representative,
in order to be effective. Neither party shall be entitled to rely upon or to
enforce the terms of any Product Addendum that is not authorized as provided in
the preceding sentence. The terms and conditions of this Agreement and those set
forth in the applicable Product Addendum shall apply to MetroPCS’ acquisition of
the applicable Products regardless of whether such terms and conditions are
expressly incorporated by reference in the applicable MetroPCS Purchase Order.

2.2 Statements of Work. Any Products and Services that are not within the scope
of a specific Product Addendum will be acquired by MetroPCS in accordance with a
Statement of Work. All Statements of Work shall include, as applicable, the
terms described in Schedule 2.2 that are appropriate to the Product(s) and/or
Services being acquired thereunder.

2.3 Purchase Orders. MetroPCS shall have no obligation to purchase Products
and/or Services from Supplier, including pursuant to a signed Procurement
Document, unless and until a Purchase Order that references this Agreement and
the applicable Procurement Document is: (a) signed and issued by an authorized
representative of MetroPCS; and (b) accepted by Supplier. Within *** days
(excluding Saturdays, Sundays and Supplier Holidays) of Supplier’s receipt of a
Purchase Order, Supplier shall confirm such receipt to MetroPCS in writing.
Supplier shall accept or reject such Purchase Order within *** days following
Supplier’s receipt of the Purchase Order. If Supplier has acknowledged receipt
of a Purchase Order but fails to accept or reject such Purchase Order within the
applicable *** day period, such Purchase Order shall be deemed accepted by
Supplier. Receipt for purposes of this Section may be accomplished by e-mail
transmission. If MetroPCS desire an expedited response to the applicable
Purchase Order, MetroPCS shall contact the Supplier Project Manager who shall
exercise commercially reasonable efforts to provide Supplier’s response within
the requested time frame. All Products shall be delivered to the site designated
in the applicable Purchase Order. With respect to all Products, Supplier will
ship the release/version level of such Product as noted by MetroPCS on its
Purchase Order, and Supplier shall not substitute a different release/version of
such Products without MetroPCS’ prior written consent.

2.4 Delivery of Products.

2.4.1 General. Supplier shall cause the applicable Products to be delivered to
the MetroPCS-designated installation location on the date specified in the
applicable Purchase Order, provided such date is consistent with the
order-to-delivery intervals set forth in the applicable Procurement Document.
*** shall pay all costs of warehousing (except as provided in Section 2.4.2),
insurance and any reasonable additional costs associated with delivery of the
Product(s); provided, however, if the applicable MetroPCS-designated

 

-5-



--------------------------------------------------------------------------------

installation location is not available on the date specified for delivery (for
non-Supplier installed Products) or installation (for Supplier installed
Products) in the applicable Purchase Order, *** for delivery of the Product(s)
to the extent directly related to *** failure to make the designated
installation location available on the applicable date. MetroPCS shall pay the
reasonable, out-of-pocket costs of freight.

2.4.2 Product Delivery Delays. Upon *** days written notice to Supplier prior to
the scheduled shipping date, MetroPCS may suspend or reschedule delivery of
Products for a period that does not exceed *** days beyond the date originally
scheduled for the delivery thereof ***. If any MetroPCS-requested delivery
suspension continues for *** days beyond the originally scheduled delivery date
for a Product: (a) MetroPCS shall either: (i) cancel the order, in which case
the terms of Section 2.5 shall apply; or (ii) authorize Supplier to deliver the
applicable Products to MetroPCS; or (b) the parties may agree to extend such ***
day period ***, provided, however, that in such case *** shall be responsible
for the *** during such extended delay period.

2.5 Product Delivery Cancellations. Unless expressly provided otherwise in a
Procurement Document, *** for delivery cancellations. Each Procurement Document
may specify the terms that apply to delivery cancellations, if any, for the
Products covered by such Procurement Document.

ARTICLE 3 — SOFTWARE AND EQUIPMENT

3.1 Software License.

3.1.1 Grant of License. Supplier grants to MetroPCS a non-exclusive, perpetual,
irrevocable (except as provided in Section 11.3(c)), worldwide, ***, ***, fully
paid, ***, non-transferable (except as set forth in Sections 3.1, 3.4, 15.6 or
in the applicable Procurement Document) license: (a) for MetroPCS and its
Authorized Users to use the Software and Documentation; and (b) for MetroPCS to
copy the Software and Documentation as required for archival, backup, testing,
training, development (for MetroPCS’ incorporation into MetroPCS’ network or
business or operational support systems) and other, similar purposes, ***.
Notwithstanding the foregoing restriction on the transferability of Software
licenses, in connection with a sale, transfer, contribution or pledge as
security of any Products to a Third Party, MetroPCS shall have the right to
assign its Software license rights for Software included in such Products to
such Third Party ***; provided, however, that, except for the sale, transfer or
contribution of all or substantially all of the assets of the company or pledge
of such Products, MetroPCS will provide Supplier advance notice of any such sale
or transfer of Products to a Third Party ***.

3.1.2 Optional Software Features. Software licensed by Supplier to MetroPCS
under this Agreement may contain optional features that are separately licensed
and priced. Optional features will not be activated by MetroPCS without
authorization from Supplier and MetroPCS’ payment of the applicable license
fees, if any. If, in spite of MetroPCS’ commercially reasonable efforts to
comply with the foregoing restriction, such features are activated, MetroPCS
promptly shall notify Supplier that such features were activated. If Supplier
identifies activation of any such features, Supplier promptly shall notify
MetroPCS of the activation of such features. Upon any such notice by one party
to the other party, at its option, MetroPCS shall either discontinue its use of
such features or, if otherwise a chargeable item to MetroPCS, pay to Supplier
*** for the activated features (subject to ***).

 

-6-



--------------------------------------------------------------------------------

3.1.3 Ownership Rights Reserved. Except as expressly granted hereunder, no other
rights, licenses, title or ownership of Intellectual Property Rights to the
Software and Documentation or any copy, translation, compilation or other
derivative work are transferred or granted to MetroPCS hereunder, and title and
ownership to such Software and Documentation shall remain with Supplier.
Promptly following MetroPCS’ request, Supplier shall provide to MetroPCS any
information that is reasonably necessary to enable MetroPCS to create
interoperability between the Software licensed hereunder and other products,
software or systems. MetroPCS shall not disassemble, reverse compile, reverse
engineer or otherwise translate the Software licensed hereunder; provided,
however, that MetroPCS may reverse engineer or decompile the Software: (a) to
the extent permitted by applicable Laws, if Supplier fails to provide to
MetroPCS promptly following MetroPCS’ request any information that is reasonably
necessary to enable MetroPCS to create interoperability between the Software
licensed hereunder and other products, software or systems provided that any use
by MetroPCS shall be restricted to the uses permitted under Section 3.1.1; and
(b) for any other purposes to which Supplier consents

3.1.4 Additional Licensing Terms. The parties may agree in a Procurement
Document to additional product-specific license terms.

3.2 Interfaces. Supplier acknowledges that MetroPCS is working with a number of
Third Parties in the development, maintenance and support of MetroPCS’ various
systems and that MetroPCS’ use of the Products will involve the use and/or
development of one or more Interfaces between such products, software and
systems and the Products. Accordingly, Supplier shall: (a) make available for
licensing by MetroPCS ***, any 3GPP Standardized Product Interfaces that are
owned by Supplier or any of its Affiliates; and (b) ***, from and after the
Effective Date, maintain and disclose publicly detailed 3GPP Standardized
Interface Specifications for the Products, so that Third Parties will be able to
create Interfaces between the Products and such Third Parties’ products,
software and systems. If there is an option in the 3GPP Standardized Interface
Specifications with regard to implementation of the 3GPP Standardized Interface
Specifications, Supplier shall *** disclose which option has been selected. In
addition, from and after the Effective Date, ***, Supplier shall make available
to MetroPCS promptly following MetroPCS’ request, detailed Interface
Specifications for the Products that are in addition to the 3GPP Standardized
Interface Specifications so that MetroPCS will be able to create Interfaces
between the Products and other products, software and systems, and MetroPCS may
disclose such detailed Interface Specifications to Third Parties pursuant to
nondisclosure agreements entered into with MetroPCS solely for the purpose of
developing Interfaces between the Products and other MetroPCS and Third Party
products, software, or systems. If MetroPCS wants Supplier to develop an
Interface, such Interface development shall constitute Custom Programming and
shall be developed in accordance with the terms set forth in Section 3.3

3.3 Custom Programming. MetroPCS shall have the right to request that Supplier
develop Custom Programming including, without limitation, Interfaces. Within ***
days following receipt of such request, Supplier shall notify MetroPCS in
writing as to whether it will undertake such Custom Programming. If Supplier
agrees to undertake such Custom Programming, Supplier shall within *** days

 

-7-



--------------------------------------------------------------------------------

following delivery of its initial notice to MetroPCS prepare and submit to
MetroPCS a written response to MetroPCS’ Custom Programming request that
includes: (a) the items required to be included in a Change Response, as
described in Section 6.4; and (b) a description of the functionality,
interoperability and performance characteristics of the requested Custom
Programming. If MetroPCS issues a Purchase Order for the Custom Programming,
Supplier shall prepare and submit to MetroPCS a Statement of Work in accordance
with the requirements set forth in Section 2.2. If the parties execute a
Statement of Work, and MetroPCS issues a Purchase Order for such Custom
Programming, Supplier shall perform the Custom Programming project in accordance
with the terms of such Statement of Work and this Agreement, including, without
limitation, Section 9.8. MetroPCS shall have the right to terminate any Custom
Programming project upon *** days written notice to Supplier, in which case:
(a) Supplier promptly shall discontinue the terminated Custom Programming
Services; (b) MetroPCS shall pay to Supplier ***; and (c) Supplier shall provide
to MetroPCS any intermediate and/or partial versions of such Custom Programming
and any related documentation resulting from such Custom Programming project.

3.4 Transfer Rights. Subject to network usage or other limitations that may be
set forth in the applicable Procurement Document, MetroPCS shall have the right
to transfer the Software to a different system and/or to substitute, switch,
exchange or re-platform the Products on which the Software operates for ***,
provided that, in any such case, Supplier supports the operating system and/or
Products to which MetroPCS proposes to transfer the Software; provided, however,
that no such transfer, substitution, switch, exchange or re-platform shall
result in more copies of the Software operating than in a one-to-one Software
license-to-platform correlation. Provided MetroPCS follows Supplier’s
instructions contained in the Documentation or otherwise provided through
training or Supplier’s Support and Maintenance Services, Supplier shall provide
assistance to MetroPCS, ***, to address and/or correct any Product migration
problems encountered in connection with such transfer; otherwise, such
assistance shall be provided at the ***. If MetroPCS engages Supplier to perform
Services in connection with any such transfer, substitution, switching,
exchanging or re-platforming, such Services shall be provided at the ***.

3.5 Equipment.

3.5.1 Equipment and Equipment Configuration. Each Procurement Document will
include a list of the Equipment components that comprise a Product configuration
available to be purchased by MetroPCS under such Procurement Document and a list
of Third Party equipment components that MetroPCS is required to supply in
connection with such Product configuration, if any. MetroPCS retains the right
to purchase Equipment directly from Third Party vendors. All Equipment purchased
under this Agreement that is manufactured and/or supplied by Third Parties shall
include the original manufacturer’s warranty.

3.5.2 Title, Risk of Loss. Upon delivery (or upon Acceptance for Products
purchased with installation services) of any Equipment sold by Supplier to
MetroPCS hereunder and payment by MetroPCS for such Equipment, title shall
transfer and promptly following MetroPCS’ request, Supplier shall provide to
MetroPCS a bill of sale transferring good and marketable title to such Equipment
to MetroPCS free of any and all liens or encumbrances. Supplier shall represent
and warrant in such bill of sale that the

 

-8-



--------------------------------------------------------------------------------

Equipment and any components thereof are entirely new and that supplier has and
is transferring good and marketable title free of any liens or encumbrances.
Risk of damage or loss to the Equipment shall pass to MetroPCS upon delivery (or
upon Acceptance for Products purchased with installation services) of the
Equipment to the installation or such other location specified in the applicable
MetroPCS Purchase Order; provided, however, that: (a) Supplier shall remain
responsible for damage or loss to Equipment caused by its Personnel; and (b) if
MetroPCS specifically requests delivery of Equipment to a Third Party
value-added shipping agent, risk of loss or damage shall pass to MetroPCS upon
delivery to the MetroPCS-designated Third Party value-added shipping agent.

3.5.3 Substitutions. Supplier shall not substitute any item of Equipment
(excluding upgrades or updates to component parts that do not affect the Form,
Fit, Function or performance characteristics of the Equipment and which do not
require MetroPCS to upgrade or update existing Products) for another item of
Equipment without MetroPCS’ prior written consent. Supplier may be permitted to
substitute temporarily an item of Equipment that does not meet the criteria set
forth above if: (a) any ordered item of Equipment is unavailable to meet the
delivery requirements of MetroPCS as specified in the applicable Procurement
Document or Purchase Order; (b) Supplier provides prior written notice of the
substitution to MetroPCS; (c) Supplier does not charge MetroPCS *** for the
replacement Equipment than for the substituted Equipment; and (d) MetroPCS
consents in writing to the proposed substitution, which writing must be signed
by the MetroPCS Project Manager or higher-level signatory of MetroPCS. If
Supplier substitutes an item of Equipment as described herein, the cost of
installation and removal of such substitute Equipment shall be at ***. Upon
receipt of written notice from MetroPCS, Supplier shall remove such substitute
Equipment. Title and risk of loss as to any temporarily substituted Equipment
shall at all times remain with Supplier, provided that if MetroPCS elects to
accept such items, Supplier may invoice MetroPCS for (and MetroPCS shall pay in
accordance with Section 10.1 for) such Equipment and title shall pass to
MetroPCS upon Acceptance.

3.5.4 Replacement Parts for Equipment and Related Firmware.

3.5.4.1 Availability. For a *** period of *** following MetroPCS’ receipt from
Supplier of any notice of Product discontinuance for the applicable Product,
which notice of Product discontinuance shall be provided in writing not less
than *** year prior to the date of Product discontinuance, Supplier shall make
available for purchase by MetroPCS functionally equivalent or better replacement
parts for all Equipment and related firmware (meaning that such replacement
parts shall be equivalent or better in Form, Fit, Function, capacity and
performance) to maintain the Equipment and related firmware in conformance at
the time supplied with the applicable Documentation, Supplier Specifications,
Performance Standards and Regulatory Requirements. On-site options for spare and
replacement parts, if any, shall be agreed to by the parties pursuant to a
Procurement Document. As to all matters related to the provision of spare and
replacement parts (including, but not limited to, the amount of time it takes
Supplier to provide MetroPCS with such spare and replacement parts), ***.

3.5.4.2 Third Party Parts. Notwithstanding the terms of Section 3.5.4.1,
MetroPCS shall not be obligated to purchase replacement parts from Supplier, and
MetroPCS shall have the right to procure replacement parts from any source. If
MetroPCS

 

-9-



--------------------------------------------------------------------------------

procures replacement parts from sources other than Supplier for reasons other
than Supplier’s failure to make such replacement parts available, then at
MetroPCS’ request and expense, Supplier shall submit such replacement parts to
the testing and certification process described in Section 3.6. If MetroPCS is
required to procure replacement parts from a source other than Supplier due to
Supplier’s failure to make replacement parts available as required by this
Section, then at MetroPCS’ request but *** Supplier shall submit such
replacement parts to the testing and certification process described in
Section 3.6. If MetroPCS-supplied replacement parts become certified as
Compatible Products, MetroPCS shall have the right to use such replacement parts
as part of any Products without affecting the warranties set forth in Article 9
or the applicable Procurement Document.

3.5.4.3 Equipment Repair and/or Replacement. All Equipment and related firmware
to be repaired or replaced shall be shipped at Supplier’s expense and risk of
loss during the applicable Warranty Period and at MetroPCS’ expense and risk of
loss thereafter to a location designated by Supplier, and repaired or replaced
Equipment and related firmware shall be returned by Supplier to MetroPCS at
Supplier’s expense and risk of loss. With respect to Supplier Products that are
not readily returnable for repair, Supplier shall repair or replace such
Products at MetroPCS’ site or such other location designated by MetroPCS,
provided that MetroPCS shall make such Products accessible to Supplier without
charge. During the applicable Warranty Period, Supplier shall be responsible for
all costs related to such repair or replacement, and following completion of
such repair or replacement, Supplier shall restore the site to the condition it
was in prior to such repair or replacement.

3.5.4.4 Reporting. Supplier shall provide to MetroPCS on a quarterly basis
reports, ***, specifying, at a minimum, the Equipment and related firmware
replaced by Supplier during the preceding quarter, the date and location of
replacement and the nature of the Product Defects causing such replacement. Such
reports shall be delivered within *** of the completion of each quarter.

3.5.5 Discontinuation of Products. Supplier shall notify MetroPCS in writing of
the discontinuation of any Products at least *** year prior to such
discontinuation. If Supplier fails to provide MetroPCS with such discontinuation
notice, Supplier shall provide MetroPCS with any replacement parts for such
discontinued Products ***. Nothing contained herein shall be construed to
diminish Supplier’s Support and Maintenance Services obligations set forth in
Article 8 nor Supplier’s obligations under Section 3.5.4.

3.5.6 Site Preparation. The terms of this Section shall apply only when Supplier
will be performing installation Services requested by MetroPCS. Each Procurement
Document shall set forth the specifications and guidelines that Supplier
prescribes for proper installation and operation of the Products. In
consultation with Supplier, MetroPCS shall prepare the installation location in
accordance with such specifications and guidelines. Upon written notice from
MetroPCS that such requirements have been fulfilled, Supplier shall inspect the
installation site and either acknowledge in writing that the installation site
is suitable for effective installation and operation of the Products, or advise
MetroPCS in writing that the installation site does not materially comply with

 

-10-



--------------------------------------------------------------------------------

such requirements and the reasons for such material noncompliance. The
suitability of MetroPCS’ site preparation shall be deemed properly prepared if
Supplier has failed to submit a written statement of noncompliance to MetroPCS
before the earlier of: (a) *** following the date of Supplier’s site inspection;
and (b) *** following MetroPCS’ notice that the installation site requirements
have been fulfilled, provided that MetroPCS shall not give notice that the
installation site requirements have been fulfilled more than *** prior to the
commencement of installation activities with respect to the applicable Product,
and Supplier shall not be excused for any delay in achieving any Critical
Milestone if the cause of such delay is based upon Supplier’s failure to notify
MetroPCS of any such noncompliance.

3.6 Compatible Products. Supplier shall develop and maintain, and promptly shall
deliver to MetroPCS from time to time, a then-current list of all Third Party
hardware and software components that are compatible with and may be used by
MetroPCS to operate with the Products without adversely affecting the
representations, warranties and covenants contained in Article 9 (such Third
Party hardware and software components, the “Compatible Products”). If MetroPCS
wants Supplier to certify any MetroPCS-supplied product (a “MetroPCS-Supplied
Product”) as a Compatible Product (including, without limitation, Third Party
replacement parts as described in Section 3.5.4), MetroPCS shall submit such
MetroPCS-Supplied Product to Supplier for testing and certification, and
Supplier promptly thereafter shall perform such testing and certification ***.
Supplier shall not unreasonably withhold its certification of any
MetroPCS-Supplied Product as a Compatible Product.

3.7 Source Code.

3.7.1 General. Supplier acknowledges that the rights granted to MetroPCS under
or pursuant to this Section 3.7 are, and shall otherwise be deemed to be, ***.

3.7.2 ***

3.7.3 License. ***

3.8 Purchase Orders and Shipment Reports. Upon MetroPCS’ request, Supplier shall
furnish to MetroPCS, in a form reasonably agreeable to MetroPCS, monthly
Purchase Order and shipment reports and/or quarterly invoice summary reports.

3.9 Third Party IP Rights. Supplier agrees that the Products and Services do not
infringe upon or constitute a misappropriation of any Third Party IP Right.

ARTICLE 4 — SERVICES

4.1 General. Supplier shall perform Services in accordance with the terms set
forth in this Agreement and in the applicable Procurement Document.

 

-11-



--------------------------------------------------------------------------------

4.2 Right to Access; Identification Credentials; Facility Rules.

4.2.1 Right of Access. Upon reasonable prior written notice, each party shall
provide to the other party reasonable physical access to its facilities in
connection with the performance of such party’s obligations hereunder. Access to
a party’s facilities shall be subject to such party’s security rules, policies
and procedures. No charge shall be made for such access. If, in connection with
providing Services hereunder, Supplier requires access to MetroPCS’ facilities,
Supplier shall comply with any MetroPCS requirements with respect to facility
security and drug screening tests. Supplier shall be responsible for the
cleanup, removal, and proper disposal in accordance with applicable Laws and
generally accepted industry practices of all Hazardous Materials brought to
MetroPCS’ facilities by Supplier and not contemplated to remain at the
facilities after such completion of Service.

4.2.2 Identification Credentials. Each party shall have the right to require the
other party’s Personnel and representatives to exhibit identification
credentials issued by such party in order to exercise any right of access under
this Agreement.

4.2.3 Facility Rules. All Personnel and representatives of a party shall, while
on the other party’s premises, comply with all rules and regulations that have
been provided to such party. Supplier shall acquaint itself with the conditions
governing the delivery, receipt and storage of Products at the installation site
so that Supplier’s installation activities will not unduly interfere with
MetroPCS’ day-to-day operations at the installation site. Supplier shall not
stop, delay or interfere with MetroPCS’ day-to-day operations without the prior
written consent of an authorized MetroPCS representative. Supplier shall provide
and maintain sufficient covering to protect MetroPCS’ equipment, furniture and
other items from Supplier’s installation activities.

4.2.4 Background Checks. If elected by MetroPCS, Supplier shall conduct a
background check on Supplier Personnel who will provide Services at MetroPCS
facilities or who may have access to MetroPCS’ systems, equipment or networks
and review the results of the background check of each such Person to verify
that the Person meets Supplier’s standards for employment before presenting the
results of the background check to MetroPCS and requesting that MetroPCS grant
to any such person access to any MetroPCS facility. Such background check shall
be in the form generally used by Supplier in its initial hiring of employees or
contracting for contractors or, as applicable, during the employment-screening
process but must, at a minimum, have been performed within the preceding ***
period and detail, subject to applicable Laws, ***. In addition to the
foregoing, MetroPCS reserves the right to require Supplier to augment its
background check and screening procedures to comply with any MetroPCS policies
adopted from time-to-time by MetroPCS as applied to its contractors generally;
provided, however, that MetroPCS shall provide Supplier with advance written
notice of any request to augment the background checks performed by Supplier.
Supplier may seek reimbursement from MetroPCS for the *** incurred by Supplier
in performing such augmented background check and screening procedures.

4.3 Compliance With Local Employment/Labor Laws. Supplier shall be responsible
for compliance with all applicable Laws respecting Supplier Personnel including,
without limitation, employment of labor, hours of labor, working conditions,
payment of wages and payment of taxes, unemployment, social security and other
payroll taxes, including obtaining applicable contributions from such Personnel
when so required by Law.

 

-12-



--------------------------------------------------------------------------------

4.4 License of Know-How. At MetroPCS’ request and upon payment of ***, Supplier
shall provide to MetroPCS training on and a license to Know-How regarding a
Product or Enhancement for uses consistent with the terms of this Agreement. In
connection therewith, Supplier shall train MetroPCS-identified Personnel so that
they can become self-reliant with respect to the day-to-day operation and
support and maintenance of the Products. Supplier shall provide the
MetroPCS-identified Personnel with sufficient technical assistance to train
MetroPCS Personnel in the use of Know-How with respect to the functions,
features, operation, support and maintenance of the Products and to license to
MetroPCS any tools, utilities and other software necessary or appropriate for
MetroPCS to become self-reliant with respect to the functions, features and
operation of the Products. In licensing Know-How, MetroPCS-identified Personnel
may attend Supplier’s training programs that relate to the Products. Supplier’s
license of Know-How shall include information and/or programs, tools and other
materials regarding or relating to the items identified in Schedule 4.4,
provided that, with respect to a particular request: (a) Supplier generally
would make such items available to a requesting customer; or (b) if Supplier
generally would not make any of such items available to a requesting customer,
Supplier agrees to reasonably consider such request in good faith. As required
or necessary, but not less frequently than quarterly, Supplier shall provide to
MetroPCS any and all updated, changed or revised policies, practices,
procedures, processes and/or techniques with respect to any Know-How licensed
hereunder.

ARTICLE 5 — PROJECT MANAGEMENT AND PERSONNEL

5.1 Covenant of Cooperation. Supplier acknowledges that MetroPCS is now and will
continue during the Term of the Agreement to work directly and indirectly with
both Supplier and a number of Third Parties to develop, install, maintain and
support MetroPCS’ telecommunications products, systems and services. Having
acknowledged the foregoing, Supplier agrees to cooperate fully with MetroPCS,
its Affiliates, Designated Entities and all MetroPCS-designated Third Parties,
which cooperation Supplier acknowledges may involve the disclosure of Supplier
Confidential Information to MetroPCS, its Affiliates, Designated Entities and
MetroPCS-designated Third Parties, provided that: (a) Supplier shall not be
required to disclose any information whose disclosure is prohibited by licensing
or other similar contractual limitations to which Supplier is bound; and
(b) disclosures of Supplier Confidential Information to Third Parties is
acknowledged by MetroPCS to be subject to Section 12.2.2(b) of the Agreement.

5.2 Supplier Personnel. Supplier shall provide sufficient qualified Personnel
with appropriate experience to perform Supplier’s obligations hereunder in
accordance with the Services warranty set forth in Section 9.8. Without
MetroPCS’ prior written consent in each instance, which consent shall not be
unreasonably withheld, while a Supplier Program Director is performing Services
under the Agreement and for a period of ***, Supplier shall not allow that
Supplier Program Director to perform services for any MetroPCS Competitor.

5.3 Removal of Supplier Personnel by MetroPCS. MetroPCS shall have the right to
require Supplier to replace any Supplier Personnel who MetroPCS reasonably deems
to be unfit or otherwise unsatisfactory to perform Supplier’s duties hereunder;
provided,

 

-13-



--------------------------------------------------------------------------------

however, that during the *** period following such request for replacement,
designated representatives from each party shall meet to discuss the request and
any alternative solutions; however, if a solution acceptable to MetroPCS has not
been reached by the end of such *** period, Supplier shall remove such Supplier
Personnel and replace such Personnel in accordance with the terms of
Section 5.5; provided, however, that MetroPCS shall not require any replacement
for any reason prohibited under applicable Laws. Without limiting Supplier’s
obligations in this Section, Section 4.3, Section 5.2 or otherwise in the
Agreement, and except to the extent prohibited by applicable Laws, Supplier
agrees to immediately remove and replace any Supplier Personnel who: (a) is
engaging in substance abuse while at a MetroPCS site or while performing
Services; or (b) is impaired while performing Services. Subject to Supplier’s
obligation to immediately remove Supplier’s Personnel as set forth above, in the
case of reasonable suspicion of substance abuse, such removal and replacement
shall occur pending completion of the applicable investigation, which shall be
completed within *** days following such reasonable suspicion. Substance abuse
includes the sale, attempted sale, possession or use of illegal drugs or drug
paraphernalia or the misuse of prescription or non-prescription drugs, or the
use of alcohol at a MetroPCS site or while performing Services. Supplier
promptly shall notify MetroPCS in writing of any suspicion that any Supplier
Personnel are engaged in substance abuse.

5.4 Removal/Reassignment of Supplier Personnel by Supplier. Supplier shall
exercise reasonable best efforts to not remove or temporarily reassign from
MetroPCS’ account and/or projects any Supplier Project Manager or installation
team Personnel, in each case prior to the date on which such Personnel have
completed performance of the Supplier obligations that they have been assigned
to perform under this Agreement and/or the applicable Procurement Document. If
it becomes necessary to remove or temporarily reassign any such Personnel,
Supplier shall ensure that: (a) MetroPCS is given prompt written notice of the
anticipated removal/reassignment; (b) prior to removal/reassignment of the
applicable Personnel, Supplier has identified the replacement Personnel, which
replacement Personnel must possess comparable experience and training as the
individual whom Supplier intends to replace/reassign; and (c) *** to MetroPCS,
the Personnel to be removed/reassigned must work with the replacement Personnel
for a mutually agreed transition period, the duration of which shall be jointly
determined by the parties based on the duties and responsibilities of the Person
being replaced/reassigned. Provided the replaced/reassigned Personnel remains
employed by Supplier, such Personnel shall continue to be available by telephone
and email to answer any questions relating to the duties and obligations
formerly preformed by such Personnel. Either party’s request for removal or
reassignment of Personnel shall not excuse Supplier from meeting any Critical
Milestones.

5.5 MetroPCS Personnel. MetroPCS shall provide a project manager for each
project (each a “MetroPCS Project Manager”) who will: (a) act as a liaison
between Supplier and MetroPCS for that project; and (b) coordinate MetroPCS
resources and Personnel.

5.6 Status Meetings and Reports. On the dates and at the locations specified in
the applicable Implementation Workplan, and in any event no less than monthly,
the Supplier Project Manager, the MetroPCS Manager, other appropriate
representatives of the parties and any necessary Third Parties shall meet at a
MetroPCS-designated site or by telephone conference, as determined by MetroPCS,
to discuss the status of Product installations and, as applicable, each project,
and any difficulties or issues that may exist, including

 

-14-



--------------------------------------------------------------------------------

personnel issues and any proposed changes to any Critical Milestones and/or
changes to any date or other item set forth in the applicable Implementation
Workplan. The parties acknowledge that any change of a Critical Milestone date
shall require a mutually agreed Change Order. The parties shall keep records of
all status meetings and issue copies of the records to all meeting attendees. At
each status meeting, Supplier shall present to MetroPCS a written report of the
status of each Product installation and/or project covering the items identified
in Schedule 5.6. The report shall include a summary, in such detail as MetroPCS
shall reasonably request, of: (a) the accomplishments and difficulties
encountered during the prior reporting period; (b) suggestions and proposed
actions for dealing with and resolving any identified difficulties and the
anticipated results during the next reporting period; (c) a comprehensive and
consolidated log of all outstanding Product or project-related problems
identified by MetroPCS and Supplier that remain to be resolved; and (d) if
applicable, identification of any MetroPCS or Third Party delays or other
circumstances known by Supplier that Supplier claims have impacted or will
impact its ability to meet any Critical Milestone. MetroPCS shall have the right
to assume that Supplier does not know of any problems, difficulties or issues
that may have an adverse impact on the installation of Products or on a project
(whether from a timing, cost or performance standpoint) unless Supplier
specifically identifies such problems, difficulties or issues in its written
status reports.

5.7 Administration of Projects. The MetroPCS Project Manager and the Supplier
Project Manager for the applicable Procurement Document shall administer such
Procurement Document, the Change Order process set forth in Section 6.4 and all
decisions requiring the consent and/or approval of the other party, except for
those decisions requiring the consent and/or approval of MetroPCS pursuant to
the terms set forth in Sections 15.6, 15.7 and 15.16, which consent and/or
approval shall be effective only upon a written notice signed by a Vice
President or higher-level officer of MetroPCS. All consents and/or approvals
made in contravention of the terms set forth in this Section shall be void and
of no force and effect. The MetroPCS Project Manager, and the Supplier Project
Manager shall be responsible for identifying within their respective
organizations the individual(s) authorized to sign a Change Order based on the
dollar value of such Change Order.

ARTICLE 6 — INSTALLATION AND IMPLEMENTATION

6.1 Implementation Workplan. When requested by MetroPCS in connection with a
particular Product installation or project, the parties jointly shall develop a
detailed implementation workplan (each, an “Implementation Workplan”) using a
MetroPCS-designated project management tool (such as Microsoft Project) that,
once finalized and approved by MetroPCS, shall be attached to and made a part of
the applicable Procurement Document and/or Purchase Order. Each Implementation
Workplan shall include, as applicable: (a) identification of all milestone
events and interdependent milestone events; (b) identification of all critical
milestones (“Critical Milestones”) and the commencement and completion dates for
each such Critical Milestone; (c) a detailed description of all activities to be
performed by Supplier and MetroPCS, including task and sub-task activities, the
party responsible for, and the location of, on-site or off-site, such
activities; (d) for any Services rendered on a time-and-materials basis, the
number of hours required to perform each activity, task, sub-task and Critical
Milestone; (e) a detailed description of all activities to be performed by Third
Parties with whom Supplier is contracting including task and sub-task
activities; (f) identification of all interdependent activities; (g) the

 

-15-



--------------------------------------------------------------------------------

dates and locations of scheduled status meetings, pursuant to Section 5.6;
(h) commencement and completion dates for the Product installation(s) or
project; and (i) commencement and projected end dates for Acceptance testing.
The commencement and completion dates for the Product installation(s) and/or
project and related Critical Milestones and any payment milestones shall not be
changed without the prior written consent of MetroPCS. MetroPCS’ failure to
perform any activities that it is responsible for under an Implementation
Workplan shall not, under any circumstances, constitute a breach of the
Agreement by MetroPCS or result in an Event of Default by or with respect to
MetroPCS.

6.2 Implementation Delays. Subject to the further terms of this Section, if
MetroPCS reasonably determines that Supplier is likely to fail to timely
complete a Critical Milestone, then at MetroPCS’ request and, unless the terms
of subsection (f) below apply, *** to MetroPCS, Supplier shall provide that
number and type of additional Supplier Personnel as may be required or necessary
to complete the Critical Milestone by its completion date. If Supplier already
has failed to timely complete a Critical Milestone, then without limiting any
other available rights and remedies:

(a) MetroPCS shall have the right to *** under the applicable Purchase Order;

(b) at MetroPCS’ request and, unless the terms of subsection (f) below apply,
*** Supplier shall provide that number and type of additional Supplier Personnel
as may be required or necessary to complete the Critical Milestone within a
re-adjusted time frame established by MetroPCS, provided that: (i) any
adjustment of a Critical Milestone date shall not operate to adjust any future
Critical Milestone date (unless specifically agreed to in writing by MetroPCS);
and (ii) notwithstanding any such adjustment, MetroPCS shall be entitled to ***
(“Delay Credits”) based on the original Critical Milestone date (unless
specifically waived in writing by MetroPCS); and

(c) MetroPCS shall receive ***.

Notwithstanding the foregoing, if a Critical Milestone has been delayed (each of
the following events constitutes an “Excuse”): (d) *** due to the occurrence of
a Force Majeure Event; (e) by mutual written agreement of the parties; or (f) as
a *** result of MetroPCS’ *** failure to perform *** obligations under the
Agreement and designated as a MetroPCS obligation, provided that such failure
and its likely impact on Supplier’s ability to timely achieve the Critical
Milestone timely was identified sufficiently in advance by Supplier in a status
report or other written notice to MetroPCS, the Critical Milestone date and any
other subsequent affected Critical Milestone date(s) directly affected by such
MetroPCS delay shall be extended automatically *** to account for the period of
delay directly caused by the Excuse.

6.3 Supplier Specifications and Performance Standards. Each Product Addendum
shall include Supplier’s published technical performance specifications for the
Products (“Supplier Specifications”) and may include other mutually agreed
Performance Standards for such Products.

 

-16-



--------------------------------------------------------------------------------

6.4 Change Order Procedures. If either party believes that a change in a
Procurement Document, Implementation Workplan, project or other work effort
(whether in time frames, costs or deliverables) is necessary or desirable, such
party shall submit a written change request to the other (a “Change Request”).
***.  Accordingly, if Change Requests are made, they will be presumed not to
impact the fees under this Agreement; provided, however, that if the Change
Request ***, Supplier shall provide MetroPCS with written notification of such
other deviation along with the Change Request or, if the Change Request was
submitted by MetroPCS, within *** after its receipt of the Change Request. If
agreed to by MetroPCS, a change in the fee equal to *** shall be made. If
MetroPCS initiated the Change Request, within *** of Supplier’s receipt of such
Change Request, Supplier shall provide to MetroPCS a written statement
describing in detail: (a) the impact on the performance of the Product, project
or other development effort, if any, and the modifications to the Product,
project or other development effort that will be required as a result of the
Change Request including, without limitation, changes in the Products and
Services; (b) the effect of the Change Request on the applicable Implementation
Workplan, project or other development effort including any impact on any
Critical Milestone dates; and (c) an estimate of the cost to implement each
Change Request (collectively, the “Change Response”). If Supplier submits a
Change Request to MetroPCS, such Change Request shall include the information
required for a Change Response. MetroPCS shall accept or reject any Change
Response or Supplier-initiated Change Request, as applicable, within *** after
receipt of same from Supplier. If MetroPCS accepts a Change Response or
Supplier-initiated Change Request in writing, such Change Response, together
with MetroPCS’ Change Request or such Supplier-initiated Change Request, shall
be deemed to be a “Change Order” and shall become part of this Agreement and the
applicable Procurement Document. If MetroPCS rejects Supplier’s Change Response
or Supplier-initiated Change Request or fails to respond to Supplier in the time
frame identified above, Supplier shall proceed to fulfill its obligations under
this Agreement and the applicable Procurement Document. The parties may agree to
different Change Order procedures pursuant to a Procurement Document.

6.5 Conversions. If any conversions are required with respect to a Product,
MetroPCS and Supplier will develop a written conversion plan pursuant to the
applicable Procurement Document that details the methods and procedures Supplier
plans to use to effectuate such conversion. When finalized, such conversion plan
shall be attached to the applicable Procurement Document.

6.6 Instruction and Training.

6.6.1 General. Supplier shall provide to MetroPCS the training Services
described in the applicable Procurement Document for the fees (if any) set forth
therein.

6.6.2 Right to Earn Additional Training Credits. MetroPCS shall earn training
credits in accordance with the terms and conditions specified in the applicable
Procurement Document. Training Services shall be made available to MetroPCS on a
timely basis given MetroPCS’ installation schedules. Class sizes at MetroPCS’
location shall not exceed *** attendees. MetroPCS shall reimburse Supplier for
reasonable, out-of-pocket expenses incurred by on-site instructors in accordance
with Section 10.3. Supplier shall provide to MetroPCS a descriptive list of its
current class offerings upon MetroPCS’ request. Supplier shall provide reports
to MetroPCS on a quarterly basis that specify the status of MetroPCS’
accumulation and use of training credits, if any.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 7 — TESTING AND ACCEPTANCE

7.1 Test Plans and Materials. Each Product Addendum may include a standard test
plan (each, a “Test Plan”) for the Products available to be purchased and/or
licensed by MetroPCS under such Product Addendum, and a Statement of Work may
include a test plan for the Products purchased and/or licensed by MetroPCS under
such Statement of Work (also a Test Plan). Each Test Plan shall, among other
things: (a) describe the methodologies and procedures that will be used to test
the applicable Products; (b) specify the criteria for commencing and concluding
Product testing (“entrance” and “exit” criteria); and (c) allocate testing
responsibilities between the parties. If requested by MetroPCS, the parties
shall tailor a Product Addendum Test Plan for use in connection with a
particular Product deployment. Supplier also shall identify and provide to
MetroPCS all test plan models, test scripts, test scenarios, test databases and
other relevant materials relating to Product testing.

7.2 Testing and Acceptance. In accordance with the terms of the applicable Test
Plan (including the time frames for conducting testing), the parties shall test
the Products (and new releases and/or new versions of Products) in both
pre-production and production environments in order to verify and confirm that
the products conform to the Test Criteria. Such testing minimally shall consist
of: (a) unit testing; (b) integration testing (including testing all
Interfaces); (c) stress and performance testing (including congestion control);
and (d) hot swap-out testing. MetroPCS promptly shall report to Supplier any
Defects discovered as a result of such testing, Supplier promptly shall correct
such Defects, and following receipt of such corrections, MetroPCS shall have the
right to continue testing the Products for the then-remaining length of the
applicable testing period, or if the testing period has or is about to expire,
then for the reasonable period of time necessary to confirm that the Product (as
corrected by Supplier) conforms to the Test Criteria. The following conditions
are necessary for a Product to achieve “Acceptance”: (a) all Material Defects
identified during testing have been corrected by Supplier (and the terms of
Section 7.4 shall apply to any unresolved non-Material Defects); and
(b) Supplier has provided to MetroPCS all Documentation and other deliverables
required to be provided to MetroPCS pursuant to the applicable Procurement
Document. Nothing else, including MetroPCS’ use of a Product or any portion
thereof in a live, production environment shall constitute Acceptance of such
Product. When Supplier believes that all conditions necessary for a Product to
achieve Acceptance have been met, Supplier shall present to the applicable
MetroPCS Project Manager for signature an acceptance certificate in the form
attached hereto as Schedule 7.2 (the “Acceptance Certificate”). If MetroPCS
believes that all Acceptance conditions have not been satisfied, then within ***
days following its receipt of the Acceptance Certificate from Supplier, MetroPCS
shall detail its objections in writing. If MetroPCS fails to object to
Supplier’s Acceptance Certificate within the *** day period described in the
preceding sentence, Acceptance will be deemed to have occurred with respect to
the applicable Product. Supplier acknowledges that the Acceptance Certificate
must be signed by the applicable MetroPCS Project Manager or his or her
designee, and Supplier shall not be entitled to rely on any signature by any
MetroPCS Personnel or representative other than such MetroPCS Project Manager or
his or her designee.

 

-18-



--------------------------------------------------------------------------------

7.3 Failure to Achieve Acceptance. If Acceptance is not achieved within *** days
after the scheduled date for Acceptance set forth in the applicable
Implementation Workplan or Test Plan, unless such failure to achieve Acceptance
was caused by an Acceptance Excuse, MetroPCS shall have the right at its sole
option to: (a) accept the Product, subject to Supplier’s obligation to correct
any then-remaining Defects as part of its Support and Maintenance Services
obligations; (b) declare an Event of Default (in which event the terms of
Article 11 shall apply); and/or (c) return the Product to Supplier and receive
from Supplier a full refund of all monies paid respecting the applicable
Product. Notwithstanding the foregoing, if Acceptance is not achieved within ***
days after the scheduled date for Acceptance set forth in the applicable
Implementation Workplan or Test Plan (each of the following events constitutes
an “Acceptance Excuse”): (d) primarily due to the occurrence of a Force Majeure
Event; (e) by mutual written agreement of the parties; or (f) as a direct result
of MetroPCS’ sole failure to perform material obligations under the Agreement
and designated as a MetroPCS obligation, provided that such failure and its
likely impact on Supplier’s ability to timely achieve Acceptance timely was
identified sufficiently in advance by Supplier in a status report or other
written notice to MetroPCS, the Acceptance date shall be extended automatically
on a day-for-day basis to the extent reasonably needed solely to account for the
period of delay directly caused by the Acceptance Excuse.

7.4 Post-Acceptance Correction of Defects. Supplier shall correct any Defects
remaining to be corrected following Acceptance in accordance with Supplier’s
warranty and/or Support and Maintenance Services obligations under Article 8.

7.5 Certification Testing. Section 3.6 sets forth the terms and conditions that
are applicable to Supplier’s performance of certification testing for purposes
of identifying Compatible Products.

ARTICLE 8 — SUPPORT AND MAINTENANCE SERVICES

8.1 General. During the Warranty Period and thereafter for as long as MetroPCS
elects to receive Support and Maintenance Services under the terms of this
Agreement and/or any applicable Procurement Document, whether on a
time-and-materials basis (including, without limitation, pursuant to Supplier’s
time-and-materials support program for Wireless Products as provided in Product
Addendum One (Wireless Products)) or pursuant to any of Supplier’s standard
post-Warranty Period service plans as described in Product Addendum One
(Wireless Products) or in the applicable Procurement Document, Supplier shall
provide to MetroPCS the support and maintenance Services (“Support and
Maintenance Services”) described in this Article 8, in Product Addendum One
(Wireless Products) and in the applicable Procurement Document. MetroPCS
acknowledges that repair or replacement of Equipment following expiration of the
applicable Warranty Period shall be at MetroPCS’ sole cost and expense;
provided, however, that if MetroPCS elects to have Supplier provide such repair
or replacement, the associated costs and expenses charged by Supplier ***.

8.2 Term and Termination. Support and Maintenance Services for a Product
acquired by MetroPCS pursuant to a Procurement Document shall commence upon the
beginning of the Warranty Period for the applicable Product and shall extend for
the duration of the applicable Warranty Period. Thereafter, Supplier shall
provide Support and Maintenance Services with respect to a particular

 

-19-



--------------------------------------------------------------------------------

Product on a time-and-materials basis; provided, however, that if MetroPCS
elects a Support and Maintenance Services plan as set forth in Product Addendum
One (Wireless Products) or in the applicable Procurement Document upon written
notice to Supplier, the term of such elective Support and Maintenance Services
plan shall be *** and shall thereafter extend automatically for *** terms unless
terminated: (a) by either party upon the occurrence of an Event of Default by or
with respect to the other party; (b) by MetroPCS upon *** written notice to
Supplier of its election not to renew; or (c) by Supplier upon *** written
notice to MetroPCS of its election not to renew. Notwithstanding the foregoing,
Supplier shall make the Support and Maintenance Services described in this
Article available to MetroPCS ***: (d) for any Wireless Products, a period of
*** years following commencement of the Warranty Period for the applicable
Wireless Products; (e) for any Products other than Wireless Products, for a
period of *** years following commencement of the Warranty Period for the
applicable Product; and (f) with respect to Wireless Products and all other
Products, until ***; provided, however, that Supplier shall provide MetroPCS
written notice at least *** year prior to Supplier ceasing to make such Support
and Maintenance Services available to its customers generally.

8.3 Third Party Product Support and Maintenance Services Guarantees. If agreed
upon by the parties in the applicable Procurement Document, Supplier shall
provide to MetroPCS Third Party Product support and maintenance services
guarantees, executed by the applicable Third Party Product manufacturer or
support and maintenance services provider, that specify the term and support
level to be provided by the manufacturer or services provider, as applicable,
and guarantee that such Third Party Products or services, as applicable, will be
available to MetroPCS for the period of time specified in the applicable
Procurement Document. MetroPCS shall either be a signatory or an expressly
acknowledged third-party beneficiary of all such guarantees. If requested by
MetroPCS, which request shall serve as MetroPCS’ authorization, Supplier shall
serve as a liaison between MetroPCS and the applicable Third Party Product
manufacturers for any Third Party Product-related support requested by MetroPCS,
and such Services will be provided at the Service Rates.

8.4 Support and Maintenance Services Fees. If MetroPCS elects to obtain Support
and Maintenance Services from Supplier for a Product on other than a
time-and-materials basis, the fees for such Support and Maintenance Services
shall: (a) be set forth in the applicable Procurement Document; (b) commence
upon the date set forth in the applicable Procurement Document; and (c) be
payable quarterly by MetroPCS. Time-and-materials Support and Maintenance
Services shall be invoiced by Supplier and payable by MetroPCS on a monthly
basis. Support and Maintenance Services fees for a Product may be increased by
Supplier *** commencing *** following the date on which such fees began;
provided, however, that Supplier must provide MetroPCS with written notice of
such increases by October 1st of each calendar year, and such *** increases
shall ***.

 

-20-



--------------------------------------------------------------------------------

8.5 Warranty Periods. Unless specified otherwise in the applicable Procurement
Document, the following warranty periods (each, a “Warranty Period”) shall apply
to Products procured by MetroPCS under this Agreement:

(a) Supplier Products. The Warranty Period for Supplier Products shall commence
*** and, unless expressly modified in the applicable Procurement Document, shall
continue for the period of time set forth in Schedule 8.5.

(b) Third Party Products. The Warranty Period for any Third Party Products shall
be the applicable manufacturer’s warranty, unless such Third Party Products
qualify as a Supplier Product, in which case the Warranty Period set forth in
subsection (a) of this Section shall apply.

(c) Repaired Equipment; Replacement Parts. The Warranty Period for Equipment
repaired by Supplier at MetroPCS’ premises or replacement parts supplied by
Supplier to MetroPCS as provided in Section 3.5.4 shall be ***: (i) the time
period specified in Schedule 8.5; and (ii) ***.

ARTICLE 9 — REPRESENTATIONS AND WARRANTIES

9.1 Supplier Product Functionality Warranty. Supplier represents and warrants to
MetroPCS that, ***, the Supplier Products shall function in accordance with the
applicable Documentation, Supplier Specifications, Open Network Architecture
requirements, and all Regulatory Requirements. If a Defect or other
non-conformity appears in a Supplier Product and MetroPCS promptly notifies
Supplier of such Defect or other non-conformity and follows Supplier’s
instructions regarding the repair and/or return of such Supplier Product to
Supplier (in accordance with the terms of Section 3.5.4.3, to the extent the
Defect or other non-conformity relates to Equipment), Supplier will *** either
repair, replace or correct such Supplier Product as soon as possible, but,
without diminishing Supplier’s obligations under Product Addendum One (Wireless
Products) or in the applicable Procurement Document, in no event later than ***
following receipt of written notice of such Defect or non-conformity unless
otherwise agreed to in writing by the parties. If Supplier is unable to repair,
replace or correct the Defect or other non-conformity as provided herein,
Supplier shall provide a refund or credit to MetroPCS of ***.

9.2 Documentation Warranty. Supplier represents and warrants to MetroPCS that it
has provided to MetroPCS all Documentation for the Products and that such
Documentation is detailed and accurately describes the functional and
operational characteristics of the Products. Supplier further represents and
warrants that it will provide to MetroPCS updated versions of all such
Documentation in accordance with the terms set forth in Product Addendum One
(Wireless Products) or in the applicable Procurement Document and that all such
updated Documentation will be accurate and will be at least as detailed as the
Documentation issued to MetroPCS with the initial version of the Products. The
warranty contained in this Section shall remain in full force and effect for as
long as MetroPCS continues to receive Support and Maintenance Services from
Supplier.

9.3 Performance Warranties.

9.3.1 Performance Standards. Supplier represents and warrants to MetroPCS that
each Product shall conform to the Performance Standards set forth in the
applicable Procurement Document.

 

-21-



--------------------------------------------------------------------------------

9.3.2 Compatibility Warranty for Products. Supplier represents and warrants that
all Software supplied or recommended by Supplier pursuant to a Procurement
Document including, without limitation, any Custom Programming and all
Enhancements to such Software, will operate compatibly on the Equipment
supplied, required or recommended by Supplier pursuant to such Procurement
Document. The warranty and covenants contained in this Section shall remain in
full force and effect for ***.

9.3.3 Correction of Failure to Meet Performance Warranties. If MetroPCS
discovers that a Product fails to comply with any of the warranties set forth in
Sections 9.3.1 or 9.3.2, without diminishing Supplier’s obligations under
Product Addendum One (Wireless Products) or in the applicable Procurement
Document, within: (a) *** for Wireless Products; and (b) *** for all other
Products, in each case following Supplier’s receipt of written notice of such
failure, Supplier shall *** either: (c) repair, replace or correct the
applicable Product; or (d) if Supplier is not able to repair, replace or correct
the Product within the applicable time frame specified in subsections (a) and
(b) above, provide to MetroPCS a plan to repair, replace or correct the Product
that is acceptable to MetroPCS. If Supplier fails to perform as provided above,
Supplier will refund to MetroPCS ***.

Notwithstanding Supplier’s obligation to repair, replace, or correct a Product’s
failure to meet Performance Standards associated with such Product, a failure to
meet such Performance Standards may be subject to Supplier’s provision of
performance credits (“Service Level Credits”) to MetroPCS. The amounts and
provision of such Service Level Credits are set forth in the applicable Product
Addendum.

9.4 Pricing and Terms and Conditions Warranty. Supplier represents and warrants
that during the Term the prices, terms and conditions contained in this
Agreement for the purchase of Products and Services by MetroPCS ***.

9.5 Disabling Code Warranty. Except as specified below, Supplier represents and
warrants to MetroPCS that any Software provided by Supplier hereunder does not,
at the time of delivery and installation by Supplier, contain and will not
receive from Supplier’s data transmission via modem, link, internet, or any
other Supplier medium any virus, spyware, malware, worm, trap door, Trojan
horse, back door, timer, clock, counter or other limiting routine, instruction
or design that would erase data or programming or that was otherwise created to
cause any Product to become inoperable or incapable of being used in accordance
with the Documentation (collectively, a “Disabling Code”) including, without
limitation, any limitations that are triggered by: (a) the Software being used
or copied a certain number of times, or after the lapse of a certain period of
time; (b) the Software being installed on or moved to a central processing unit
or system that has a serial number, model number or other identification
different from the central processing unit or system on which the Software was
originally installed; or (c) the occurrence or lapse of any similar triggering
factor or event. As an exception to the above, Supplier represents and warrants
to MetroPCS and MetroPCS acknowledges that certain Supplier Product may contain
programming which restricts and/or limits access to the features and
functionality of such Product subject to MetroPCS making payment for such
features or functionality and utilizing the purchased hash code or pass code
needed to access such features or functionality. If a Disabling Code is
identified, Supplier shall take all steps necessary, ***, to: (d) restore and/or

 

-22-



--------------------------------------------------------------------------------

reconstruct any and all data lost by MetroPCS as a result of such Disabling
Code; (e) furnish to MetroPCS a new copy of the Software without the presence of
Disabling Codes; and (f) install and implement such new copy of the Software. On
each annual anniversary of the Effective Date, a Supplier officer shall certify
to MetroPCS in writing that Supplier is in compliance with its representation
and warranty set forth in this Section. This warranty shall remain in full force
and effect until***.

9.6 Open Architecture Warranty. Unless otherwise mutually agreed by the Parties
in a Procurement Document, Supplier represents and warrants to MetroPCS that all
Products shall *** conform to applicable Open Architecture Standards. This
warranty shall remain in full force and effect until ***.

9.7 Third Party Warranties and Indemnities. Supplier shall use its best efforts
to enter into agreements with suppliers of Third Party Products that include
intellectual property infringement defense and indemnification provisions that
are at least as protective of the MetroPCS Indemnified Parties as the terms of
Section 13.2 and that include the MetroPCS Indemnified Parties within the scope
of the persons and entities entitled to receive defense and indemnification and
to be held harmless thereunder. Upon request, Supplier shall provide to MetroPCS
a copy of the relevant portions of the agreement between Supplier and a supplier
of Third Party Products if MetroPCS reasonably believes that it may be entitled
to tender defense of a claim and/or seek indemnification in respect of a claim
asserted by a Third Party. Supplier shall cooperate with MetroPCS and provide
MetroPCS with any requested assistance to cause such Third Party to perform its
obligations under such agreement. Supplier hereby assigns to MetroPCS all
end-user warranties and indemnities relating to Third Party Products provided by
Supplier to MetroPCS. If Supplier is not permitted to assign any of such
end-user warranties and indemnities through to MetroPCS, Supplier shall enforce
such warranties and indemnities on behalf of MetroPCS to the extent Supplier is
permitted to do so under the terms of the applicable Third Party agreements. In
addition to the above, at MetroPCS’ request, Supplier shall register MetroPCS
with any and all Third Party Product vendors who have such registration programs
such that MetroPCS is acknowledged as a support obligation and MetroPCS can
receive and obtain product notices directly from the Third Party Product vendor.
Supplier shall produce evidence of such registration within thirty (30) days
from the date MetroPCS requests Supplier to obtain such registration.

9.8 Services Warranty. Supplier represents and warrants to MetroPCS that it
shall perform the Services and provide the deliverables required by this
Agreement and any Procurement Document in a good, workman-like and professional
manner and in accordance with Supplier’s standards for such Services and
industry practices and standards that generally are applicable to such Services
in the country in which the Services are provided; provided, however, that where
this Agreement or a Procurement Document specifies a particular standard or
criteria for performance, this warranty is not intended to and does not diminish
that standard or criteria for performance.

9.9 Intellectual Property Warranty. Except as otherwise disclosed in writing by
Supplier to MetroPCS, Supplier represents and warrants to MetroPCS that: (a) ***
there are no lawsuits pending that allege that the Products and/or Services
covered by a

 

-23-



--------------------------------------------------------------------------------

Procurement Document infringe upon the Intellectual Property Rights of any Third
Party (“Third Party IP Right”); and (b) *** there is no demand or threatened
suit or claim against Supplier by any Third Party alleging violation or
infringement of a Third Party IP Right related to the Products. This warranty
shall survive the expiration or termination of this Agreement.

9.10 Warranty of Authority. Each party represents and warrants to the other
party that it has the right to enter into this Agreement. Supplier further
represents and warrants that there are no outstanding assignments, grants,
licenses, encumbrances, obligations or agreements (whether written, oral or
implied) that are inconsistent with this Agreement and the rights granted or
transferred herein. This warranty shall survive the expiration or termination of
this Agreement.

9.11 Warranty of Title. Supplier represents and warrants to MetroPCS that it has
all sufficient rights to license the Software and/or sell the Products and
Equipment, as applicable, and, if necessary, to sublicense all Embedded Third
Party Software and other Supplier-provided Third Party Software sublicensed to
MetroPCS, all for the perpetual term stated herein. Supplier further represents
and warrants that: (a) it has good and marketable title to all Products; (b) is
transferring good and marketable title to such Products; and (c) each Product
shall be free and clear of all liens, claims, encumbrances or demands of Third
Parties. This warranty shall survive the expiration or termination of this
Agreement.

9.12 Pending Litigation Warranty. Each party represents and warrants to the
other party that, as of the Effective Date, there is no action, suit, claim,
investigation or proceeding pending, or to the best of such party’s knowledge,
threatened against, by or affecting such party, the Products and/or the Services
which, if adversely decided, might adversely affect such party’s ability to
enter into this Agreement. Supplier represents and warrants to MetroPCS that, as
of the Effective Date, there is no action, suit, claim, investigation or
preceding pending, or, to the best of Supplier’s knowledge, threatened against,
by or affecting Supplier, the Products and/or the Services which if adversely
decided, might adversely affect (a) Supplier’s performance of its obligations
herein; or (b) MetroPCS’ purchase and/or use of the Products and/or Services.

9.13 Additional Warranties. Supplier’s performance under this Agreement shall
include, in addition to the warranties set forth in this Article, all
representations and warranties set forth in any Procurement Document.

9.14 Material Misstatements or Omissions. No representation or warranty by
Supplier that is contained in this Agreement or in any Schedule, Exhibit or
other Attachment or in any Procurement Document contains any untrue statement of
a material fact or omits to state a material fact necessary to make the
statements and facts contained herein or therein not materially misleading.

9.15 Warranty Disclaimer. THE WARRANTIES SET FORTH IN THIS AGREEMENT AND IN ANY
PROCUREMENT DOCUMENT ARE THE ONLY WARRANTIES OF EITHER PARTY AND NO OTHER
WARRANTY, EXPRESS OR IMPLIED, WILL APPLY, INCLUDING WITHOUT LIMITATION, IMPLIED
WARRANTY OF MERCHANTABILITY AND IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 10 — PRICING AND PAYMENT TERMS

10.1 Time and Method of Payment.

10.1.1 Invoicing. All fees payable to Supplier under this Agreement shall be
detailed, categorized and clearly stated on an invoice in accordance with the
terms and conditions set forth in this Section. Unless otherwise agreed by the
parties, all Supplier invoices shall be expressed in, and all amounts payable
under this Agreement shall be payable in, U.S. Dollars. Supplier shall invoice
MetroPCS as set forth in this Section, and MetroPCS shall pay all net undisputed
amounts due to Supplier under this Agreement within *** days following MetroPCS’
receipt of Supplier’s invoice, provided that: (a) for Products or Services
furnished pursuant to a Procurement Document, different payment terms for such
Products and/or Services may be set forth in the applicable Procurement
Document; (b) undisputed overdue invoices shall bear interest at the rate of ***
percent *** per month, or the maximum rate permitted by Law, whichever is less;
provided, further, that in no event shall Supplier send an invoice to MetroPCS
for Products, nor shall amounts invoiced be due for Products, prior to the later
of: (x) ***; or (y) or (z) ***. Supplier shall submit all invoices to the
following address:

MetroPCS Wireless, Inc.

2250 Lakeside Boulevard

Richardson, Texas 75082

or to such other address as may be specified by MetroPCS upon written notice to
Supplier. Each invoice must reference: (c) the above invoice address; (d) the
applicable Purchase Order number; and (e) if available, the project number
identified in the applicable Purchase Order.

10.1.2 Net Zero Discount. Notwithstanding anything to contrary in Section 10.1.1
above, subject to MetroPCS having provided notice at least *** prior to the
commencement of *** of its intent to exercise ***, Supplier shall extend to
MetroPCS ***, to be used at the sole option of MetroPCS. Supplier agrees to work
with MetroPCS to implement a process for Supplier to communicate shipping
information on a timely basis to MetroPCS in order to facilitate MetroPCS’
ability to make payments on the date of its receipt of the invoice. ***.

10.1.3 Payments. MetroPCS shall submit all payments other than EFT payments to
Supplier at the following address: P.O. Box 677504, Dallas, TX 75267-7504.

10.1.4 Electronic Funds Transfer. MetroPCS shall have the right, but not the
obligation, to pay any amounts due Supplier hereunder using electronic funds
transfer (“EFT”). EFT payments by MetroPCS shall be made to the following
account of Supplier or such other account as is subsequently designated by
Supplier in writing:

***

10.1.5 Invoicing for Products. The prices for Products and the related payment
terms shall be set forth in the applicable Procurement Document; provided,
however, that for any Product that is not subject to a Procurement Document, the
price shall be the

 

-25-



--------------------------------------------------------------------------------

Supplier Price List in effect on the date of the applicable Purchase Order ***.
Unless otherwise specified in a Procurement Document, Supplier shall not invoice
MetroPCS for Products any earlier than the date of shipment of such Products.

10.1.6 Invoicing for Software. All license fees for Software furnished by
Supplier to MetroPCS under the terms of this Agreement and the payment terms for
such license fees shall be set forth in the applicable Procurement Document.
Unless otherwise specified in a Procurement Document, Supplier shall not invoice
MetroPCS for Software any earlier than the date of delivery of such Software to
MetroPCS.

10.1.7 Invoicing for Services. The prices for all Services rendered by Supplier
to MetroPCS shall be set forth in the applicable Procurement Document, and
except for Support and Maintenance Services, payable at the service rates
(“Service Rates”) set forth in the applicable Procurement Document, ***.  If
Service Rates are not specified in the applicable Procurement Document, then,
unless the parties agree otherwise, the Service Rates set forth in Schedule 10
shall apply. The Service Rates set forth in Schedule 10 may be *** commencing on
the date that is ***; however, Supplier must provide MetroPCS with written
notice of ***. Any invoice relating to fees for any Services shall: (a) detail
the description of the Services performed (e.g., each activity, task and/or
Critical Milestone), the identity of the Personnel performing the Services, and
the number of hours and corresponding fees attributable to each such persons’
performance of the Services; and (b) organize and reflect the Services by
project or information technology business unit of MetroPCS (as such projects or
business units are described by MetroPCS). Unless other payment terms are
specified in the applicable Procurement Document, payments to Supplier for
implementation Services shall be invoiced as provided below in this Section.

10.1.7.1 Fixed Fee Services. All Services identified in a Procurement Document
as Services to be paid at a fixed rate (except for engineering, installation and
related Services which are bundled with Product sales, the fees for which shall
be billed in accordance with Section 10.1.1) shall be invoiced according to the
following:

 

***    *** ***    *** ***    ***

Unless otherwise agreed in a Procurement Document, the Critical Milestones for
the fixed fee Services shall be identical to the Critical Milestones for the
payment of Equipment or Software license fees, as applicable.

10.1.7.2 Time-and-Materials Services. All Services identified in a Procurement
Document as Services to be paid on a time-and-materials basis shall be invoiced
in accordance with the terms set forth in this Section. ***. Unless otherwise
agreed in a Procurement Document, the Critical Milestones for the
time-and-materials Services shall be identical to the Critical Milestones for
the payment of associated Equipment or Software license fees, as applicable.

 

-26-



--------------------------------------------------------------------------------

10.1.8 Credits Owed by Supplier to MetroPCS. A Procurement Document may set
forth certain Service Level Credits that will be applicable with respect to
Supplier’s actual performance as measured against the Performance Standards with
respect to Products covered by such Procurement Document. Additionally, a
Procurement Document and/or Purchase Order(s) may set forth certain Delay
Credits that will be applicable with respect to Supplier’s actual performance as
measured against Critical Milestones. Any Service Level Credits and/or Delay
Credits that accrue in accordance with the terms of this Agreement and/or a
Purchase Order shall offset the charges payable thereunder. The parties agree
that the actual damages resulting from delays or failure in performance are
difficult to calculate and the Service Level Credits and Delay Credits reflect
the parties best estimate of the diminished value of the Products and Services
as a result of an Supplier’s failure to provide the Products and Services in
accordance with the Performance Standards and/or timely achieve a Critical
Milestone, and accordingly do not constitute nor shall be construed or
interpreted as penalties. All Service Level Credits, Delay Credits or other
credits owed by Supplier to MetroPCS shall be credited to MetroPCS ***.

10.2 Disputed Amounts. If an invoiced amount is disputed in good faith by
MetroPCS then, until resolution of the dispute occurs pursuant to Article 14,
MetroPCS may suspend disputed payments and toll the running of time for default
by paying the undisputed amount, if any, and sending a written statement of
exceptions to Supplier. All of Supplier’s obligations shall continue unabated
during the duration of the dispute resolution. MetroPCS shall have the right to
set off any undisputed amounts owed to Supplier against ***.

10.3 Travel Policy, Out-of-Pocket Expenses and Other Charges. MetroPCS shall
reimburse Supplier for all reasonable travel and out-of-pocket expenses incurred
by Supplier, provided that such expenses conform to MetroPCS’ polices as
communicated to Supplier in writing unless otherwise mutually agreed. MetroPCS
shall have the right to modify any such policy upon reasonable notice to
Supplier.

10.4 Taxes.

10.4.1 General. Supplier’s prices are exclusive of any national, federal, state,
provincial, local or other sales, use, excise, value-added, customs and other
taxes or like charges arising hereunder and MetroPCS shall reimburse Supplier,
or pay all such taxes and charges directly, as appropriate. If Supplier has paid
or will pay such taxes or charges on MetroPCS’ behalf, Supplier shall separately
list on its invoices any such taxes or charges, except where MetroPCS furnishes
evidence of a lawful exemption. If value-added tax on the supplies of Supplier
is payable by MetroPCS under a reverse charge procedure (i.e., shifting of
liability, accounting or payment requirement to recipient of supplies), MetroPCS
shall ensure that Supplier will not effectively be held liable for this
value-added tax by the relevant taxing authorities or other parties. Where
applicable, Supplier shall ensure that its invoices to MetroPCS are issued in
such a way that these invoices meet the requirements for deduction of input
value-added tax by MetroPCS. MetroPCS shall in no event be liable for the
payment of any taxes or like charges based upon the net income of Supplier.

 

-27-



--------------------------------------------------------------------------------

10.4.2 Exemptions. Supplier shall not collect otherwise applicable taxes or like
charges if a valid tax exemption certificate is furnished by MetroPCS to
Supplier prior to issuance of the applicable Purchase Order. If Supplier
collects taxes and MetroPCS either: (a) subsequently determines that the taxes
were not due; or (b) had previously issued to Supplier a valid exemption
certificate or (c) MetroPCS subsequently provides a valid exemption certificate,
Supplier will make all reasonable efforts to assist MetroPCS in obtaining a
refund of such taxes collected in error, including, but not limited to, issuing
a credit memo and/or filing a refund claim on behalf of MetroPCS if requested to
do so in writing by MetroPCS.

10.4.3 Special Provision Relating to State Sales and Use Taxes. If MetroPCS
takes possession of Products in the United States from Supplier and such
transfer is subject to sales or use tax of a particular state in the United
States, MetroPCS will reimburse Supplier for any such taxes paid by Supplier
over and above the purchase price for such goods; provided, however, that
MetroPCS shall not reimburse Supplier for any such taxes charged against
Supplier or MetroPCS on account of Supplier’s mis-delivery or other failure to
comply with MetroPCS’ delivery instructions.

10.4.4 Protested Taxes. Supplier shall promptly notify MetroPCS in writing of:
(a) any Tax Assessment by a state or local taxing authority; and (b) any
decision with respect to a Tax Assessment which has been appealed or protested;
provided, however, that Supplier shall in all instances give MetroPCS written
notice of such event no later than *** prior to the date by which a response,
protest, contest, or other appeal of such Tax Assessment must be filed. In the
first instance, Supplier shall have the exclusive right to contest any Tax
Assessment at its own expense. If all or any portion of a Tax Assessment must be
paid in order to contest the imposition of any such Tax Assessment in connection
with a contest that Supplier elects to pursue, or to avoid the existence of a
lien on the assets of Supplier during the pendency of such contest, Supplier
shall be responsible for such payment and shall be entitled to the benefit of
any refund or recovery. MetroPCS shall pay all valid final and non-appealable
Tax Assessments (or reimburse Supplier in the event Supplier pays any or all
valid final and non-appealable Tax Assessments) upon presentation by Supplier of
proof of a valid final and non-appealable Tax Assessment. MetroPCS’ liability
for valid final and non-appealable Tax Assessments will be limited to the actual
tax that was originally due without respect to any sampling projection that may
occur during a tax audit. A “valid final and non-appealable Tax Assessment”
shall mean one that is issued by a state or local taxing authority in accordance
with the applicable Law and which is not subject to any further administrative
or judicial review and all times for appeal, reconsideration, or requests for
reassessment have run without an appeal, reconsideration, or request for
reassessment having been taken. If Supplier elects not to contest a Tax
Assessment, Supplier must either: (c) waive its right to reimbursement from
MetroPCS for that Tax Assessment in which event MetroPCS shall have no right to
contest the Tax Assessment and MetroPCS shall have no liability for such Tax
Assessment; or (d) promptly notify MetroPCS in writing that it is: (1) not
responding, protesting, contesting, or appealing the Tax Assessment; and
(2) seeking reimbursement for the Tax Assessment as if it were a valid final and
non-appealable Tax Assessment which notice shall set forth the legal and/or
factual basis for not contesting the Tax Assessment along with a copy of the Tax
Assessment; provided, however, that Supplier shall in all instances give
MetroPCS written notice of such decision to not protest, contest or appeal such
Tax Assessment no later than *** prior to the date by which a response, contest,
protest or other appeal of such

 

-28-



--------------------------------------------------------------------------------

Tax Assessment must be filed; provided, further, that Supplier may not elect the
option set forth in subparagraph (d) (e.g., to notify MetroPCS and not protest,
contest, or appeal a Tax Assessment) unless Supplier has a good faith belief
that there is no reasonable basis in Law or fact for a contest, protest, or
appeal of such Tax Assessment; provided, finally, that in the event that
Supplier elects the option set forth in subparagraph (d) and fails to notify
MetroPCS in writing in time to allow MetroPCS to file a response, protest, or
contest, Supplier shall be deemed to have waived its right to seek reimbursement
from MetroPCS for that Tax Assessment. In the instance Supplier notifies
MetroPCS that it is not contesting the Tax Assessment, MetroPCS may elect, at
its sole discretion, to pursue the contest of the Tax Assessment in good faith,
at its own expense, or to pay to Supplier the Tax Assessment. If MetroPCS elects
to contest a Tax Assessment and, further, in the event that all or a portion of
a Tax Assessment must be paid in order to contest the imposition of any such Tax
Assessment or to avoid the existence of a lien on the assets of Supplier during
the pendency of such contest, MetroPCS shall be responsible for such payment. If
any such contest must be pursued in the name of Supplier, Supplier shall permit
MetroPCS to pursue and control the contest in the name of Supplier, and Supplier
shall have the opportunity to participate fully in the preparation of such
contest at its own expense. In any contest of a Tax Assessment, the party
bringing the protest shall promptly furnish the other party with written notice
of the pending proceeding, copies of all filings in any proceeding, protest,
contest, or legal challenge, all rulings issued in connection therewith, all
correspondence between such party and the state or local taxing authority, the
final resolution thereof, and any action therein that would affect Supplier’s
obligation to collect and remit, and the party bringing the contest shall allow
the other party to participate in such contest with its own counsel at its own
expense.

10.5 Market Pricing Adjustment. Supplier shall extend to MetroPCS prices, terms
and conditions for the purchase of Products and Services by MetroPCS ***. On
***, a Supplier officer shall certify to MetroPCS in writing that ***. In
addition, the parties shall meet on or about *** to *** to determine if ***.  If
***, the parties shall meet to determine *** (“Market Price Adjustment”). For
purposes of administering this Section, ***. Any information provided by one
party to the other party pursuant to the terms of this Section shall not
identify any Third Party and shall be subject to the provisions of Article 12.

10.6 Price Erosion. Notwithstanding anything contained herein to the contrary,
commencing on ***, Supplier will ***. For the avoidance of doubt, the terms of
this Section ***.

10.7 Marketing Development Fund Incentive. Supplier *** to a marketing
development fund (“MDF”) during the Term ***. The MDF provides assistance for
market development and promotional activities executed by MetroPCS to stimulate
its own sales and marketing activities.

10.8 Contracting Expenses. Each party shall bear all costs and expenses paid or
incurred by it in connection with the planning, preparation, negotiation and
consummation of the Agreement, each Procurement Document and each Purchase
Order.

 

-29-



--------------------------------------------------------------------------------

ARTICLE 11 — TERM AND TERMINATION

11.1 Term of Agreement. This Agreement shall be effective on the Effective Date
and, unless earlier terminated as provided herein, shall continue in effect
until the earlier to occur of: (a) four (4) years following the Effective Date;
or (b) the date on which MetroPCS has purchased or licensed *** (the “Initial
Term”). The modification or termination of this Agreement shall not affect the
rights or obligations of either Party under any Purchase Order accepted by
Supplier before the effective date of the modification or termination. Upon the
expiration of the Initial Term, this Agreement shall automatically renew for up
to five (5) successive periods of one (1) year each (each such one (1) year
period, a “Renewal Term”) at MetroPCS’ sole option unless MetroPCS provides
written notice of non-renewal to Supplier at least *** prior to the end of the
Initial Term or then-applicable Renewal Term, as the case may be. If MetroPCS
fails to renew this Agreement and MetroPCS has not purchased *** at such time,
MetroPCS shall pay Supplier the Termination Fee, if any, set forth in
Section 11.9. The Initial Term and the Renewal Terms are collectively referred
to herein as the “Term”.

11.2 Events of Default. Each of the following events shall constitute an event
of default (each, an “Event of Default”), the occurrence of which shall
constitute a material breach of this Agreement:

(a) Supplier’s failure to achieve a Critical Milestone or deliver a key
deliverable to MetroPCS within the time frame specified in the applicable
Implementation Workplan, provided such failure was not caused by an Excuse,
which failure shall constitute a Supplier Event of Default which shall not be
subject to a cure period (unless a cure period for a particular Critical
Milestone specifically is agreed to by the Parties in a Procurement Document, in
which case such cure period will apply);

(b) Failure of any Product to achieve Acceptance, provided such failure was not
caused by an Acceptance Excuse, which failure shall constitute a Supplier Event
of Default which shall not be subject to a cure period;

(c) Supplier’s failure to meet the Service Restoration response time for a
Critical Incident for a period exceeding ***, which failure shall constitute a
Supplier Event of Default which shall not be subject to a cure period;

(d) Supplier’s material breach of any Support and Maintenance Services
obligation as provided in Article 8 or in any Procurement Document, which
material breach shall constitute a Supplier Event of Default unless such
material breach is cured within ***days following Supplier’s receipt of written
notice of such breach;

(e) Supplier’s material breach of any representation or warranty set forth in
this Agreement or in any Procurement Document, which material breach shall
constitute a Supplier Event of Default unless such material breach is cured
within the applicable time frame specified in Article 9, if applicable, or if
the breach does not arise under Article 9, then within *** days following
Supplier’s receipt of written notice of such material breach;

 

-30-



--------------------------------------------------------------------------------

(f) Supplier fails to maintain insurance coverage in accordance with the terms
of Section 13.4, which failure shall constitute a Supplier Event of Default
unless within *** days following Supplier’s receipt of written notice of such
failure: (i) such failure is cured and (ii) Supplier provides MetroPCS with
evidence of insurance coverage in accordance with the terms of Section 13.4
during such period insurance coverage was not maintained;

(g) MetroPCS fails to timely pay any undisputed amount owed to Supplier that
***, which failure shall constitute a MetroPCS Event of Default unless such
failure is cured within *** days following MetroPCS’ receipt of written notice
of such failure;

(h) A party fails to perform any other material obligation under this Agreement
and/or a Procurement Document, which failure shall constitute an Event of
Default respecting the applicable party unless such failure is cured within ***
days following such party’s receipt of written notice of such failure. The
parties acknowledge that a material breach may be comprised of a series of
breaches that individually are not material but become material in the aggregate
because of proximity in time, because they result from a common cause or because
of other circumstances;

(i) The institution of bankruptcy, receivership, insolvency, reorganization or
other similar proceedings by or against Supplier under any section or chapter of
the Bankruptcy Code, as amended, or under any similar Laws, if such proceedings
have not been dismissed or discharged within *** days after they are instituted;
or the insolvency or making of an assignment for the benefit of creditors or the
admittance by Supplier of any involuntary debts as they mature or the
institution of any reorganization arrangement or other readjustment of debt plan
of Supplier not involving the Bankruptcy Code; or any corporate action taken by
the Board of Directors of Supplier in furtherance of any of the above actions,
any of which events shall constitute a Supplier Event of Default; and

(j) Appointment of a receiver for all or substantially all of Supplier’s assets
or any corporate action taken by the Board of Directors of Supplier in
furtherance of the above action, any of which events shall constitute a Supplier
Event of Default.

11.3 Rights and Remedies of Supplier Upon Default of MetroPCS. Upon the
occurrence of an Event of Default by or with respect to MetroPCS, subject to the
terms of Sections 11.10, 11.11 and 11.13, Supplier shall be entitled to:

(a) terminate, in whole or in part, any affected Purchase Orders and/or this
Agreement; and/or

(b) subject to the terms of Section 11.5, recover damages from MetroPCS; and/or

(c) if applicable, seek to obtain the additional rights and remedies set forth
in Section 14.5; and/or

 

-31-



--------------------------------------------------------------------------------

(d) terminate the affected Software license if the Event of Default relates to
MetroPCS’ uncured material breach of: (i) any of the provisions of Section 3.1;
(ii) any Software license terms set forth in a Procurement Document; (iii) any
Software license fee payment obligations; or (iv) any of the provisions of
Section 12.2 as it relates to the Software.

11.4 Rights and Remedies of MetroPCS Upon Default of Supplier.

11.4.1 General. Upon the occurrence of an Event of Default by or with respect to
Supplier, subject to the terms of Section 11.13, MetroPCS shall be entitled to
any of the following remedies:

(a) terminate, in whole or in part, any affected Purchase Orders and/or this
Agreement; and/or

(b) subject to the terms of Section 11.5, recover damages from Supplier; and/or

(c) discontinue Support and Maintenance Services under the affected Procurement
Document(s) and receive a refund of any pre-paid but unearned Support and
Maintenance Services fees, which refund shall be paid by Supplier to MetroPCS
within *** following Supplier’s receipt of MetroPCS’ written notice of such
discontinuation; and/or

(d) if applicable, obtain the additional remedies described in Section 11.10;
and/or

(e) if applicable, seek to obtain the additional rights and remedies set forth
in Section 14.5.

11.4.2 Right to Set Off. MetroPCS shall have the right to set off any undisputed
amounts owed to Supplier against ***.

11.5 Limitation of Liability.

11.5.1 Cap on Damages. EXCEPT AS PROVIDED IN ***, EACH PARTY’S CUMULATIVE
LIABILITY FOR ANY AND ALL CLAIMS, CAUSES OF ACTION, DAMAGES AND LOSSES ARISING
OUT OF OR RELATING TO THIS AGREEMENT SHALL NOT EXCEED (A) IN THE CASE OF
METROPCS’ MAXIMUM LIABILITY EXPOSURE TO SUPPLIER (THE “METROPCS CAP”),***; AND
(B) IN THE CASE OF SUPPLIER’S MAXIMUM LIABILITY EXPOSURE TO METROPCS (THE
“SUPPLIER CAP”),***.

11.5.2 Exclusions from Limitations of Liability. Notwithstanding anything
contained herein to the contrary, the limitations of liability and limitation of
remedies contained in this Section shall not apply to: (a) ***; (b) personal
injury, including death, and damage to tangible property caused by the negligent
or intentional acts of a party or its Personnel; (c) damages arising out of any

 

-32-



--------------------------------------------------------------------------------

loss of data or other damage to data caused by a Disabling Code which was
programmed by Supplier’s Personnel with an intent to cause a Product to become
inoperable or compromised in functionality or performance; (d) ***; and (e) a
material breach of Article 12.

11.5.3 Items not Considered Damages. Notwithstanding anything that may be
contained herein to the contrary, the following shall not be considered
liabilities, amounts or damages that count toward satisfaction of the MetroPCS
Cap or the Supplier Cap, as the case may be:

(a)***;

(b) amounts paid by MetroPCS but subsequently recovered from Supplier due to
incorrect charges for Services not having been provided;

(c) any attorneys’ fees and/or costs awarded to a Party (including under
Section 11.12); and

(d) to the extent a party elects to cure any failure by it to comply with its
obligations under the Agreement, all costs and expenses associated with such
cure.

11.5.4 Disclaimer of Non-Direct Damages. EXCEPT (I) AS PROVIDED IN ***, (II) FOR
A MATERIAL BREACH OF SECTIONS ***, (III) FOR ATTORNEYS’ FEES AND COSTS
RECOVERABLE BY A PARTY, INCLUDING AS PROVIDED IN SECTION 11.12, AND (IV) AS MAY
BE EXCLUDED UNDER SECTION 11.5.3, NEITHER PARTY SHALL BE LIABLE FOR ANY
CONSEQUENTIAL, SPECIAL, INDIRECT, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING ANY
DAMAGES FOR LOST PROFITS OR LOSS OF GOODWILL) ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT (INCLUDING ANY PROCUREMENT DOCUMENT OR PURCHASE ORDER
HEREUNDER), EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF
THE FORM IN WHICH ANY ACTION IS BROUGHT (E.G., CONTRACT, TORT, NEGLIGENCE, OR
OTHERWISE).

11.6 Waiver of Liability Cap. If, at any time *** the total aggregate liability
of Supplier for claims asserted by MetroPCS under or in connection with the
Agreement exceeds *** of the Supplier Cap; ***, then MetroPCS shall have the
right to terminate the Agreement by delivering a termination notice to Supplier
***. Notwithstanding any such termination, Supplier shall remain obligated to
perform its obligations under Section 11.10 until such obligations have been
fulfilled. For the avoidance of doubt, any termination pursuant to this Section
shall not constitute a termination under any other provision of this Agreement.

11.7 Termination for Force Majeure. If: (a) a Force Majeure Event substantially
prevents, hinders or delays Supplier’s performance of its obligations hereunder
for a period of *** days or more; and (b) such delay has a material adverse
effect on MetroPCS’ construction or operation of its network or the provision of
services to its customers, subject to Supplier’s obligations under
Sections 11.10, 11.11 and 14.4, MetroPCS may at any time terminate the Agreement
by delivering to Supplier a termination notice specifying the Termination Date
***. For the avoidance of doubt, any termination pursuant to this Section shall
not constitute a termination pursuant to any other provision of the Agreement.

 

-33-



--------------------------------------------------------------------------------

11.8 Termination for Supplier Change in Control. MetroPCS may terminate this
Agreement upon the occurrence of a Change in Control of Supplier; provided,
however, that: (a) MetroPCS shall notify the Supplier successor in writing of
its intent to terminate pursuant to this Section 11.8 and will allow the
successor *** days following receipt of such notice to respond in writing to
such concerns and take appropriate steps to address each of such concerns; and
(b) MetroPCS will in good faith review and consider such written response from,
and action steps taken by, the successor. If MetroPCS nonetheless wants to
terminate this Agreement following a change in control of Supplier: (c) MetroPCS
shall deliver a written termination notice to Supplier; and (e) such termination
shall be subject to subject to Supplier’s obligations under the terms of
Sections 11.10, 11.11, and 14.4. For the avoidance of doubt, any termination
pursuant to this Section shall not constitute a termination pursuant to any
other provision of the Agreement.

11.9 Termination Without Cause. Upon *** written notice to Supplier, MetroPCS
shall have the right to terminate this Agreement, any Procurement Document
and/or any Purchase Order. In such event:

(a) Supplier immediately shall discontinue providing any terminated Services and
shall not ship Products covered by a terminated Purchase Order that have not yet
been shipped; and

(b) MetroPCS shall be obligated to pay to Supplier:

(i) with respect to terminated Products that have been shipped to MetroPCS,
MetroPCS may either: (A) return such Products to Supplier at MetroPCS’ sole cost
and expense and pay Supplier *** calculated based on the actual purchase price
to be paid by MetroPCS for the applicable Product, exclusive of all taxes,
shipping and handling and other charges; or (B) pay for such Products;

(ii) with respect to terminated Products that have not been shipped to MetroPCS,
***;

(iii) with respect to terminated Services, *** Services provided by Supplier up
through and including the date of Supplier’s receipt of MetroPCS’ written notice
of termination;

(iv) with respect to Software, ***;

(v) the balance remaining due on any Supplier-provided Third Party Products; and

(vi) if and to the extent MetroPCS terminates this Agreement in its entirety or
does not renew this Agreement and MetroPCS has not satisfied a then-applicable
volume commitment under this Agreement, and provided: ***.

 

-34-



--------------------------------------------------------------------------------

11.10 Transition Rights. Upon a termination of this Agreement for any reason,
MetroPCS shall have the right, for up to *** (the “Transition Period”): (a) to
the extent that such termination results in the termination of MetroPCS’ right
to use Products acquired thereunder or Software licensed thereunder, to continue
using the applicable Products and Software, or any portion thereof, for the
purposes set forth herein; and (b) to receive Support and Maintenance Services
and all other Services reasonably necessary and appropriate to allow MetroPCS to
effectuate an orderly transition to other products, software and services. If
this Agreement is terminated due to the occurrence of a Supplier Event of
Default, the Services provided by Supplier during the Transition Period shall be
provided ***, except that Support and Maintenance Services shall be provided at
***; otherwise, the Services provided by Supplier during the Transition Period
shall be provided at ***.

11.11 No Interruption of Services or Disablement of Products. Notwithstanding
anything that may be contained in this Agreement to the contrary, and regardless
of whether or not the Parties have availed themselves of the dispute resolution
procedures described in Article 14, in no event nor for any reason whatsoever
shall Supplier deny, withdraw, interrupt or restrict provision or receipt of the
Services during the Term and the Transition Period, disable, de-install,
repossess any Product or portion thereof, or perform, or omit to perform, any
other action that has the effect of preventing, impeding, negatively impacting
or reducing in any way MetroPCS’ and/or its Affiliates’ and/or Designated
Entities’ ability to conduct their business activities, unless: (a) authority to
do so is conferred by a court of competent jurisdiction after due notice having
been provided to MetroPCS; (b) the Term of this Agreement has ended and a
transition satisfactory to MetroPCS has been completed; or (c) in the case of a
termination following a Section 11.2(g) Event of Default, Supplier terminates
the Agreement as permitted by Section 11.2 ***.

11.12 Attorneys’ Fees. The prevailing party in any dispute, claim or litigation
relating to an alleged breach of this Agreement shall be entitled to
reimbursement of all of its costs and expenses, including reasonable attorneys’
fees, incurred in connection with such dispute, claim or litigation, including
any appeal therefrom. For purposes of this Section, the determination of which
party is to be considered the prevailing party shall be decided by the court of
competent jurisdiction or independent party (i.e., mediator or arbitrator) that
resolves such dispute, claim or litigation.

11.13 Non-Exclusive Remedies. Subject to the terms and restrictions set forth in
Section 11.5.1 and 11.11, the remedies provided in Sections 11.3 and 11.4 of
this Agreement or elsewhere in this Agreement are neither exclusive nor mutually
exclusive, and the parties shall be entitled to any and all such remedies, and
any and all other remedies that may be available to the parties at law or in
equity, by statute or otherwise, individually or in any combination thereof.

11.14 Survival. Any terms of the Agreement, any Procurement Document and/or any
Purchase Order that expressly or by their nature reasonably would be presumed to
survive the expiration or termination of the Agreement, a Procurement Document
and/or a Purchase Order (including, without limitation, any terms pertaining to
Supplier’s grant to MetroPCS of any perpetual licenses hereunder) shall so
survive including, without limitation, the terms set forth in the following
Sections and Schedules of the Agreement: 1.5, 1.6, 3.1, 3.2, 3.4, 3.5.2, 3.5.4,
***, 4.4, ***, ***, ***, 9.5, ***, 9.7, 9.9, 9.10, 9.11, 10.1, 10.2, 10.4.4,
***, 11.5, 11.10, 11.11, 11.13, 11.14, 12, 13.1, 13.2, 13.3, 15.3, 15.4 and
15.11.

 

-35-



--------------------------------------------------------------------------------

ARTICLE 12 — INTELLECTUAL PROPERTY RIGHTS,

CONFIDENTIALITY AND SECURITY

12.1 Intellectual Property Rights.

12.1.1 Pre-Existing Materials. Each party is and shall remain the sole and
exclusive owner of its Pre-Existing Materials. “Pre-Existing Materials” means
any and all technology or other materials, and Intellectual Property Rights
therein and thereto, either: (a) developed, licensed or owned by a party before
the Effective Date; or (b) acquired and/or developed by a party without charge
to the other party and without using any of the other party’s Confidential
Information.

12.1.2 Custom Programming. Except to the extent the parties expressly agree
otherwise in a Procurement Document, and except as hereinafter provided in this
Section, MetroPCS shall be the sole and exclusive owner of all Custom
Programming, and all Intellectual Property Rights in and to such Customer
Programming. No Supplier Personnel shall incorporate any materials owned by
Supplier (including Supplier Pre-Existing Materials), its Affiliates or Third
Parties into any Custom Programming without the prior written consent of
MetroPCS and without first granting to or otherwise obtaining for MetroPCS a
non-exclusive, perpetual, irrevocable (except as provided in Section 11.3(c)),
***, non-assessable, fully paid, ***, transferable, sublicensable (through
multiple tiers) right and license under any and all Intellectual Property Rights
of Supplier, its Affiliates or such Third Parties for MetroPCS, either directly
or through its Personnel, to modify, copy, distribute, transmit, display,
disclose, make, use, import, practice any process or method and fully exploit
all such Supplier, its Affiliates or Third Party materials in such Custom
Programming (it being the understanding of the parties that MetroPCS shall not
own any materials owned by Supplier, its Affiliates or Third Parties that are
incorporated into the Custom Programming, but MetroPCS shall have a license to
use the same). Subject to the foregoing, ownership of the Custom Programming and
any portion thereof shall inure to the benefit of MetroPCS from the date of the
conception, creation or fixation of the applicable Custom Programming in a
tangible medium of expression (whichever occurs first). Each copyrightable
aspect of Custom Programming shall be considered a “work-made-for-hire” within
the meaning of the Copyright Act of 1976, as amended. If and to the extent any
Custom Programming, or any part thereof or Intellectual Property Rights therein
or thereto, is not considered to be a “work-made-for-hire” within the meaning of
the Copyright Act of 1976, as amended, Supplier hereby irrevocably and
unconditionally expressly and automatically assigns to MetroPCS, without further
act required on the part of either party, all exclusive right, title and
interest in and to such Custom Programming, any and all portions thereof, and
any and all Intellectual Property Rights therein and thereto, without further
consideration, free from any claim, lien for balance due, or rights of retention
thereto on the part of the Supplier. Supplier acknowledges that the parties do
not intend Supplier to be a joint author (within the meaning of the Copyright
Act of 1976, as amended) of any Custom Programming, and that Supplier shall in
no event be deemed the joint author of any Custom Programming. MetroPCS agrees
that it shall not transfer any Custom Programming to a Supplier Competitor.
Additionally, Supplier may use a certain piece of Custom Programming after ***
following *** of such Custom

 

-36-



--------------------------------------------------------------------------------

Programming if ***; provided, however, that Supplier may not use any MetroPCS
Confidential Information that may be embedded in such Custom Programming. In no
event may Supplier request use of Custom Programming within the ***.

12.1.3 Disclosure, Delivery and Cooperation. Supplier promptly and fully shall
disclose to MetroPCS in writing all Custom Programming and promptly shall
deliver to MetroPCS all Custom Programming, which delivery, in the case of
computer programs, shall include both source code and object code and all
available user manuals and other documentation, including any documentation
specifically requested by MetroPCS. If and to the extent requested by MetroPCS,
Supplier and its Personnel shall execute and deliver to MetroPCS any and all
patent, copyright or other applications, assignments, and other documents that
MetroPCS requests for protecting Custom Programming, whether in the United
States or any other country, territory or jurisdiction. Notwithstanding the
forgoing, MetroPCS shall prepare all patent applications for protecting Custom
Programming. MetroPCS shall have the full and sole power to prosecute such
patent, copyright or other applications and to take all other actions concerning
the Custom Programming. Without any further consideration, Supplier shall
cooperate, and Supplier shall cause its Personnel to cooperate, in the
preparation, filing and prosecution of all such applications and in any legal
actions and proceedings concerning Custom Programming, and shall take (or cause
to be taken) all reasonable actions requested by MetroPCS to achieve the
objectives described in this Section. Except when there is a reasonable dispute
between Supplier and MetroPCS regarding ownership of the applicable intellectual
property, if MetroPCS is unable for any reason to secure signature(s) on any
document that Supplier and/or its Personnel are required to execute under this
Section, Supplier (on behalf of itself and its Personnel) hereby irrevocably
designates and appoints MetroPCS and MetroPCS’ duly authorized officers and
agents as the agents and attorneys-in-fact to act for and on behalf of and
instead of Supplier and/or its Personnel to execute such document with the same
legal force and effect as if executed by Supplier and/or its Personnel.

12.2 Confidential Information.

12.2.1 Duty of Care. The Recipient shall use the same degree of care and
protection with respect to the Discloser’s Confidential Information that it
exercises with respect to its own Confidential Information, but in all events at
least a reasonable degree of care.

12.2.2 Disclosures of Confidential Information. Except as hereinafter permitted
in this Section, without the prior written consent of the Discloser, which
consent the Discloser may withhold in its sole discretion, the Recipient shall
not directly or indirectly disclose, distribute, republish or transmit the
Discloser’s Confidential Information to any Third Party. Notwithstanding the
foregoing:

(a) the Recipient may disclose the Discloser’s Confidential Information as
permitted under the terms of the Agreement;

(b) MetroPCS may disclose Supplier Confidential Information to those of its
Authorized Users who or that have a reasonable need to know, provided that:
(i) disclosures to Authorized Users who or that constitute a Third Party must be
made pursuant to written confidentiality obligations that are no less stringent
than those set forth in this Section 12.2 and that cover

 

-37-



--------------------------------------------------------------------------------

the portions of the Supplier Confidential Information that will be disclosed;
and (ii) if the applicable Third Party is a Supplier Competitor, to the extent
the following items are Supplier Confidential Information, such items may not be
disclosed to a Supplier Competitor without Supplier’s prior written consent,
which consent shall not be unreasonably withheld, delayed or conditioned:
(A) Supplier Software (except for APIs (subject to the terms of subsection (C),
below)); (B) Supplier’s prices; and (C) Product capabilities that are above and
beyond the scope of that which is required by the applicable Open Architecture
Standards;

(c) Supplier may disclose MetroPCS Confidential Information to its Personnel who
or that have a reasonable need to know and who or that are not a MetroPCS
Competitor, provided that disclosures to Supplier Personnel who or that
constitute a Third Party must be made pursuant to written confidentiality
obligations that are no less stringent than those set forth in this Section 12.2
and that cover the portions of the MetroPCS Confidential Information that will
be disclosed;

(d) the Recipient may disclose the Discloser’s Confidential Information to its
attorneys, accountants, financial advisors, banks and other financing sources
and other similar advisors who or that have a reasonable need to know such
Confidential Information; and

(e) the Recipient may disclose the Discloser’s Confidential Information if the
disclosure is required by Law (including to the Securities and Exchange
Commission and/or in accordance with the rules and requirements of any stock
exchange), or by subpoena, order of a court or regulatory or governmental agency
or other similar legal process, provided that such disclosure is made in
accordance with the terms of Section 12.2.5.

12.2.3 Uses of Confidential Information. Without the prior written consent of
the Discloser, which consent the Discloser may withhold in its sole discretion,
the Recipient shall not directly or indirectly use or allow its Personnel to use
the Discloser’s Confidential Information except as reasonably necessary in
connection with the Agreement including, without limitation, in connection with
a party’s performance of its obligations under the Agreement and/or a party’s
exercise of rights granted under the Agreement.

12.2.4 Return or Destruction of Confidential Information. Subject to the further
terms of this Section, and except for the Software and Documentation (which
MetroPCS shall have the right to retain unless MetroPCS’ license to the Software
and Documentation is terminated as provided in Section 11.3(c)), upon the
expiration or termination of the Agreement and the expiration of the Transition
Period, and at any other time upon the Discloser’s written request, the
Recipient promptly shall: (a) return to the Discloser, or delete or destroy, all
Discloser Confidential Information (and all copies thereof) then in its
possession or control, in whatever form, or, in the case of a written request by
the Discloser, the Confidential Information specified in such request as then in
the Recipient’s possession or control, in whatever form; and (b) unless the
Discloser otherwise consents in writing, deliver to the Discloser, or delete or
destroy, any copies, duplicates, summaries, abstracts or other representations
of any such Confidential Information or any part thereof, in whatever form, then
in the possession or control of the Recipient. Notwithstanding any of the

 

-38-



--------------------------------------------------------------------------------

foregoing: (c) the Recipient may retain copies of the Discloser Confidential
Information to the extent required by Law and/or to the extent otherwise
permitted under the Agreement; and (d) if any return, deletion or destruction of
Confidential Information will have an adverse effect on Supplier’s ability to
deliver Services or MetroPCS’ ability to use Products and/or receive Services,
then the parties shall discuss reasonably available alternatives to such return,
deletion or destruction.

12.2.5 Notification Obligation. If the Recipient becomes aware of any
unauthorized use or disclosure of the Discloser’s Confidential Information, the
Recipient promptly and fully shall notify the Discloser of all facts known to it
concerning such unauthorized use or disclosure and shall use its commercially
reasonable efforts to mitigate any potential harm or further unauthorized use or
disclosure of such Confidential Information. In addition, if the Recipient or
any of its Personnel are requested or required (by oral questions,
interrogatories, requests for information or documents in legal proceedings,
subpoena, civil investigative demand or other similar process) to disclose any
of the Discloser’s Confidential Information, the Recipient, to the extent
permitted by Law, shall not disclose the Confidential Information without
providing the Discloser with reasonable prior written notice of any such request
or requirement so that the Discloser may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. Notwithstanding the foregoing, the Recipient shall use commercially
reasonable efforts to preserve the confidentiality of the Discloser’s
Confidential Information including, without limitation, by cooperating with the
Discloser at the Discloser’s expense to obtain an appropriate protective order
or other reliable assurance that confidential treatment will be accorded the
Confidential Information by such tribunal.

12.2.6 Injunctive Relief. If the Recipient or anyone acting on its behalf or
operating under its control, including its Personnel and representatives,
publishes, transmits, releases, discloses or uses any Discloser Confidential
Information in violation of the terms of this Section 12.2, or if the Discloser
anticipates that the Recipient may violate or continue to violate any
restriction set forth in this Section 12.2, then subject to the terms of
Section 15.11, the Discloser may seek to have the provisions of this
Section 12.2 specifically enforced by a court having equity jurisdiction,
without being required to post bond or other security, it being acknowledged and
agreed that any such violation may cause irreparable injury to the Discloser and
that monetary damages may not provide an adequate remedy.

12.2.7 Survival. The terms of this Section 12.2 shall survive the expiration or
termination of this Agreement for *** years.

ARTICLE 13 — INDEMNIFICATION AND INSURANCE

13.1 General. Each party (the “Indemnifying Party”) shall indemnify, defend and
hold harmless the other party and such other party’s Affiliates (and, in the
case of MetroPCS, the Designated Entities), and their respective members,
directors, officers, managers, shareholders, employees, representatives, agents,
dealers, attorneys, successors and assigns (collectively, the “Indemnified
Parties”), from and against any and all notices, charges, claims, demands,
liabilities, damages, proceedings, obligations, judgments, actions, causes of
action, suits, complaints, losses, costs and expenses (including, without
limitation, reasonable attorneys’ fees and court costs

 

-39-



--------------------------------------------------------------------------------

and fees, including costs of appeal) (collectively, “Losses”) arising out of, in
connection with, or relating to: (a) personal injury, including death, and/or
tangible property damage caused by the willful, negligent or intentional acts or
omissions (including, without limitation, active or passive negligence) of the
Indemnifying Party or its Personnel; or (b) a Third Party Action that arises out
of, in connection with, or relating to, a failure by the Indemnifying Party or
its Personnel to comply with the terms of this Agreement; provided, however,
that a party shall not be obligated to indemnify, defend, or hold harmless the
other party for the other party’s own negligence or willful misconduct.

13.2 Proprietary Rights Infringement Indemnification.

13.2.1 General. In the event of any Third Party Action against any MetroPCS
Indemnified Party alleging: ***; (each, an “Infringement Claim”), Supplier, at
its expense, will indemnify, defend and hold harmless the MetroPCS Indemnified
Parties from and against any and all Losses arising out of any such Infringement
Claim, subject to the conditions and exceptions stated below. Without MetroPCS’
prior written consent, Supplier will not agree to any settlement or any
compromise that does not provide a full and complete release of the MetroPCS
Indemnified Parties from any and all liability with respect to such Infringement
Claim. If the terms of such a proposed settlement would require a MetroPCS
Indemnified Party to take any action (including, without limitation, to pay
money damages that will not be paid in full by Supplier, or to refrain from
taking any action), Supplier shall obtain MetroPCS’ prior written consent to
those terms of the settlement.

Notwithstanding any contrary terms that may be contained in this Section 13.2.1,
Supplier shall have no obligation to indemnify, defend or hold harmless any
MetroPCS Indemnified Party from any Infringement Claim to the extent that such
Infringement Claim *** is based on: ***.

13.2.2 Remedies. If use of any Products, Software or Service by MetroPCS and/or
its Affiliates and/or its Designated Entities is enjoined or in Supplier’s
opinion is likely to be enjoined or subject to an Infringement Claim, Supplier,
at its expense and at Supplier’s option (following consultation with MetroPCS),
will either: (i) replace such Product, Software or Service with a substitute
product, software and/or service that have substantially the same Form, Fit,
Function and performance capabilities but that are free of any infringement;
(ii) modify such Product, Software or Service so that they will be free of the
infringement while retaining substantially the same Form, Fit, Function and
performance capabilities; or (iii) procure for MetroPCS a license or other right
to use such Products, Software or Service. If, after exercising commercially
reasonable efforts, none of the foregoing options can be implemented by Supplier
within a reasonable period of time, Supplier shall, at its sole cost and
expense, accept return of the Products and/or Software that are the subject of
such injunction and: (A) exercise commercially reasonable efforts to procure for
MetroPCS a transitional period of continued use of such Products, Software
and/or Service as provided in Section 11.10 but, in any event makes available to
MetroPCS the other transition services described therein; and (B) promptly
refund to MetroPCS***.

 

-40-



--------------------------------------------------------------------------------

13.3 Procedures for Indemnification.

13.3.1 General. Promptly after becoming aware of same, the Indemnified Party
shall notify the Indemnifying Party of any Third Party Action covered under the
terms of Sections 13.1, 13.2 or 15.3, as applicable, for which the Indemnified
Party seeks indemnification. For a period that shall not exceed *** following
any such notification, as provided herein, the Indemnified Party and
Indemnifying Party shall investigate and discuss in good faith whether such
claim is subject to indemnification under Sections 13.1, 13.2, or 15.3 as
applicable. During such discussions, the Indemnified Party shall give the
Indemnifying Party full access to all records, data and Personnel of the
Indemnified Party as may be reasonably necessary to make such determination. If
the parties are unable to agree on whether the Indemnifying Party is required to
indemnify the Indemnified Party under the terms of Sections 13.1, 13.2 or 15.3,
as applicable, the Indemnifying Party, at its option, shall either assume or
decline defense of the Third Party Action, including negotiations for its
settlement or compromise. Notwithstanding anything contained herein to the
contrary, the terms of Section 11.5.1 shall not apply to the parties’
indemnification obligations under this Article.

13.3.2 Defense Assumed. If the Indemnifying Party assumes defense of a Third
Party Action as described herein, the Indemnified Party shall reasonably
cooperate at the Indemnifying Party’s expense with the Indemnifying Party in the
defense of such Third Party Action and may be represented, at the Indemnified
Party’s expense, by counsel of its choice, provided that, where the Indemnifying
Party has assumed defense of a Third Party Action, the Indemnifying Party shall
have sole control over such defense. The Indemnifying Party shall not be
responsible for defending Third Party Actions other than those described in
Sections 13.1, 13.2 or 15.3, as applicable, even if brought in the same suit. In
addition to the foregoing, if a court of competent jurisdiction later determines
that a Third Party Action for which the Indemnifying Party assumed defense was
not eligible for indemnification under Sections 13.1, 13.2 or 15.3, as
applicable, within *** following such determination, the Indemnified Party shall
reimburse the Indemnifying Party in full for all Losses incurred in connection
with such Third Party Action.

13.3.3 Defense Declined. If the Indemnifying Party declines to assume defense of
any Third Party Action, and it is later determined by a court of competent
jurisdiction that such Third Party Action was eligible for indemnification under
Sections 13.1, 13.2 or 15.3, as applicable, within *** following such
determination, the Indemnifying Party shall reimburse the Indemnified Party in
full for all Losses incurred in connection with such Third Party Action.

13.3.4 Settlement of Claims. The Indemnifying Party shall not settle any Third
Party Action without the prior written consent of the Indemnified Parties if
such settlement: (a) materially diminishes any of the Indemnified Party’s rights
under this Agreement or seeks to impose additional obligations on the
Indemnified Party; or (b) arises out of or is a part of any criminal action,
suit or proceeding or contains a stipulation or admission or acknowledgement of
any liability or wrongdoing (whether in contract, tort or otherwise) on the part
of the Indemnified Party.

13.3.5 Contributory Negligence; Right of Contribution. Nothing contained herein
shall bar a claim for contributory negligence between the parties or a party’s
right of contribution.

13.4 Insurance. Without in any way limiting the Supplier’s indemnification
obligations under this Agreement including, without limitation, Sections 13.1,
13.2, and 15.3, Supplier shall maintain in effect at all times during the Term
insurance with a carrier with an

 

-41-



--------------------------------------------------------------------------------

A.M. Best rating of A-XII or better and shall otherwise be acceptable to
MetroPCS. Such insurance shall include, without limitation, the minimum
requirements and minimum limits set forth herein and in Schedule 13.4 against
all losses, claims, demands, proceedings, damages, costs, charges and expenses
for injuries or damage to any Person or property arising out of or in connection
with Supplier’s performance or non-performance under this Agreement, and
Supplier shall designate MetroPCS, its Affiliates and Designated Entities as
“additional insureds” on such insurance policies as specified in Schedule 13.4.
Supplier shall, on or before the Effective Date and thereafter upon MetroPCS’
reasonable request, provide MetroPCS with validated copies of all applicable
endorsements naming MetroPCS, its Affiliates and Designated Entities as
“additional insureds”, as required, and evidencing such coverage in the minimum
amounts, which shall also state that MetroPCS shall be provided a minimum of
thirty (30) days prior written notice of: (i) any proposed cancellation, (ii) an
expiration without renewal, or (iii) any proposed change in carriers or material
terms of coverage. Supplier shall require, obtain or otherwise arrange for
levels of insurance coverage for all subcontractors that, at a minimum,
satisfies the Supplier’s minimum requirements under this Agreement including,
without limitation, with respect to limits, terms and conditions of such
coverage. Supplier shall use its best efforts to have MetroPCS added as an
additional insured on its subcontractors’ insurance policies. Supplier shall
maintain, in its files, evidence of all subcontractors’ insurance coverage and
shall provide proof of such coverage to MetroPCS. If coverage is denied or
reimbursement of a properly presented claim is disputed by the carrier for
insurance provided as described above, upon written request, Supplier shall
provide MetroPCS with a certified copy of the involved insurance policy or
policies within *** of receipt of such request. The terms of this Section shall
not be deemed to limit the liability of Supplier hereunder, or to limit any
rights MetroPCS may have including, without limitation, rights of indemnity or
contribution. The minimum limits of insurance required under this Agreement
shall not be construed to affect or reduce in any manner the limit of insurance
afforded MetroPCS under such policies. Language in any insurance policy
purchased by Supplier limiting the limit of liability thereunder to any minimum
limit required in this Agreement shall not apply.

ARTICLE 14 — DISPUTE RESOLUTION

14.1 Project Manager Level Performance Review. The applicable Supplier Project
Manager and MetroPCS Project Manager shall meet as often as shall reasonably be
required to review the performance of the parties under the applicable
Procurement Document and to resolve any disputes. Written minutes of such
meetings shall be kept by the parties. If these representatives are unable to
resolve a dispute within *** after the initial request for a meeting, then the
dispute shall be submitted to an executive-level performance review as described
in Section 14.2.

14.2 Executive Level Performance Review. If the Project Manager level
performance review does not result in successful resolution of the dispute, the
appropriate executive officers of MetroPCS and Supplier shall meet in an effort
to resolve the dispute. Written minutes of such meetings shall be kept by the
parties. If these representatives are unable to resolve the dispute within five
(5) days after the representatives have commenced negotiations, or ten (10) days
have passed since the initial request for negotiations at this level, then the
dispute may be submitted to non-binding mediation in accordance with
Section 14.3.

 

-42-



--------------------------------------------------------------------------------

14.3 Voluntary, Non-Binding Mediation. If executive-level performance review
does not result in successful resolution of the dispute, the parties may, but
shall not be obligated to, mutually agree in writing to submit the dispute to
non-binding mediation. Mediation must occur within thirty (30) days after the
parties agree to submit the dispute to mediation, and the duration of the
mediation shall be limited to ***. The parties mutually shall select an
independent mediator experienced in commercial contract telecommunications
disputes, and each shall designate a representative(s) to meet with the mediator
in good faith in an effort to resolve the dispute. The specific format for the
mediation shall be left to the discretion of the mediator and the designated
party representatives and may include the preparation of agreed-upon statements
of fact or written statements of position furnished to the other party.

14.4 Continued Performance. Unless continued performance is clearly impractical
due to the issue in dispute, both parties shall continue performing their
obligations under this Agreement and the applicable Procurement Document(s)
while the dispute is being resolved under this Article unless and until the
dispute is resolved or until this Agreement is terminated as provided herein.

14.5 Equitable Relief. Notwithstanding anything contained in this Agreement to
the contrary, the parties shall be entitled to seek injunctive or other
equitable relief whenever the facts or circumstances would permit a party to
seek such equitable relief in a court of competent jurisdiction.

ARTICLE 15 — MISCELLANEOUS

15.1 Notices. Any written notice required or permitted to be delivered pursuant
to this Agreement shall be in writing and shall be deemed delivered: (a) upon
delivery if delivered in person; (b) five (5) days after deposit in the United
States mail, registered or certified mail, return receipt requested, postage
prepaid; (c) upon transmission if sent via telecopier, with a confirmation copy
sent via overnight mail, provided that confirmation of such overnight delivery
is received by the sender; and (d) one (1) business day after deposit with a
national overnight courier, provided that confirmation of such overnight
delivery is received by the sender, in each case addressed to the following
addresses:

 

If to MetroPCS:   If to Supplier:

MetroPCS Wireless, Inc.

2250 Lakeside Boulevard

Richardson, Texas 75082

Attention: Chief Technology Officer

Telecopier: (214) 570-5854

 

Ericsson Inc.

6300 Legacy Drive

Plano, Texas 75024

Attention: Vice President- MetroPCS KAM

Telecopier: (972) 583-3395

 

-43-



--------------------------------------------------------------------------------

With a copy to:   With a copy to:

MetroPCS Wireless, Inc.

2250 Lakeside Boulevard

Richardson, Texas 75082

Attention: Legal Department

Telecopier: (866) 685-9618

 

Ericsson Inc.

6300 Legacy Drive

Plano, Texas 75024

Attention: General Counsel

Telecopier: (972) 583-1839

or to such other address as may be specified by either party upon written notice
given to the other.

15.2 Bankruptcy. If Supplier voluntarily or involuntarily becomes subject to the
protection of the Bankruptcy Code and Supplier or the trustee in bankruptcy
rejects this Agreement under Section 365 of the Bankruptcy Code, MetroPCS shall
have the right to: (a) treat this Agreement as terminated; or (b) retain
MetroPCS’ rights under this Agreement, specifically including, without
limitation, the right to exercise its rights granted herein to the Software (and
to all work-in-progress relating thereto). Failure by MetroPCS to assert its
right to retain its benefits to the intellectual property embodied in the
Software pursuant to Section 365(n)(1)(B) of the Bankruptcy Code with respect to
an executory contract rejected by Supplier or the trustee in bankruptcy shall
not be construed by the courts as a termination of such contract by MetroPCS
under Section 365(n)(1)(A) of the Bankruptcy Code.

15.3 Approval of Subcontractors. Except for those subcontractors listed on
Schedule 15.3, Supplier shall obtain MetroPCS’ prior written consent, which
consent shall not be unreasonably withheld, before entering into an agreement
with any subcontractor to supply Services, directly or indirectly, to MetroPCS.
At MetroPCS’ request, Supplier shall provide information regarding the
subcontractors’ qualifications and a listing of the subcontractors’ key
personnel. Supplier shall indemnify, defend, and hold harmless MetroPCS for the
actions or omissions of its subcontractors under the terms and conditions
specified in Section 13.1. All subcontractors and their representatives and
Personnel must sign a confidentiality and non-disclosure agreement containing
terms substantially similar to those set forth in this Agreement protecting
MetroPCS’ Confidential Information.

15.4 Audits.

15.4.1 Supplier shall retain all records and information required to verify
amounts invoiced under the Agreement for the applicable calendar year for a
period of ***years from the end of each calendar year occurring during the Term,
or such longer period as may be required by Law.

15.4.2 Supplier shall provide to the MetroPCS and/or its independent auditors
access to the pertinent portions of its records and books of accounts to enable
MetroPCS (either itself or through such independent auditors) to conduct
appropriate validations (“Audits”) of Supplier’s invoices to MetroPCS. Such
records and reports shall be made available by Supplier during normal business
hours at a principal United States-based business office of Supplier, and
MetroPCS or its independent auditors, upon prior written notice, may examine and
make extracts of information and copy parts thereof to the extent necessary to
validate the accuracy of Supplier’s invoices.

 

-44-



--------------------------------------------------------------------------------

15.4.3 Audits shall:

(a) occur no more than ***;

(b) be conducted during mutually agreed business hours;

(c) be conducted upon reasonable prior written notice; and

(d) be designed so as not to unreasonably interfere with Supplier’s provision of
Services.

15.4.4 If an Audit demonstrates that Supplier’s invoices for the Services for
the audited period were not correct, Supplier shall promptly credit MetroPCS for
the amount of any paid overcharges, or MetroPCS shall promptly pay Supplier for
the amount of any undercharges, as the case may be. In the event that any Audit
reveals an overcharge greater than *** for the audited period, Supplier shall
pay ***.

15.5 Force Majeure. Each party shall be excused from performing any of its
obligations hereunder, in whole or in part, as a result of delays caused by the
other party or a Third Party or by an act of God, war, riot, civil commotion,
explosion, fire, government action, court order, epidemic, or any other similar
cause that is not foreseen, or foreseeable and beyond the reasonable control of
such party, but only to the extent a party’s performance is actually delayed or
prevented and only during such time that it is so delayed or prevented (each, a
“Force Majeure Event”), except to the extent that the non-performing party is
solely at fault in failing to prevent or mitigate, or causing such default or
delay, and provided that such default or delay cannot, through the
non-performing party’s exercise of commercially reasonable efforts, be
circumvented by the non-performing party through the use of alternate sources,
workaround plans or other means.

15.6 Binding Nature and Assignment. Subject to all other provisions herein
contained, this Agreement shall be binding on the parties and their successors
and permitted assigns. Except as provided in this Section, neither party shall
assign or otherwise transfer this Agreement, or any part hereof, nor delegate
any of its duties hereunder, to any Third Party without the prior written
consent of the other party (including, in the case of MetroPCS, by a
Vice-President or higher-level officer of MetroPCS), which consent may be
withheld in such party’s sole and absolute discretion. Notwithstanding the
foregoing, MetroPCS shall have the right to assign this Agreement to any
acquirer of, or successor in interest to, MetroPCS, whether by merger,
consolidation, purchase, operation of Law or otherwise (excluding a MetroPCS
acquirer or successor in interest that is a Supplier Competitor) or to any
Affiliate or Designated Entity at any time upon written notice to Supplier. Any
assignments not permitted hereunder shall be void ab initio. In addition to the
foregoing, MetroPCS shall have the right to pledge as collateral to its lenders
all of MetroPCS’ rights under this Agreement and its interests in any Products
acquired or licensed hereunder. Any rights granted to MetroPCS under this
Agreement to use the Products and Documentation shall inure to the benefit of
any acquirer of, or successor in interest to, MetroPCS, whether by merger,
consolidation, purchase, operation of Law or otherwise (excluding a MetroPCS
acquirer or successor in interest that is a Supplier Competitor).

 

-45-



--------------------------------------------------------------------------------

15.7 Media Releases and Public Disclosures of Agreement. Without the prior
written consent of the other party (which for MetroPCS shall be a Vice-President
or higher-level officer of MetroPCS), except as may be required under applicable
Law, SEC requirements, or listing requirements, neither party shall issue or
release any statement, article, advertisement, public or private announcement
(including, without limitation, any announcement made via e-mail or any posting
on the Internet or World Wide Web), media release or other similar publicity
relating in any manner to: (a) any aspect of this Agreement; (b) any aspect of
any Product or Services; or (c) the fact that the parties have engaged in any
discussions or negotiations regarding any of the foregoing. Neither party shall
use the name or any trademark or logo of the other party without the prior
written consent of the other party relating to the Products and Services
provided hereunder. Notwithstanding the foregoing, the parties will create a
press release as mutually agreed by the parties to announce the formation of the
MetroPCS and Supplier relationship.

15.8 Counterparts; Electronic Signatures. This Agreement and each Procurement
Document may be executed in one (1) or more duplicate originals, both of which
together shall be deemed one and the same instrument. Counterparts may be
executed in either original or electronically transmitted form (e.g., faxes or
emailed portable document format (PDF) form), and the parties hereby adopt as
original any signatures received via electronically transmitted form.

15.9 Severability. If any provision of this Agreement or any Procurement
Document is found by a court of competent jurisdiction to be invalid or
unenforceable, such invalidity or unenforceability shall not invalidate or
render unenforceable any other part of this Agreement or any Procurement
Document, but the Agreement and/or Procurement Document shall be construed as
not containing the particular provision or provisions held to be invalid or
unenforceable.

15.10 Waiver. No delay or omission by either party to exercise any right
occurring upon any noncompliance or default by the other party with respect to
any of the terms of this Agreement shall impair any such right or power or be
construed to be a waiver thereof. A waiver by either of the parties of any of
the covenants, conditions or agreements to be performed by the other shall not
be construed to be a waiver of any succeeding breach thereof or of any covenant,
condition or agreement herein contained.

15.11 Governing Law/Exclusive Jurisdiction. The Laws of the State of Texas will
govern the construction and enforcement of all of the rights, duties, and
obligations arising under, or relating in any manner to, the subject matter of
this Agreement, notwithstanding any conflicts of Law principles that would apply
the Laws of another jurisdiction. EXCEPT AS PROVIDED BELOW IN THIS SECTION, ANY
ACTION, SUIT OR PROCEEDING BROUGHT BY A PARTY THAT IN ANY WAY ARISES OUT OF OR
RELATES TO THIS AGREEMENT SHALL BE BROUGHT SOLELY AND EXCLUSIVELY IN THE STATE
OR FEDERAL COURTS LOCATED IN DALLAS, TEXAS, AND EACH PARTY IRREVOCABLY ACCEPTS
AND SUBMITS TO THE SOLE AND EXCLUSIVE PERSONAL JURISDICTION OF SUCH COURTS IN
PERSONUM, GENERALLY AND UNCONDITIONALLY WITH RESPECT TO ANY ACTION, SUIT OR
PROCEEDING BROUGHT BY OR AGAINST IT BY THE OTHER PARTY. EXCEPT AS PROVIDED BELOW
IN THIS SECTION, NEITHER PARTY SHALL BRING ANY ACTION, SUIT OR PROCEEDING IN ANY
WAY ARISING OUT OF OR RELATING TO THE

 

-46-



--------------------------------------------------------------------------------

AGREEMENT IN ANY OTHER COURT OR IN ANY OTHER JURISDICTION AND SHALL NOT ASSERT
ANY CLAIM, WHETHER AS AN ORIGINAL ACTION OR AS A COUNTERCLAIM OR OTHERWISE,
AGAINST THE OTHER IN ANY OTHER COURT OR JURISDICTION. Each party irrevocably
waives and agrees not to assert, by way of motion, as a defense or otherwise,
any objection that it may now or hereafter have to the venue of any of the
aforesaid actions, suits or proceedings in the courts referred to above, and
further waives and agrees not to plead or claim in any such court that any such
action or proceeding brought in any such court has been brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the Agreement or the subject matter hereof or thereof may not
be enforced in or by such court. As the only exceptions to any of the above:
(a) if a party is entitled to seek injunctive or other equitable relief which is
not available in the venue specified in this Section, this Section shall not be
deemed to be a bar to the party seeking such relief if such relief is wholly
non-monetary injunctive or other equitable relief; and (b) if neither the
federal courts nor the state courts sitting in Dallas, Texas will accept
jurisdiction over the action, suit or proceeding, then the action, suit or
proceeding may be brought in any court of competent jurisdiction located in the
United States.

15.12 Compliance With Regulations.

15.12.1 Radio Frequency Energy Standards. Products furnished under this
Agreement or any Procurement Document for installation within the United States
shall, at all times, comply to the extent applicable with the requirements of
Part 15, Part 22, Part 24, Part 27, Subpart J, and all other applicable Rules
and Regulations of the FCC including, without limitation, those sections
relating to the labeling of product(s) and the suppression of radio frequencies
and electromagnetic radiation to specified levels. Product(s) furnished under
this Agreement and/or any Procurement Document for installation outside the
United States shall comply with all local governmental regulations, as
applicable.

15.12.2 Registration. Products furnished under this Agreement and/or any
Procurement Document for installation within the United States shall, at all
times, comply to the extent applicable with the requirements of Part 68 of the
FCC’s Rules and Regulations including, without limitation, all labeling and
customer instruction requirements. Products furnished under this Agreement
and/or any Procurement Document for installation outside the United States shall
comply with all local governmental regulations, as applicable.

15.12.3 Underwriters Approval. The Products furnished under this Agreement shall
be certified or approved by Underwriters Laboratory (or any successor entity).

15.12.4 Other. Each party shall comply with all applicable Laws, ordinances,
regulations and codes including, without limitation, procurement of all required
permits or certifications, in connection with its performance under this
Agreement and/or any Procurement Document.

15.13 No Construction Against Drafter. The parties agree that any principle of
construction or rule of law that provides that an agreement shall be construed
against the drafter of the agreement in the event of any inconsistency or
ambiguity in such agreement shall not apply to the terms and conditions of this
Agreement.

 

-47-



--------------------------------------------------------------------------------

15.14 Relationship of Parties. The parties acknowledge that they are independent
contractors, and nothing set forth in this Agreement shall be deemed or
construed to render the parties as joint venturers, partners or employer and
employee. Under no circumstances shall MetroPCS be considered the employer of
any Supplier Personnel, nor shall Supplier have any right with respect to any
employee of MetroPCS.

15.15 Time is of the Essence. The Products and Services are critical to
MetroPCS’ business and time is of the essence with regard to each of Supplier’s
obligation hereunder.

15.16 Entire Agreement; Modifications. This Agreement, together with all of the
Schedules, Exhibits (including Procurement Documents), Attachments and Addenda,
sets forth the entire, final and *** between the parties as to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
understandings, negotiations and discussions, whether oral or written, between
the parties. This Agreement may be modified only pursuant to a writing executed
by authorized representatives of MetroPCS and Supplier. Supplier expressly
agrees that all amendments to this Agreement executed by MetroPCS after the
Effective Date must be signed by a Vice President or higher-level officer of
MetroPCS in order to be effective and enforceable against MetroPCS. Supplier may
rely on the representations made by MetroPCS’ employees that such individuals
have the MetroPCS titles and/or hold the MetroPCS offices that are represented
by such individuals. The parties expressly disclaim the right to claim the
enforceability or effectiveness of: (a) any amendments to this Agreement that
are not executed by a MetroPCS employee purporting to be a Vice President or
higher-level officer of MetroPCS; (b) any oral modifications to this Agreement;
and (c) any other amendments that are based on course of dealing, waiver,
reliance, estoppel or other similar legal theory. The parties expressly disclaim
the right to enforce any rule of Law that is contrary to the terms of this
Section.

IN WITNESS WHEREOF, the parties have caused their authorized representatives to
have executed this Master Procurement Agreement effective as of the Effective
Date.

 

METROPCS WIRELESS, INC.     ERICSSON INC. By:  

 

    By:  

 

Printed Name:  

 

    Printed Name:  

 

Title:  

 

    Title:  

 

 

-48-



--------------------------------------------------------------------------------

SCHEDULE 1.5

DEFINED TERMS

Whenever used in this Agreement, including in any Schedule, Exhibit (including,
without limitation, in any Procurement Document), Attachment or Addendum to this
Agreement, the following terms shall have the meaning ascribed to them below.
Other capitalized terms used in this Agreement are defined in the context in
which they are used and shall have the meanings ascribed to them therein. The
terms defined in this Schedule include the plural as well as the singular and
are gender neutral.

“3GPP Standardized Interface Specifications” means those Interfaces which are
specified and published by 3rd Generation Partnership Project 2 (“3GPP”) to
provide interoperability between or among products, systems, system components,
and/or devices. These Interfaces allow MetroPCS and Third Parties to construct
products, software and equipment to interconnect, Interface and/or interoperate.

“3GPP Standardized Product Interfaces” means Interfaces certified by Supplier to
be in compliance with the 3GPP Standardized Interface Specifications.

“Acceptance” is defined in Section 7.2 of the Agreement.

“Acceptance Certificate” is defined in Section 7.2 of the Agreement.

“Acceptance Excuse” is defined in Section 7.3 of the Agreement.

“Additional Programs” means all sub-programs, routines, program files, data
files, file and data definitions and relationships, data definition
specifications, data models, program and system logic, interfaces, algorithms,
program architecture, design concepts, system designs, program structure,
sequence and organization, screen displays and report layouts relating to,
interacting with, or a part of the Supplier-owned or developed Software.

“Affiliate(s)” means any person, firm, corporation (including, without
limitation, service corporation and professional corporation), partnership
(including, without limitation, general partnership, limited partnership and
limited liability partnership), limited liability company, joint venture,
business trust, association or other entity that now or in the future, directly
or indirectly: (a) controls, is controlled by or is under common control with a
party; or (b) is managed, operated or directed by a party. For purposes of the
foregoing, “control” shall mean, with respect to: (c) a corporation, the
ownership, directly or indirectly, of fifty percent (50%) or more of the voting
power to elect the directors thereof or, for purposes of foreign corporations,
if less than fifty percent (50%), the amount allowed by applicable Law, provided
that such ownership provides the applicable party with the authority to direct
the management of such entity; and (d) any other entity, the power to direct the
management of such entity.

“Agreement” means this Master Procurement Agreement by and between MetroPCS and
Supplier, inclusive of all Schedules, Exhibits (including, without limitation,
Procurement Documents), Attachments, Addenda and other documents incorporated
herein by reference.

 

SCHEDULE 1.5

Page 1 of 10



--------------------------------------------------------------------------------

“Audit” is defined in Section 15.4.2.

“Authorized User” means: (a) MetroPCS and its employees, contractors,
consultants, representatives and authorized agents; (b) MetroPCS’ Affiliates and
Designated Entities and their employees, contractors, consultants,
representatives and authorized agents; (c) ***; (d) ***; (e) Third Party
contractors and consultants, including any systems integrator and its employees
and agents, and other independent contractors performing services for MetroPCS;
(f) competitive carriers or other communications companies as necessary to
support MetroPCS’ use of the Products: (g) other communications companies to the
extent necessary for MetroPCS to comply with any applicable Laws requiring
MetroPCS to provide access to MetroPCS’ operations; (h) any governmental or
regulatory bodies lawfully requesting or requiring access to any of MetroPCS’
equipment and/or software; and (i) ***. All Third Party Authorized Users
(excluding those covered under subsection (h) above) will be subject to
confidentiality obligations substantially similar to those set forth in this
Agreement protecting Supplier’s Confidential Information.

“Bankruptcy Code” means the United States Bankruptcy Code, as amended.

“Change in Control” means: (a) any transaction or combination of transactions as
a result of which either a Person or a group of persons that customarily has
acted in concert and that presently is in control of a party ceases to be in
control of such party; (b) the sale, transfer, exchange or other disposition
(including disposition in full or partial dissolution) of more than ***.
Notwithstanding the foregoing a Change of Control shall not have occurred to the
extent control of Supplier remains with: ***.

“Change Order” is defined in Section 6.4 of the Agreement.

“Change Request” is defined in Section 6.4 of the Agreement.

“Change Response” is defined in Section 6.4 of the Agreement.

 

SCHEDULE 1.5

Page 2 of 10



--------------------------------------------------------------------------------

“Compatible Products” is defined in Section 3.6 of the Agreement.

“Comparable Products” means ***.

“Comparable Volumes” means volumes of Comparable Products ***.

“Confidential Information” means, for each party, material, data and/or
information owned by that party or that relates to that party’s business and/or
its operations, excluding material, data and/or information that: (a) was at the
time of disclosure to the Recipient in the public domain; (b) after disclosure
to the Recipient was published or otherwise made a part of the public domain
through no fault of Recipient Personnel; (c) was in the possession of the
Recipient at the time of disclosure to it, if Recipient was not then under an
obligation of confidentiality with respect thereto; (d) after disclosure to the
Recipient, was received from a Third Party (excluding, when MetroPCS is the
Discloser, Authorized Users who or that constitute a Third Party) who had a
lawful right to disclose such information to the Recipient without an obligation
of confidentiality; or (e) was independently developed by Recipient Personnel
without reference to Discloser Confidential Information.

“Continuing Directors” means any member of the board of directors of the
Ultimate Parent of a party who: (a) was a member of such board of directors on
the Effective Date; or (b) was nominated for election or elected to such board
of directors with the approval of a majority of the Continuing Directors who
were members of such board of directors at the time of such nomination or
election.

“CPI” means the annual increase in percentage points (or fraction thereof) of
the official Consumer Price Index, All Urban Consumers, U.S. City Average, All
Items, published by the Bureau of Labor Statistics, United States Department of
Labor.

“Critical Incident” is defined in the applicable Procurement Document.

“Critical Milestones” is defined in Section 6.1 of the Agreement.

“Custom Programming” means any software programming developed, authored, written
and/or created by Supplier Personnel for or on behalf of MetroPCS (including as
described in Section 3.3 of the Agreement).

“Defect” means any failure of a Product to conform to, or operate in accordance
with, the applicable Documentation, Supplier Specifications, Performance
Standards, Open Network Architecture requirements or Regulatory Requirements.

“Delay Credit” is defined in Section 6.2 of the Agreement.

 

SCHEDULE 1.5

Page 3 of 10



--------------------------------------------------------------------------------

***.

“Designated Entity” means any Person to which MetroPCS or one of its Affiliates
leases or provides Products or with respect to which MetroPCS or one of its
Affiliates has an equity or membership interest of *** percent *** or more.

“Disabling Code” is defined in Section 9.4 of the Agreement.

“Discloser” means the party that has disclosed Confidential Information.

“Documentation” means, collectively: (a) all of the written, printed, electronic
or other format materials published or otherwise made available by Supplier that
relate to the functional, operational and/or performance capabilities of the
Product made generally available to customers; (b) all user, operator, system
administration, technical, support and other manuals and all other written,
printed, electronic or other format materials published or otherwise made
available by Supplier to customers that describe the functional, operational
and/or performance capabilities of the Product; and (c) API Documentation.

“Effective Date” is defined in the introductory paragraph of this Agreement.

“EFT” is defined in Section 10.1.4 of the Agreement.

“Embedded Third Party Software” means software proprietary to a Third Party
provided by Supplier to MetroPCS under the Agreement that constitutes an
integral part of the Software licensed to MetroPCS by Supplier under this
Agreement.

“Encryption Keys” means a list of any encryption keys or passwords required to
access or use any of the ***.

“Enhancements” means any new Software releases, versions, improvements,
modifications, upgrades, updates, fixes and additions to the Software that the
applicable vendor markets or makes available to its customers who are eligible
to receive maintenance support services from time-to-time to correct
deficiencies and/or to improve or extend the capabilities of the Software.
Enhancements shall include Regulatory Requirements modifications and any
re-platformed software, whether on different operating systems or equipment.
Separately priced Enhancements must be identified as such in the applicable
Procurement Document.

“EPC” means an Evolved Packet Core consisting of a S-GW (Serving Gateway), a
P-GW (PDN Gateway), a MME and a PCRF.

“Equipment” means all equipment and any components thereof, including without
limitation, firmware and any Enhancements thereto that are supplied by Supplier
to MetroPCS.

“Events of Default” is defined in Section 11.2 of the Agreement.

“Excuse” is defined in Section 6.2 of the Agreement.

 

SCHEDULE 1.5

Page 4 of 10



--------------------------------------------------------------------------------

“FCC” means the Federal Communications Commission or any successor agency
performing the same or similar functions.

“Fit” means the suitability or readiness of a Product, Software and/or other
item for a particular application, including environmental extremes, marginal
parameters, physical and signal compatibility with interfacing systems and
surroundings, level of performance, safety margins, reliability, maintainability
and installability.

“Force Majeure Event” is defined in Section 15.5 of the Agreement.

“Form” means the weight, density, chemical or product composition, size, shape,
structure, appearance, protocol, pattern, composition, configuration and
marking/identification of a Product, Software and/or other item.

“Function” means the set of features that the Product, Software and/or other
item has been designed to include, as described in the applicable Documentation
and/or Supplier Specifications.

“Hazardous Materials” means: (a) material designated as a “hazardous chemical
substance or mixture” pursuant to Section 6 of the Toxic Substance Control Act;
(b) a “hazardous material” as defined in the Hazardous Materials Transportation
Act (49 U.S.C. 1801, et seq.); (c) “hazardous chemical” as defined in the
Occupational Safety and Health Act Hazard Communication Standard (29 CFR
1910.1200); (d) “hazardous substance” as defined in the Comprehensive
Governmental Response, Compensation and Liability Act, 42 U.S.C. 9601(14); or
(e) any other pollutant or contaminant identified as a Hazardous Material in the
applicable Procurement Document.

“Implementation Workplan” is defined in Section 6.1 of the Agreement.

“Incident” means any Critical Incident or Major Incident or Minor Incident.

“Initial Term” is defined in Section 11.1 of the Agreement.

“Indemnified Parties” is defined in Section 13.1 of the Agreement.

“Indemnifying Party” is defined in Section 13.1 of the Agreement.

“Infringement Claim” is defined in Section 13.2 of the Agreement.

“Intellectual Property Rights” means patents, trademarks, trade names,
copyrights, trade secrets and/or any other intellectual property rights.

“Interface” means the intersection between or among systems, system components
and/or devices.

“Interface Specifications” means a written description of the functional and
technical capabilities of any Interface, and any information relating to data
base structures, data models, data schema, table structures, object libraries,
methods and procedures to call any of the foregoing, and other similar
information.

 

SCHEDULE 1.5

Page 5 of 10



--------------------------------------------------------------------------------

“Know-How” means all concepts, techniques, information, reports, programs,
program materials, Documentation, diagrams, outlines, flow charts, user
interfaces, technology, formulas, processes, algorithms and the like that are
used in implementing, supporting and/or developing the Products.

“Law(s)” mean all laws, statutes, regulations, rules, ordinances, executive
orders, supervisory requirements, directives, circulars, opinions, interpretive
letters and other official releases of or by any applicable governmental
authority, department or agency, including, without limitation, laws relating to
data privacy or data protection.

“Load Instructions” means all initial program load and start-up instructions,
directions, information and materials that will enable a reasonably skilled
programmer to compile, load, and execute *** without the assistance of Supplier
or any other person or reference to any other materials.

“LIBOR” means the one-month London Interbank Offered Rate for deposits in
Dollars on the date of the invoice as published the previous business day in the
Wall Street Journal; provided that in the event that such rate does not appear
in the Wall Street Journal, “LIBOR” shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
may be reasonably selected by Supplier or, in the absence of such availability,
upon mutual agreement of the parties.

“Losses” is defined in Section 13.1 of the Agreement.

“LTE Product Provider” means an entity ***.

“Major Incident” is defined in the applicable Procurement Document.

“Market Price Adjustment” is defined in Section 10.5 of the Agreement.

“Material Defect” means any Defect that creates a Critical Incident or a Major
Incident.

“MDF” is defined in Section 10.8.1 of the Agreement.

“MetroPCS” is defined in the opening paragraph of the Agreement.

“MetroPCS Cap” is defined in Section 11.5.1 of the Agreement.

 

SCHEDULE 1.5

Page 6 of 10



--------------------------------------------------------------------------------

“MetroPCS Competitor” means any Third Party that: ***.

“MetroPCS Project Manager” is defined in Section 5.5 of the Agreement.

“MetroPCS Indemnified Parties” means collectively and individually MetroPCS and
its Affiliates, Authorized Users, Designated Entities, and their respective
customers, directors, officers, employees, representatives, agents, successors
and permitted assigns.

“MetroPCS-Supplied Product” is defined in Section 3.6 of the Agreement.

“Minor Incident” is defined in the applicable Procurement Document.

“MME” means a Mobility Management Entity.

“Net Zero Discount” means the discount, for payments made *** calculated with
the following formula:

***.

“Object Code” means all object code for Custom Programming and ***.

“Open Architecture Standards” means the published standards to which Supplier
must adhere in order to achieve an Open Network Architecture, which standards
include but are not limited to then-current open systems interconnections
standards and protocols established by the Open Systems Foundation, the
Institute of Electrical and Electronics Engineers, Inc., the International
Standards Organization, the American National Standards Institute, the European
Telephone Standards Institute and the International Telecommunications Union,
the 3rd Generation Partnership Project, the 3rd Generation Partnership Project
2, TIA/EIA Interim Standards and Requests For Comment (known as “RFCs”), and any
additional open architecture standards that may be identified in a Procurement
Document.

“Open Network Architecture” means that the overall design of a product permits
other Third Party products, software, and equipment to interconnect, interface
and/or interoperate with such product without affecting the Fit, Function,
performance or capacity of such product, and the specifications, network
architecture and Interfaces for such product have been publicly disseminated so
that Third Parties can easily design and construct products, software, and
equipment to interconnect, interface and/or interoperate with such product
without affecting the Fit, Function, performance or capacity of such product.

 

SCHEDULE 1.5

Page 7 of 10



--------------------------------------------------------------------------------

“OSS” means operational support system.

“PCRF” means policy control resource function.

“Performance Standards” means, collectively: (a) the warranties and performance
standards set forth in Article 9 and all associated Exhibits, Schedules,
Attachments and Addenda referenced therein; and (b) any performance standards
and criteria set forth in a Procurement Document.

“Person” shall mean any individual, corporation, company, partnership, joint
venture, association, trust, unincorporated organization or governmental
authority.

“Personnel” means: (a) the employees of a party or its Affiliates and, in the
case of MetroPCS, Designated Entities; and (b) subject to the terms of
Section 15.3, the subcontractors and agents of a party or its Affiliates and, in
the case of MetroPCS, Designated Entities. “MetroPCS Personnel” refers to the
Personnel of MetroPCS, and “Supplier Personnel” refers to the Personnel of
Supplier.

“Pre-Existing MetroPCS Affiliate Agreement” is defined in Section 1.2.1 of the
Agreement.

“Pre-Existing Supplier Affiliate Agreement” is defined in Section 1.2.2 of the
Agreement.

“Pre-Existing Materials” is defined in Section 12.1 of the Agreement.

“Pre-Payment” and “Pre-Payments” are defined in the applicable Procurement
Document.

“Procurement Document” means a Product Addendum or Statement of Work.

“Product” or “Products” means the combination of Supplier Products and Third
Party Products provided by Supplier to MetroPCS pursuant to a Procurement
Document.

“Product Addendum” is defined in Section 1.1.2 of the Agreement.

“Purchase Order” means any purchase order issued by MetroPCS to Supplier
pursuant to, and subject to the terms and conditions of, the Agreement, a
Procurement Document or any document that the parties mutually agree upon as the
vehicle for MetroPCS’ procurement of Products and Services pursuant to, and
subject to the terms and conditions of, the Agreement.

“Recipient” means the party that has received Confidential Information.

“Regulatory Requirements” means the requirements set forth in Section 15.12 of
the Agreement.

“Release Event” is defined in Section 3.7.2 of the Agreement.

“Renewal Term” is defined in Section 11.1 of the Agreement.

“Security Requirements” means any documentation or other materials relating to
security requirements, methodologies and tools that prevent or detect
unauthorized access to the Software

 

SCHEDULE 1.5

Page 8 of 10



--------------------------------------------------------------------------------

“Service Level Credits” is defined in Section 9.3.3.

“Service Rates” is defined in Section 10.1.7 of the Agreement.

“Service Restoration” means the time it takes Supplier to apply a functional
resolution to the reported Incident, meaning Supplier provides MetroPCS with a
temporary fix or workaround that solves a reported Incident and that can be used
by MetroPCS with minimal inconvenience and minimal impact on MetroPCS’ business
operations.

“Services” means, individually or collectively, any professional or other
services that may be provided by Supplier to MetroPCS including, without
limitation, installation, implementation, integration, testing, development,
conversion, training, consulting and Support and Maintenance Services.

“Software” means all software that is supplied by Supplier to MetroPCS in object
code form, including, without limitation, all Interfaces, Supplier Software,
Third Party Software, Embedded Third Party Software and Custom Programming, all
Enhancements related thereto, and all materials useful in connection with the
Software, such as, but not limited to, flow charts, logic diagrams, program
descriptions, and specifications.

“Source Code” ***.

***.

“Source Code Specifications” ***.

“Statement of Work” means a document that sets forth the specific terms and
conditions pursuant to which Supplier will provide Products or Services to
MetroPCS or pursuant to which the parties will engage in a project. Each
Statement of Work will be in a form substantially similar to the Statement(s) of
Work attached hereto as Exhibit 1 and shall, in addition, contain those items
listed in Schedule 2.2 that are applicable to the Products, Services or project.

“Supplier” is defined in the opening paragraph of the Agreement.

“Supplier Cap” is defined in Section 11.5.1 of the Agreement.

“Supplier Competitor(s)” means ***. An initial list of Supplier Competitors as
of the Effective Date is set forth in the attached Attachment A. Either party
may propose from time to time to modify the list of Supplier Competitors to
include or exclude, as the case may be, LTE Product Providers that meet or no
longer meet, as the case may be, the criteria described above, provided that any
entities added to Attachment A with which MetroPCS, a MetroPCS Affiliate or a
Designated Entity then has an existing business relationship will not qualify as
a Supplier Competitor in respect of the products and/or services then received,
or that are a natural extension of the products and/or services then received,
from such entity by MetroPCS, the MetroPCS Affiliate and/or the Designated
Entity. If the other party objects to any proposed modification of Attachment A,
the dispute resolution procedures set forth in Article 14 of the Agreement shall
apply.

 

SCHEDULE 1.5

Page 11 of 10



--------------------------------------------------------------------------------

“Supplier Holidays” means: (a) in the United States, New Years Day, President’s
Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day, the day
following Thanksgiving, Christmas Day and one (1) floating holiday per year,
such floating holiday to be designated by Supplier in writing by December 31st
of the preceding year; or (b) outside the United States, those holidays observed
by the Supplier offices in such country, which holidays must be designated by
Supplier in writing by December 31st of the preceding year.

“Supplier Performance Analysis Tools” means copies of all Supplier-owned or
developed tools used by Supplier to support Software performance analysis,
whether or not such items are made available to licensees generally or for an
additional fee

“Supplier Products” means: (a) Supplier-manufactured Equipment and
Supplier-proprietary Software; and (b) Third Party Products that: (i) are
manufactured by Third Parties pursuant to Supplier’s specifications; and/or
(ii) constitute an integral part of Supplier-manufactured Equipment and/or
Supplier-proprietary Software.

“Supplier Program Director” is the Supplier program director specified in the
applicable Procurement Document.

 

SCHEDULE 1.5

Page 11 of 10



--------------------------------------------------------------------------------

“Supplier Project Manager” is the Supplier project manager specified in the
applicable Procurement Document.

“Supplier Software” means software that is proprietary to Supplier and is
incorporated into Equipment and bundled as a Product, or is licensed to MetroPCS
as a separate Product.

“Supplier Specifications” is defined in Section 6.3 of the Agreement.

“Supplier Support Tools” means copies of all Supplier-owned or developed
maintenance and support tools, utilities, diagnostic programs and supporting
programs used by Supplier internally in the support or maintenance of the
Software, or externally in connection with supporting other customer locations,
whether or not such items are made available to licensees generally or at an
additional fee

“Support and Maintenance Services” is defined in Section 8.1 of the Agreement.

“System” means a grouping of Products that, when used together in a specific
geographic area, allows MetroPCS to provide services to its customers including,
without limitation, the Products set forth in Product Addendum One .

“Tax Assessment” means all federal, state, or local sales, use, excise, gross
receipts, municipal fees, transfer, transaction or similar taxes, fees, or
surcharges, but excludes: (a) any tax, fee, assessment, or surcharge on either
party’s corporate existence, status, or income; (b) property taxes, fees,
assessment, or surcharges; (c) any corporate franchise tax, fee, assessment, or
surcharge; and (d) taxes, fees, assessment, and surcharges which are imposed
directly on a party’s gross or retail revenues.

“Term” is defined in Section 11.1 of the Agreement.

“Termination Date” means the date on which the Term of the Agreement expires or,
if earlier, the date on which any termination of the Agreement becomes
effective.

“Territory” means ***.

“Test Criteria” means the applicable Documentation, Supplier Specifications,
Performance Standards, Open Network Architecture requirements and Regulatory
Requirements.

“Test Plan” is defined in Section 7.1 of the Agreement.

“Third Party” means Persons other than Supplier and its Affiliates and MetroPCS
and its Affiliates and Designated Entities.

“Third Party Action” means any demand, claim, allegation, cause of action,
investigation, suit or proceeding made by or on behalf of a Third Party.

“Third Party IP Right” is described in Section 9.9 of the Agreement.

 

SCHEDULE 1.5

Page 11 of 10



--------------------------------------------------------------------------------

“Third Party Performance Analysis Tools” means a list of all commercially
available versions and releases, and copies of all non-commercially available
versions and releases, of all third-party-developed or owned tools used by
Supplier to support Software performance analysis, whether or not such items are
made available to licensees generally or for an additional fee.

“Third Party Product” means any Equipment manufactured by a Third Party, and any
Third Party Software.

“Third Party Software” means any software that is proprietary to a Third Party.

“Third Party Support Tools” means a list of all commercially available versions
and releases, and, if Supplier has the right to provide to MetroPCS, copies of
all non-commercially available versions and releases, of all third
party-developed or owned maintenance and support tools, utilities, diagnostic
programs and supporting programs used by Supplier internally in the support or
maintenance of the Software, or externally in connection with supporting other
customer locations, whether or not such items are made available to licensees
generally or for an additional fee.

“Traffic Management Methodologies” means any documentation or other materials
relating to methodologies that address traffic management, workload balancing,
segmentation, capacity planning, routing and overall Software performance
analysis.

“Transition Period” is defined in Section 11.10 of the Agreement.

“Ultimate Parent” means, as to a party, an entity that, directly or indirectly,
through one or more intermediaries, ultimately controls such party, where
“ultimately controls” means to own, directly or indirectly, or ultimately
control more than ***; provided, however, that, where one or more entities
ultimately control a party, only the entity which directly or indirectly
ultimately controls all such entities would be considered the Ultimate Parent;
provided, further that, once such ultimate control ceases to exist, the affected
entity will no longer qualify as an Ultimate Parent for purposes of the
Agreement.

“Use” means with respect to Software means the loading, running, using, or
copying of the Software, or any portion thereof, into or on a processor for
execution of the instructions and tables contained in such Software.

“valid final and non-appealable Tax Assessment” is defined in Section 10.4.4 of
the Agreement.

“Warranty Period” is defined in Section 8.5 of the Agreement.

“Wireless Products” means the Products described in Product Addendum One
(Wireless Products) to this Agreement.

 

SCHEDULE 1.5

Page 12 of 10



--------------------------------------------------------------------------------

 

ATTACHMENT A TO SCHEDULE 1.5

Page 1 of 1



--------------------------------------------------------------------------------

ATTACHMENT A

SUPPLIER COMPETITORS

***

 

ATTACHMENT A TO SCHEDULE 1.5

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 2.2

CHECKLIST FOR DEVELOPING PROCUREMENT DOCUMENTS

***

 

SCHEDULE 2.2

Page 1 of 4



--------------------------------------------------------------------------------

SCHEDULE 4.4

LICENSE OF KNOW-HOW

Supplier’s transfer of Know-How shall include information, documentation,
executables, tools and other materials regarding or relating to the following:

***

 

SCHEDULE 4.4

Page 1 of 2



--------------------------------------------------------------------------------

SCHEDULE 5.6

SAMPLE STATUS REPORT

Each status report shall be developed in accordance with Section 5.6 and include
the following items:

1. Accomplishments: A written summary of all of the accomplishments and
difficulties encountered during the prior reporting period, as compared with the
Implementation Workplan.

2. Current Status: A written summary of the current status of the Product
installations, project or other development effort and the status of milestones
that are due during the reporting period and of any milestones that were due
during the previous reporting period but were not completed.

3. Jeopardy Items: A written summary of all concerns or issues for the current
reporting period, along with the plan and projected date for resolution.

4. Schedule and Staffing Items: A written summary of any special staffing or
scheduling issues for the upcoming period.

5. Open Issues: A comprehensive and consolidated list of all outstanding
problems related to the Product installation, project or other development
effort that are identified by MetroPCS and Supplier as remaining to be resolved.

6. Resolved Issues: A written summary of the concerns or issues that were
reported in the previous reporting periods that have been resolved and a
description of the resolution.

7. Delays: Identification of any MetroPCS or Third Party delays affecting
Supplier’s ability to perform.

8. Suggestions: Suggestions and proposed actions for dealing with and resolving
any identified difficulties and the anticipated results during the next
reporting period.

9. Miscellaneous: Any other concern or information that will or may affect the
Product installation, project or other development effort.

 

SCHEDULE 5.6

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 7.2

ACCEPTANCE CERTIFICATE

This Acceptance Certificate is issued pursuant to that certain Master
Procurement Agreement by and between MetroPCS Wireless, Inc. (“MetroPCS”), and
Ericsson Inc., dated September 10, 2009. MetroPCS hereby confirms that the
Products identified in Attachment A to this Acceptance Certificate achieved
Acceptance as of                         , 20    .

 

MetroPCS Wireless, Inc. Name:  

 

Title:  

 

Date:  

 

 

SCHEDULE 7.2

Page 1 of 1



--------------------------------------------------------------------------------

ATTACHMENT A TO ACCEPTANCE CERTIFICATE

PRODUCTS THAT HAVE ACHIEVED ACCEPTANCE

[List to be Provided]



--------------------------------------------------------------------------------

SCHEDULE 8.5

WARRANTY PERIODS

 

Description of Product

 

 

Warranty Period

 

 

 

Repaired Products and

Replacement Parts

 

 

Wireless Products

 

 

Equipment: ***

 

Software: ***

 

 

 

***

 

Products other than

Wireless Products

 

 

 

***

 

 

***

 

Third Party Products

 

 

 

Applicable manufacturer’s warranty

 

 

 

Applicable manufacturer’s warranty

 

 

SCHEDULE 8.5

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 10

SERVICE RATES AND PERSONNEL CATEGORIES

1. Applicability. Supplier shall provide Services at the Service Rates set forth
herein ***.

2. Skill Levels. For any on-site or additional Services requested by MetroPCS,
MetroPCS shall have the right to order and select Personnel from one of the
three (3) categories described below, and Supplier shall provide such Personnel
to MetroPCS at the Service Rates. The parties will mutually agree upon the skill
level required for the applicable Service requested by MetroPCS and Supplier
shall provide such Personnel as soon as such Personnel reasonably are available.
The categories are only approximate descriptions of any one individual’s skill
level.

(a) High. Extensive depth of knowledge of a specific Supplier Product; familiar
with the design details of a specific Supplier Product.

(b) Medium. General knowledge of multiple Supplier Product lines and the
interworking of multiple Supplier Products; knowledge of field installation
issues.

(c) Low. General installation functions including receive/check-in equipment
activities, run/remove cable, wire and test individual components,
prepare/review MOPs with MetroPCS, perform day-to-day installation activities.

At MetroPCS’ request, for high-level Personnel, Supplier will present to
MetroPCS the qualifications of the Personnel Supplier plans to provide and will
provide MetroPCS an opportunity to interview each Person whom Supplier proposes
to perform the on-site Services or additional Services.

3. Service Rates. Service Rates shall apply as follows:

3.1 Installation Services. The Service Rates for installation services shall be
***.

3.2 Other Services. The Service Rates for Services shall be as set forth in the
applicable Procurement Document. For any Services that are not included in a
Product Addendum, ***.

 

SCHEDULE 10

Page 1 of 1



--------------------------------------------------------------------------------

SCHEDULE 13.4

INSURANCE REQUIREMENTS

 

A. Workers’ Compensation

 

  1. Minimum Limits

 

Coverage A    Statutory Coverage B   

Bodily Injury by Accident    *** each accident Bodily Injury by Disease    ***
policy limit Bodily Injury by Disease    *** each employee

 

  2. The policy shall be written to meet the statutory requirements for the
state in which the work is to be performed, including Occupational Disease.
Supplier provides workers’ compensation insurance through either qualified
self-insurance or third party insurance.

 

  3. The policy and/or Supplier shall include a waiver of subrogation in favor
of MetroPCS, its Affiliates and Designated Entities.

 

B. Commercial General Liability

 

  1. Minimum Limits

General Aggregate: ***

Products/Completed Operations Aggregate: ***

Personal/Advertising Injury: *** any one person

Bodily Injury/Property Damage: *** per occurrence

 

  2. The policy shall be written on an occurrence basis using ISO Form CG 0001
or equivalent. The policy shall provide Premises/Operations, Products/Completed
Operations, Independent Contractors, Personal Injury, Explosion, Collapse and
Underground Property Damage, Broad Form Property Damage and Contractual
Liability coverage.

 

  3. The policy shall include MetroPCS, its Affiliates and Designated Entities
as additional insureds for both premises/operations and products/completed
operations liability, but only as to the obligations undertaken by Supplier
pursuant to the Agreement.

 

  4. The policy shall include a waiver of subrogation in favor of MetroPCS, its
Affiliates and Designated Entities, but only as to the obligations undertaken by
Supplier pursuant to the Agreement.

 

SCHEDULE 13.4

Page 1 of 2



--------------------------------------------------------------------------------

  5. Supplier’s insurance will be primary and will not contribute with insurance
maintained by MetroPCS, but only as to the obligations undertaken by Supplier
pursuant to the Agreement.

 

C. Commercial Automobile Liability

 

  1. Minimum Limits

Bodily Injury / Property Damage: *** Combined Single Limit each accident.

 

  2. The policy shall be written to cover all Owned, Non-owned and Hired
vehicles.

 

  3. The policy shall include MetroPCS, its Affiliates and Designated Entities
as additional insureds.

 

  4. Supplier’s insurance will be primary and will not contribute with insurance
maintained by MetroPCS.

 

D. Technology Errors and Omissions

 

  1. Minimum Limits – *** per occurrence and *** aggregate

 

  2. Supplier shall maintain policies without endangering any aggregate limits
by purchasing an extended reporting coverage for an adequate amount of time, but
in no event less than *** to cover damages arising out of any product sold or
service provided under this Agreement.

 

E. Excess/Umbrella Insurance

 

  1. Minimum Limits – Excess coverage not less than *** over Commercial General
Liability, Automobile Liability and Employer’s Liability coverages set forth
above.

 

SCHEDULE 13.4

Page 2 of 2



--------------------------------------------------------------------------------

SCHEDULE 15.3

APPROVED SUBCONTRACTORS

***

 

SCHEDULE 15.3

Page 1 of 4



--------------------------------------------------------------------------------

EXHIBIT 1

PROCUREMENT DOCUMENTS

[ATTACHED]

 

EXHIBIT 1

Page 1 of 1



--------------------------------------------------------------------------------

PRODUCT ADDENDUM ONE

WIRELESS PRODUCTS

This Product Addendum One (“Product Addendum One”) is made this 10th day of
September, 2009 (“Effective Date”), by and between MetroPCS Wireless, Inc.
(“MetroPCS”) and Ericsson Inc. (“Supplier”), and is hereby made a part of the
Master Procurement Agreement between the parties dated September 10, 2009
(“Agreement”).

 

1. SCOPE OF ADDENDUM.

This Product Addendum One is entered into by the parties to provide certain
terms and conditions under which Supplier will provide and MetroPCS will
purchase the Wireless Products and Services in order to deploy a LTE networks
*** (“LTE Project”).

This Product Addendum One addresses the following:

 

  (a) Wireless Products. The specifications for the Wireless Products are as set
forth in Exhibit 12 hereto. The Wireless Products shall perform in accordance
with the performance standards as set forth in Exhibit 1 hereto. The Wireless
Products will be manufactured and delivered in accordance with Exhibit 16
hereto. The standard intervals for Equipment, from manufacture to delivery, are
as set forth in Exhibit 11 hereto. The parties have agreed to the roadmap for
development and release of Wireless Products as set forth in Exhibit 8 hereto.
Equipment repair and exchange obligations and responsibilities are as set forth
in Exhibit 9 hereto.

 

  (b) Services. The LTE Project Implementation Project Management Services are
as set forth in Exhibit 13 hereto. The LTE Project Implementation Services and
Responsibilities are as set forth in Exhibit 14 hereto. Maintenance and Support
Services and obligations for the LTE Project are set forth in Exhibit 15 hereto.

 

  (c) Implementation. The LTE Project shall be implemented in accordance with
the “Implementation Work Plan” set forth in Exhibit 4 hereto. The tools and test
equipment required during the design, installation, commissioning, testing,
optimization, operation and support of the Wireless Products shall be as set
forth in Exhibit 7 hereto.

 

  (d) Acceptance. Acceptance test plans and criteria are as set forth in Exhibit
2 hereto.

 

  (e) Service Level Agreement. The Service Level Agreement for the LTE Project
is as set forth in Exhibit 10 hereto.

 

  (f) Training. Supplier shall provide to MetroPCS the training set forth in
Exhibit 6 hereto.

 

  (g) Pricing. The pricing for the LTE Project is as set forth in Exhibit 17
hereto.

 

  (h) Purchase Order and Invoicing. The Purchase Order process and invoicing for
the LTE Project shall be as set forth in Exhibit 3 hereto.

 

  (i) Change Requests. In the event MetroPCS should desire a change to any of
the Services or Products, the parties will follow the change request procedure
set forth in Exhibit 3 hereto. In addition, MetroPCS may request the development
of certain new Features as set forth in Exhibit 5 hereto.

 

Product Addendum One

Page 1 of 27



--------------------------------------------------------------------------------

2. DEFINITIONS

Capitalized terms used in this Product Addendum One and exhibits, schedules,
attachments hereto have the meanings ascribed to them in the Agreement.
Additional definitions applicable to Addendum One can be found herein and in
exhibits, schedules, and attachments hereto. The following definitions shall
apply to this Product Addendum One:

(a) ***.

(b) “Discounts, Credits and Incentives” is defined in Section 6 of this Product
Addendum One.

(c) “Phase I” means the period that commences on the Effective Date ***.

(d) “Phase II” means the period that ***.

(e) “Phase III” means the period that ***.

(f) “Phase IV” means the period that ***.

 

3. INTERPRETATION

In the event of any inconsistencies between the terms of this Product Addendum
One and exhibits identified in Section 4 below (“Exhibits”), and the terms of
any schedule, attachment, or other document referenced or incorporated herein or
therein, including, but not limited to, documents provided by Supplier but
excluding the terms contained in the body of the Agreement, the terms of this
Product Addendum One and the Exhibits will control. In the event of any
inconsistencies between Exhibit 4 and any other Exhibit hereto, Exhibit 4 will
control. In the event of any inconsistencies between Exhibit 10 and any other
Exhibit hereto, Exhibit 10 will control.



--------------------------------------------------------------------------------

4. EXHIBITS

The following are attached and incorporated into this Product Addendum One.

Exhibit 1 - ***

Exhibit 2 - ***

Exhibit 3 – Orders and Invoices; Change Order Management

Exhibit 4 – ***

Exhibit 5 – ***

Exhibit 6 – LTE Training

Exhibit 7 – ***

Exhibit 8 – ***

Exhibit 9 – Equipment Repair and Exchange

Exhibit 10 – ***

Exhibit 11 – ***

Exhibit 12 – ***

Exhibit 13 – ***

Exhibit 14 – ***

Exhibit 15 – Maintenance and Support

Exhibit 16 – ***

Exhibit 17 – ***

 

5. PREPAYMENT

***

 

6. DISCOUNTS, CREDITS and INCENTIVES

Supplier shall provide MetroPCS with the credits described in this Section 6
which shall be applied as described in this Section.

 

Product Addendum One

Page 3 of 27



--------------------------------------------------------------------------------

(a) eNodeB Discount. Supplier shall provide MetroPCS with a *** as included ***
on Exhibit 17 to this Product Addendum One (“eNodeB Discount”).

(b) eNodeB Incentive. Supplier shall provide to MetroPCS, *** (“eNodeB
Incentive”). The total value of this eNodeB Incentive shall ***.

(c) Volume Incentive Credit. In addition to the pricing set forth in Exhibit 17
to this Product Addendum One, during the Initial Term of this Agreement,
Supplier shall offer volume incentive credits to MetroPCS *** on Exhibit 17 to
this Product Addendum One of Equipment purchased under this Agreement (“Volume
Incentive Credit”). These Volume Incentives will accrue ***. MetroPCS shall have
the right to ***. Supplier will communicate the amount of all accrued but unused
Volume Incentive Credits to MetroPCS within *** following the end of each month
during the Term. ***.

(d) Phase Credits. As consideration for the MetroPCS commitment ***, Supplier
shall provide credits to MetroPCS *** (collectively, the “Purchase Incentives”)
as follows:

 

  (i) Phase I: ***.

 

  (ii) Phase II: ***.

 

  (iii) Phase III: ***.

 

  (iv) Phase IV: ***.

Supplier will communicate the amount of all accrued but unused Purchase
Incentives to MetroPCS *** following the end of each month during the Term.
MetroPCS shall have the right ***. If any accrued Purchase Incentives cannot be
fully offset against the amounts owed to Supplier by the end of the Initial
Term, ***.

(e) Other Credits. Supplier shall provide *** to allow MetroPCS to conduct a
trial (“Trial”) of Supplier’s Products ***. ***.

(f) Purchase Orders. In connection with the foregoing discounts, incentives and
credits set forth in this Section 6 (collectively, the “Discounts, Credits and
Incentives”), MetroPCS shall issue Purchase Orders as per the process provided
under Section 2.3 of the Agreement. Supplier shall issue invoice(s) to MetroPCS
as per Section 11 of the Agreement for the Equipment and Services at the
applicable purchase price.

 

7. TERMINATION FEE.

If and to the extent MetroPCS terminates the Agreement *** pursuant to
Section 11.9 of the Agreement or does not renew the Agreement pursuant to
Section 11.1 of the Agreement and MetroPCS has not purchased *** under the
Agreement then, as Supplier’s *** remedy for MetroPCS’ failure to satisfy such
volume commitment, MetroPCS shall pay to Supplier as liquidated damages and



--------------------------------------------------------------------------------

not as a penalty an amount equal to: *** the “Termination Fee”); provided,
however, that if MetroPCS has *** under the Agreement prior to termination of
the Agreement in its entirety pursuant to Section 11.9 or non-renewal pursuant
to Section 11.1 of the Agreement and ***, MetroPCS shall pay to Supplier as
liquidated damages and not as a penalty an amount equal to *** as the
“Termination Fee”.

***.

This Product Addendum One is hereby agreed to and executed by the authorized
representatives of the parties as of the Effective Date hereof.

 

METROPCS WIRELESS, INC.   ERICSSON INC. By:   By: Name:   Name: Title:   Title:
Date:   Date:

 

Product Addendum One

Page 5 of 27



--------------------------------------------------------------------------------

EXHIBIT 1

***

 

 

EXHIBIT 2

***



--------------------------------------------------------------------------------

EXHIBIT 3

Orders and Invoices; Change Order Management

This Exhibit describes Purchase Order and invoice requirements and Change Order
Management.

A. Ordering and Purchase Order Process

 

  i. Supplier will meet the “Standard Intervals” as set forth in Exhibit 11.

B. Quote Content

 

  i. Supplier shall provide:

  a. Quotes categorized by

  1. Equipment

  2. Software

  3. Labor

  4. Maintenance with start and end dates

  5. Summary of the financial categories listed above

 

  ii. Quotes for installation services will be quoted on a per site basis

 

  iii. Supplier will provide multiple quotes based on the individual site
configurations. Site configuration information will be provided by MetroPCS.

 

  iv.

All Equipment will be shipped to the Supplier’s warehouse at Ericsson Inc.,
Ericsson HWS c/o NAL Worldwide, 1000 North 28th Street, Suite 100, Dock Doors 38
and 39, Irving, TX 75261, where the Equipment will be stored until delivery to
the installation site. Purchase Orders will identify the Supplier warehouse
address as the “Ship To” address and will not include reference to specific
MetroPCS sites. The Supplier will work directly with the market project
management team to ensure delivery of the correct Equipment to the site.

 

  v. The Supplier will provide an Excel spreadsheet (or other electronic format
acceptable to MetroPCS) for each site with:

 

  a. Site Number

  b. Serial Number for Cabinet

  c. Serial number for each piece of associated hardware at the time of final
site acceptance.

 

Exhibit 3

Page 1 of 3



--------------------------------------------------------------------------------

C. Purchase Orders

The format and content of MetroPCS Purchase Orders will be mutually agreed upon
between MetroPCS and Supplier.

D. Invoice Content

 

  i. Supplier’s invoices will include the following:

 

  a. Invoice Date

  b. MetroPCS Purchase Order Number

  c. Quote Number

  d. Supplier Market Name

  e. Site ID and Address where Equipment was delivered and installed

  f. Category 1:

  1. Equipment itemized

  2. Serial numbers of each itemized LTE component, cabinet and associated
hardware, in an agreeable format

  3. Software itemized

  4. Labor

  g. Category 2:

  1. Software support (with start and end dates)

  2. Maintenance (with start and end dates)

  h. Price of Change Orders (which must include a copy pre-authorized Change
Order form with appropriate MetroPCS signature).

D. Change Order Management

 

  i. Implementation

 

  a. Change Orders shall be held to a minimum. Change Orders shall be requested
in writing by the authorized representative of the Supplier or MetroPCS. Change
Orders must include a full description of the requested change, the reason for
the change and the price for the change including labor if applicable.
Authorization requires appropriate signature(s) based on the project plan and
the price of the activity and equipment.

  b. Supplier Change Orders shall be requested in an approved format which will
include a minimum of:

  1. Requestor’s Name

  2. Supplier Market

  3. Site ID / NDC

  4. Address

  5. Purchase Order Number

 

Exhibit 3

Page 2 of 3



--------------------------------------------------------------------------------

  6. Date of Request

  7. Description of change

  8. Additional cost of change or technical description of change

  a) Equipment

  b) Materials

  c) Labor

  d) Transportation

  c. MetroPCS Change Orders shall be requested in an approved format which will
include a minimum of:

  1. Requestor’s name

  2. Supplier Market

  3. Site ID / NDC

  4. Address

  5. Purchase Order Number

  a) Date of Request

  b) Description of change

 

Exhibit 3

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT 4

***

 

 

EXHIBIT 5

***

 

Product Addendum One

Page 10 of 27



--------------------------------------------------------------------------------

EXHIBIT 6

LTE Training

1. Supplier will provide training courses on the architecture, design,
operation, and maintenance for all Products sold to MetroPCS. Training courses
also shall include RF Design and Optimization of LTE networks.

2. Training courses will be held *** on-site in each local market at mutually
agreed dates and times prior to the local market project start date. Supplier
will provide EPC training at locations where EPC nodes are deployed. Supplier
also will provide training courses on-site at MetroPCS’ corporate headquarters
in Richardson, Texas. There shall be a limit of *** of seats available per class
for all courses offered ***.

3. ***.

4. Without limiting the foregoing, Supplier shall provide the following training
courses or their equivalent.

1. ***

2. ***

3. ***

4. ***

5. ***

6. ***

7. ***

8. ***

9. ***

10. ***

11. ***

12. ***

 

Exhibit 6

Page 1 of 2



--------------------------------------------------------------------------------

13. ***

14. ***

15. ***

16. ***

17. ***

18. ***

 

Exhibit 6

Page 2 of 2



--------------------------------------------------------------------------------

EXHIBIT 7

***

 

 

EXHIBIT 8

***



--------------------------------------------------------------------------------

EXHIBIT 9

Equipment Repair & Exchange

1. Supplier’s Repair and Exchange processes are described in the Hardware
Services Logistics Guide attached hereto as Attachment A, and in all cases, will
meet MetroPCS’ Service Level requirements as defined in Exhibit 10. Exhibit 15
contains additional Supplier commitments for spare and replacement parts.

2. Supplier’s pricing for *** Equipment is described in Exhibit 17.

3. Supplier’s central warehouse/storage location for spare stock and repair
facilities is:

ERICSSON, INC

Ericsson HWS c/o NAL Worldwide

1000 North 28th Street

Suite 100, Dock Doors # 38 & 39

Irving, TX 75261

Additional repair facilities also are located at Supplier’s various factory
repair centers, which Supplier will identify on request.

4. Supplier will dimension and stock the necessary spares ***, as further
described in Exhibit 15 and the Hardware Services Logistics Guide.

 

Exhibit 9

Page 1 of 1



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    1 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

Hardware Services Customer Logistics Guide

 

1   

How to contact Hardware Services

   2 1.1   

SCOC Americas Order Desk Contact Information

   2 1.2   

Shipping Faulty Equipment

   2 2   

SCOC Americas Order Desk Hours

   2 2.1   

Standard Hours

   2 2.2   

After Hours

   3 2.3   

Emergency and SPMS Request Handling

   3 2.4   

Escalation Handling

   3 2.5   

Holidays

   3 3   

Requesting an RMA

   4 3.1   

Contact Ericsson to Request an RMA Number

   4 3.2   

Equipment-to-be-Returned

   5 4   

Rules for Expedient Service

   5 4.1   

Incomplete/Incorrect RMA Information

   5 5   

Repair Delivery Note

   6 5.1   

How to Complete the Repair Delivery Note (RDN)

   6 5.2   

Repair Delivery Note: Form Example

   7 5.3   

Backside of the Repair Delivery Note

   7 5.4   

How to Order New Forms

   8 6   

Incomplete Paperwork

   8 7   

Shipping Instructions for Faulty Product

   8 8   

ESD Procedures

   8 8.1   

ESD Product Handling

   9 8.2   

Mechanical Handling

   9 8.3   

Storage

   9 8.4   

Transport

   9 9   

When to Prepare Faulty Equipment for Shipment

   10 10   

How to Package Non-ESD Sensitive Units

   10 10.1   

Steps to Follow

   10 11   

How to Package ESD Sensitive Units

   11 11.1   

Steps to Follow

   11 12   

How to Handle a Damaged Shipment

   11 12.1   

Customer Handling

   11 13   

Freight Charges

   12

The Hardware Services Logistics Guide should be utilized as an instruction guide
for customer’s sending in faulty hardware product for repair/replacement.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    2 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

1 How to contact Hardware Services

For all repair related services, the SCOC Americas Order Desk can be contacted
utilizing the below procedures.

 

  1.1 SCOC Americas Order Desk Contact Information

 

E-Mail:    Region.Americas@ericsson.com Telephone Number:    +1 972-583-2000
(direct) Toll Free Number:    +1 800-492-5762 FAX Number:    +1 972-583-2200

 

  1.2 Shipping Faulty Equipment

US Customers should ship faulty equipment to the following address:

ERICSSON, INC

Ericsson HWS c/o NAL Worldwide

1000 North 28th Street

Suite 100, Dock Doors # 38 & 39

Irving, TX 75261

Canadian customers should ship faulty equipment to the following address:

ERICSSON, INC

5255 Satellite Drive

Mississauga, Ontario

L4W 5E3

 

2 SCOC Americas Order Desk Hours

To receive the optimum level of service, please utilize the below schedule:

 

  2.1 Standard Hours

07:00 TO 17:00 CST/CDT (Business Days)



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    3 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

If a request is received by the Order Desk during these normal working hours,
Ericsson will start the logistics process at the time the request is received.

 

  2.2 After Hours

Weekends, US holidays and service requested between 5:00 PM through 7:00 AM will
be handled as an after hours call. The logistics process will then start the
next business day.

 

  2.3 Emergency and SPMS Request Handling

If an emergency arises and product is required after hours or during a holiday,
please follow the below process to contact a member of the Hardware Services
Team for coordination of an Advance or SPMS replacement.

Note: Advance Service (ADV) is typically 24-48 hr delivery and SPMS-service
typically is for 4-hr, and one {Next Business Day (NBD)} to 5-day service.

Region.Americas@ericsson.com

Main Number +1 972-583-2000

(Email Request, and then follow up with a phone call to validate receipt of your
Advance and/or SPMS RMA Request)

In the event a response is not received by Hardware Services within 10 minutes
of your initial call, please contact one or both of the numbers below:

+1 214-240-2852

+1 972-762-0991

 

  2.4 Escalation Handling

For escalations regarding Hardware services, Please contact your assigned SDM
(Service Delivery Manager) or KAM (Key Account Manager).

 

  2.5 Holidays

The following holidays are recognized throughout the year for all Ericsson
employees. Shipments from Ericsson requested to arrive on official holidays are
delayed until the next working day. The observed holidays are as follows:



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    4 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

New Year’s Day

Memorial Day

Independence Day

Labor Day

Thanksgiving (Thursday and Friday)

Christmas (Thursday and Friday)

(If the holiday falls on a weekend, the Ericsson close date will be the
following Monday)

 

3 Requesting an RMA

Ericsson provides the customer with a system for keeping track of faulty
equipment that is returned for repair or replacement with Ericsson. This system
is referred to as the Return Material Authorization (RMA) method.

The RMA provides advance notice to Ericsson of what to expect in each shipment.
This allows for additional planning to ensure that replacement units are
available making this a very expedient and efficient method for material
tracking.

The process for requesting an RMA is outlined below.

 

  3.1 Contact Ericsson to Request an RMA Number

The following are the various methods to contact Ericsson.

 

E-mail:    Region.Americas@ericsson.com Fax:    972-583-2200 Phone:   
+1-972-583-2000 (direct)    +1-800-492-5762 (Toll Free)

Note: All RMA Requests must be emailed or faxed (preferably via email).



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    5 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

  3.2 Equipment-to-be-Returned

The following details are required when returning equipment.

 

  •  

Place ID (or address)

  •  

Part Number

  •  

Revision

  •  

Quantity

  •  

Internal reference number if applicable

  •  

Purchase order, cost center or charge code if applicable

Ericsson will verify the list of equipment for each RMA and within one
(1) working day of receiving the request, an RMA number will be issued.

 

4 Rules for Expedient Service

Follow the below directions to assure that each shipment receives expedient
service.

 

  •  

Limit the number of items on each RMA to 25

 

  •  

This allows for better control in our IS/IT tool.

 

  •  

Do not make any shipments without an RMA number and please include a copy of the
RMA acknowledgement within each box

 

  •  

Always write the RMA number on the Repair Delivery Note attached to each unit

 

  •  

Do not mix several RMA’s in the same box

 

  •  

Ship units for repair on a regular basis. Do not stock pile. Large quantities of
the same item will overload the repair flow and will result in turn around time
delays.

 

  4.1 Incomplete/Incorrect RMA Information

If a shipment is received by Ericsson, with incomplete/incorrect RMA information
the shipment will be delayed. For example, if a shipment is received without an
RMA number the product will be returned to the customer at their cost.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    6 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

5 Repair Delivery Note

The information that is supplied in the repair delivery note (RDN) can make the
Hardware Services process successful or unsuccessful. It is important to acquire
the RMA authorization number and use the correct tracking numbers in this form
as incomplete paperwork can slow down the repair process.

The RDN is the most important document in the repair/return process. An
incomplete or incorrect RDN will cause the following areas to be impacted:

 

  •  

Tracking Fault tracing and fault statistics

  •  

Avoiding No Fault Found Conclusion (NFF)

  •  

Reducing the customer’s costs

  •  

Improving systems performance

 

  5.1 How to Complete the Repair Delivery Note (RDN)

There are three basic scenarios that may occur in the field when a unit is
tested and pulled for the purpose of sending it in for repair. To ensure
accuracy, complete the RDN at the site and attach the RDN to the unit using the
forms elastic string. In addition to these instructions, the RDN has
instructions printed on the reverse side.

 

  5.1.1 Unit Displays a Single Fault Code

In this case the field technician should record that fault code in Box #16 on
the repair tag associated with that unit. It is also important to fill out all
other information on the tag

 

  5.1.2 No Fault Code Displayed or Fault Codes do not Apply to the Particular
Piece of Hardware

Please write the word “TEXT” in Box #16 of the repair tag. Provide a description
of the problem in Box #20. Example: “Fan motor burned out” or “No Power”.

 

  5.1.3 Multiple Faults Given During Testing

In this case, write “MULT” in Box #16 of the repair tag. Please note: In Box
#20, write the following message: “See attached fault report documentation”.
Place a copy of all test and fault documentation into a protective bag and
securely affix this to the unit.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    7 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

  5.2 Repair Delivery Note: Form Example

LOGO [g18970ex10_1pg104a.jpg]

 

  5.3 Backside of the Repair Delivery Note

The second sheet contains brief instructions on how to fill in the RDN, Tag.

LOGO [g18970ex10_1pg104b.jpg]



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    8 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

  5.4 How to Order New Forms

To order new repair delivery notes, please contact the SCOC Americas Order Desk
as outlined in section 1.1 of this document.

 

6 Incomplete Paperwork

Processing a faulty unit may become impossible when information is missing from
the forms or other paperwork. If a faulty product is designated as
non-conforming due to incomplete paperwork from the customer, and if Ericsson
cannot receive clarification within five working days of receiving the product,
the product will be returned to the originator.

 

7 Shipping Instructions for Faulty Product

When performing any of the steps in shipping instructions it is imperative to
follow proper electrostatic discharge (ESD) procedures to prevent additional
damage to the units requiring repair. Please refer to Section 8 for the
instructions on ESD handling.

 

8 ESD Procedures

At EUS Hardware Services it is assumed that all electronic components are
sensitive to ESD (Electrostatic Discharge) damage. ESD components or assemblies
are not to be touched, unless components, the assembly and the person are
properly grounded to the same common ground point. ESD components or assemblies
will not be transported, stored or handled except in a static protective
environment.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    9 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

  8.1 ESD Product Handling

The grounding of personnel will solve nearly 80% of static related problems.
Therefore, personnel must use a wrist strap when handling ESD material that is
not in static shielding bags. (Pink poly bags do not generate static themselves,
but they will not completely protect the ESD material from ESD damage and
therefore must only be handled after applying a wrist strap). ESDS material
should only be handled at an ESD protective workstation. It is mandatory that
personnel wear wrist straps when handling ESD material at ESD workstations or
during the installation and removal of the same from the upper assembly or
system. Personnel should immediately ground themselves upon arrival at an ESD
workstation. (In cases where freedom of movement is necessary over an extended
area, and heel straps or conductive shoes are worn on a conductive or static
dissipative floor or mat, it is not necessary to wear a wrist strap).

 

  8.2 Mechanical Handling

Machines or equipment used in handling ESD material such as test equipment or
automatic insertion machines shall be grounded. In addition, conveyor systems,
solder-frames and fixtures should be made of conductive or static dissipative
material and grounded.

 

  8.3 Storage

The storage of ESD material (both short and long term) will be in such a way as
to prevent electrostatic charging and discharging. ESD material should not be
received into storage without the proper ESD protection.

Non-packaged components or assemblies shall be kept in ESD protective totes made
of conductive or static dissipative material. All ESD material delivered from
storage must be delivered in ESD protective packaging or in ESD protective
totes.

At workstations, ESD components should be kept in anti-static or screened
packages or boxes. Small collection boxes of ordinary plastic are acceptable if
collection takes place by hand. However, should the collection box need to be
replaced, it should be replaced with an ESD protective material.

 

  8.4 Transport

ESD material is to be protected against ESD damage during transport. ESD
material is to be transported in ESD protective packages such as anti-static
tubes, static shielding bags, boxes, dissipative totes, etc.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    10 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

Transport vehicles such as carts, should be conductive from the loading surface
to the floor by means of conductive castors or have a conductive chain attached
that will contact the ground. This will allow the charge that the cart generates
during transit to dissipate some of the charge. It is recommended that the cart
be discharged by grounded personnel, subsequent to removing any ESD material
from the cart.

Conveyors used to transport ESD material should be a conductive or dissipative
material connected to ground.

Totes should be static dissipative (105 – 109 Wsq.) and will require grounding
by either personnel who are properly grounded or by placing the totes on a
grounded static dissipative surface prior to placing ESD items into or removing
them from the totes.

 

9 When to Prepare Faulty Equipment for Shipment

Once the RMA is authorized the faulty unit(s) can be prepared for shipment. The
equipment must be packaged properly and completed paperwork, i.e., Repair
Delivery Note, must be included with the shipment.

 

10 How to Package Non-ESD Sensitive Units

 

  10.1 Steps to Follow

 

  1. Attach a completed Repair Delivery Note (RDN) to each faulty unit using the
RDN’s elastic string.

 

  2. Package each faulty unit individually in a box.

 

  3. After packaging each faulty unit in a box, pack the boxes in one big box or
crate for shipping. Use the crate in which you received return equipment if
possible.

 

  4. Mark the goods with the RMA number and sequentially number the crates.

 

  5. Ensure that all units are packaged properly to avoid any damage during
shipping.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    11 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

11 How to Package ESD Sensitive Units

Please note: returned hardware must be completely de-installed. All connective
materials, such as cables, brackets, plugs, etc. should be removed and not
shipped with the faulty part. Ericsson cannot guarantee the return of any
extraneous equipment included in the shipment.

 

  11.1 Steps to Follow

 

  1. When a backplane fails, remove all boards from the magazine and ship only
the backplane. Attach a completed RDN (repair delivery note) to the backplane
and pack it individually in a box.

 

  2. When a board fails, remove the board from the magazine and ship only the
board for repair. Attach a completed RDN to the board and wrap it individually
in anti-static packaging. Use the box and the packing material that held the
spare unit if possible.

NOTE: As a last resort, if the failure cannot be isolated to one specific board
or backplane, remove all boards from the magazine, attach a completed RDN to
each, and pack each board individually in anti-static packaging. Try to always
isolate the failure to the board level, however, and avoid sending all boards
for convenience sake.

IMPORTANT: According to the section in the customer contract regarding hidden
latent occurrences, Ericsson will not accept equipment damaged by natural
disasters.

 

12 How to Handle a Damaged Shipment

 

  12.1 Customer Handling

 

  1. When equipment is returned from Ericsson, inspect the shipping container
for any damages. If the container or packing material is damaged, inspect the
units immediately.

 

  2. If transportation damage of the units is observed, report the damage in
writing to the shipping agent, prior to accepting the shipment.

 

  3. Immediately call the Hardware Services Service Center and report the
damages. The customer should submit the report within 5 working days from the
time of receipt or the report will not be accepted by Ericsson.

 

  4. If the shipment was returned in a wooden crate, store the crate and the
internal packaging for shipping future faulty equipment.



--------------------------------------------------------------------------------

LOGO [g18970ex10_1pg98-109.jpg]    

Public

INFORMATION

    12 (12) Prepared (also subject responsible if other)       No.        
EUS/WO/IM Colleen Corso       EUS-04:003389 Uen         Approved   Checked  
Date   Rev   Reference EUS/GF/G [Derrick Bruner]       2009-04-01   S    

 

13 Freight Charges

The freight charges will be handled according to the Customer contract with
Ericsson for Hardware Services repair/replacement activities.



--------------------------------------------------------------------------------

EXHIBIT 10

***

 

 

EXHIBIT 11

***

 

 

EXHIBIT 12

***

 

 

EXHIBIT 13

***

 

 

EXHIBIT 14

***

 

Product Addendum One

Page 27 of 27



--------------------------------------------------------------------------------

EXHIBIT 15

Maintenance and Support

OVERVIEW

Exhibit 15 describes Supplier’s Maintenance and Support Services for Products
purchased by MetroPCS under Product Addendum One. Exhibit 10 contains service
level agreements and associated penalties and should be read in conjunction with
Exhibit 15. Unless otherwise defined herein, defined terms used in Exhibit 15
have the meanings set forth in Exhibit 10 and the Agreement.

 

I. STANDARD SUPPORT

Supplier’s Standard Support services consist of the following elements:

 

•  

Basic CSR Handling

 

•  

Helpdesk

 

•  

Emergency Handling

 

•  

Software Updates

 

•  

Remote Problem Solving

 

•  

Availability of Emergency On-site Support

A. Basic CSR Handling

i. Basic CSR Handling provides a single interface through which information
about a Customer Service Request (“CSR”) is received and acted upon by Supplier.
Basic CSR Handling is provided primarily via a web-based interface where
MetroPCS can issue a CSR, view the latest update, and read the answer the
instant it is published by Supplier’s support organization. Upon issuance of a
CSR, MetroPCS will designate the severity of the Incident causing the CSR in
accordance with Exhibit 10, and each CSR is considered an Incident thereunder.

ii. MetroPCS will request support from Supplier for Incidents by issuing a CSR
that includes: a. network element(s); b. time of Incident; c. internal MetroPCS
trouble ticket reference number; d. Product configuration; e. detailed
description of the Incident; and f.

 

Exhibit 15

Page 1 of 5



--------------------------------------------------------------------------------

Incident Severity designation. Supplier will respond to a CSR in accordance with
the Incident Severity designation assigned by MetroPCS and with the requirements
set forth in Exhibit 10. Supplier may provide an interim measure or workaround
to address an Incident, but only as permitted in Exhibit 10.

iii. A CSR will be considered resolved after Supplier provides MetroPCS with a
mutually agreed restoration of affected Product(s) and otherwise in accordance
with Exhibit 10.

B. Helpdesk

i. As a complement to Basic CSR Handling, Supplier’s Helpdesk service is
available to MetroPCS by phone ***. An assigned Supplier local support office
can be contacted by MetroPCS for an immediate consultation or direct
communication in any step of the CSR Handling process.

ii. Helpdesk services are provided to MetroPCS during *** applicable MetroPCS
local time ***. Notwithstanding the foregoing, Supplier will make Support
Services available as follows:

 

  •  

7x24 Support for Critical Incidents until resolution

 

  •  

7x24 notification/update/resolution with increasing escalation to Supplier’s
management if the Incident affects either the ePC or there is greater than a ***
loss of any service or capacity caused by Supplier’s eNodeB in any MetroPCS
market.

iii. MetroPCS will request that Supplier join an operational troubleshooting
bridge call within *** of notification for any Critical Incident. Supplier will
provide adequate resources to escalate, complete analysis, and resolve the
Incident in conformance with the service level standards in Exhibit 10.

iv. MetroPCS will provide Supplier with *** for the purpose of operational
analysis, investigation, TAC, and resolution. Supplier will not *** prior to
contacting the MetroPCS national operations center (“NOC”) and receiving
approval in advance from authorized personnel. ***.

C. Emergency Handling

i. Supplier will provide year-round, twenty-four-hour-a-day (24/7/365) emergency
support service for all Products, and CSRs issued in emergency situations will
be handled as emergency CSRs. In an emergency situation, Supplier will provide
telephone and on-line support via remote connection. If remote telephone support
is not adequate for restoration, emergency CRSs will likely require Supplier’s
remote access to the node or other Product that is the subject of the Incident.

 

Exhibit 15

Page 2 of 5



--------------------------------------------------------------------------------

ii. MetroPCS will report an emergency CSR via telephone to the appropriate
Supplier contact(s) identified in Exhibit 10 whom Supplier represents have the
skills and knowledge to promptly assess the situation and develop a plan to
address.

D. Software Enhancements

i.   From time to time, but in all cases in accordance with the requirements in
Exhibit 8 and Exhibit 5, Supplier will provide MetroPCS with Software
Enhancements. For purposes of this Exhibit 15, ***. ***.

E. Remote Problem Solving

i.   Remote Problem Solving involves *** in accordance with Section B. iv. ***,
Supplier technicians will conduct fault tracing and gather information needed to
resolve a CSR.

F. Emergency On-Site Support

i.   Supplier technicians will be available on stand-by for on-site visits in
emergency situations. If the emergency is not resolved through remote access, in
Supplier’s reasonable discretion, one or more persons with appropriate skills
and training will be dispatched by Supplier to the site and will, together with
the Supplier support organization, resolve the emergency. Emergency on-site
support is at no extra charge to MetroPCS.

 

II. HARDWARE SUPPORT

Supplier’s Hardware Support addresses spare parts and Equipment kept in
inventory and the replenishment of same. Hardware Support services are further
described in Exhibit 9 (Equipment Repair and Exchange).

A. Service Execution. Supplier’s Equipment repair and exchange processes are
described in Supplier’s Hardware Services Logistics Guide attached to Exhibit 9.

B. Description of Services. Supplier shall, upon receipt of MetroPCS’s order for
replacement of faulty Equipment or Products, ship the replacement unit or the
repaired unit within the required lead-time.

C. Requests for Hardware Support. Authorization for Hardware Support is
according to the Hardware Services Logistics Guide. The order number assigned
and issued by Supplier shall be used as a reference number in any future
correspondence regarding the order.

D. Shipping Routine. Faulty Equipment or Products will be shipped by MetroPCS to
Supplier at MetroPCS’s cost and in packing approved by Supplier to the Supplier
address specified in Exhibit 9.

 

Exhibit 15

Page 3 of 5



--------------------------------------------------------------------------------

E. Exclusions.

i. *** is the responsibility of MetroPCS after Acceptance. *** are also excluded
from Hardware Support services. These parts may be ordered and purchased by
MetroPCS at an additional charge.

ii. Faulty Equipment and Products sent by MetroPCS to Supplier for replacement
are not included in Hardware Support services if any of the events listed below
have occurred. Under such situations, MetroPCS agrees to pay the *** for the
replacement part.

a. The part was not used and maintained under normal conditions in accordance
with the documentation, information and advice furnished by Supplier;

b. The part was damaged from causes beyond normal wear and tear not caused by
Supplier (e.g. floods, physical damage, accident, etc.);

c. The part was damaged through improper storage, misuse, mishandling, packing
or repair by MetroPCS or a third party retained by MetroPCS;

d. The part has been combined with other software or hardware other than as
agreed to between Supplier and MetroPCS;

e. A party other than Supplier has attempted to modify or repair the part;

f. The Defect, non-conformity or deviation is caused by equipment not supplied
by Supplier but not including customary interconnection by standard interfaces
with other telephony equipment in a manner consistent with industry practices.

F. Limitations

i. Service requests for parts and materials that have passed last time buy will
be repaired based on then current availability and corresponding lead time.

ii. Replacements are shipped to destinations reachable within 24 hours from
Supplier’s supply location using standard and reasonable transportation as
commercially available, unless other transportation is specifically agreed upon.

iii. Delays in customs clearance not caused by Supplier and other circumstances
beyond Supplier’s control are not counted in the calculation of lead times set
forth herein.

 

Exhibit 15

Page 4 of 5



--------------------------------------------------------------------------------

G. Spare and Replacement Parts Turnaround

i.   Turnaround times for spare and replacement parts for Defective Products or
Equipment are calculated from Supplier’s receipt of the faulty unit to the
shipment of the replacement equipment from Supplier’s supply location.
Turnaround times are measured in *** days. For Emergency Parts Replacement,
turnaround times are calculated from the issuance of the return material
authorization (RMA) by Supplier to the shipment of the replacement unit to
MetroPCS.

 

      Hardware Support Services    Lead Time    Accuracy      

Spare Parts Replacement—Next Day

   ***    ***      

Spare Parts Replacement

   ***    ***

 

Exhibit 15

Page 5 of 5



--------------------------------------------------------------------------------

EXHIBIT 16

***

 

 

EXHIBIT 17

***